 



Exhibit 10.1

EXECUTION VERSION



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CREDIT AGREEMENT

DATED AS OF JULY 29, 2004

among

BURLINGTON RESOURCES INC.

BURLINGTON RESOURCES CANADA LTD.

and

BURLINGTON RESOURCES CANADA (HUNTER) LTD.,
as Borrowers and Guarantors

JPMORGAN CHASE BANK,
as Administrative Agent, US Swing Line Lender and a US L/C Issuer

JPMORGAN CHASE BANK, TORONTO BRANCH,
as Canadian Swing Line Lender and a Canadian L/C Issuer

and

THE OTHER LENDERS PARTY HERETO



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as Syndication Agent

BARCLAYS BANK PLC

CITIBANK, N.A.

and

THE BANK OF TOKYO-MITSUBISHI, LTD.,
as Co-Documentation Agents

J.P. MORGAN SECURITIES INC.

and

BANC OF AMERICA SECURITIES LLC,
as Co-Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Terms Generally
    30  
1.03 Accounting Terms; GAAP
    30  
1.04 Rounding
    31  
1.05 US Dollar Equivalent
    31  
1.06 Letter of Credit Amounts
    31  
1.07 Time of Day
    31  
1.08 Determinations Made in Good Faith
    31  
ARTICLE II. US FACILITY
    31  
2.01 US Committed Loans
    31  
2.02 US Committed Borrowings; Conversions and Continuations of US Committed
Loans
    32  
2.03 US Bid Loans
    33  
2.04 US Letters of Credit
    36  
2.05 US Swing Line Loans
    45  
2.06 Prepayments
    48  
2.07 Repayment of US Loans
    49  
ARTICLE III. CANADIAN FACILITY
    49  
3.01 Canadian Committed Loans
    49  
3.02 Canadian Committed Borrowings; Conversions and Continuations of Canadian
Committed Loans
    49  
3.03 Canadian Bid Loans
    51  
3.04 Canadian Letters of Credit
    55  
3.05 Canadian Swing Line Loans
    64  
3.06 Prepayments
    67  
3.07 Repayment of Canadian Loans
    68  
3.08 Bankers’ Acceptances
    68  
3.09 Currency Fluctuations
    73  
3.10 Currency Conversion and Currency Indemnity
    73  
ARTICLE IV. GENERAL PROVISIONS APPLICABLE TO BOTH FACILITIES
    74  
4.01 Interest on Loans
    74  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
Continued

              Page
4.02 Fees
    76  
4.03 Computation of Interest and Fees
    78  
4.04 Evidence of Debt
    78  
4.05 Payments Generally
    79  
4.06 Sharing of Payments
    81  
4.07 Extension of Maturity Date
    82  
4.08 Increase in Commitments
    83  
4.09 Termination or Reduction of Commitments
    85  
ARTICLE V. TAXES, YIELD PROTECTION AND ILLEGALITY
    85  
5.01 Taxes
    85  
5.02 Illegality
    88  
5.03 Inability to Determine Rates
    89  
5.04 Increased Cost And Reduced Return; Capital Adequacy; Reserves On US Dollar
Eurodollar Rate Loans, Canadian C$ Eurodollar Rate Loans, and Canadian US$
Eurodollar Rate Committed Loans
    90  
5.05 Compensation for Losses
    91  
5.06 Matters Applicable to All Requests for Compensation
    91  
5.07 Survival
    91  
ARTICLE VI. CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS
    92  
6.01 Conditions Precedent to Effectiveness of this Agreement
    92  
6.02 Conditions Precedent to Each Credit Extension
    93  
ARTICLE VII. REPRESENTATIONS AND WARRANTIES
    94  
7.01 Representations and Warranties of the Borrowers
    94  
ARTICLE VIII. COVENANTS
    96  
8.01 Affirmative Covenants
    96  
8.02 Negative Covenants
    97  
8.03 Reporting Requirements
    101  
8.04 Financial Statement Comparative Information
    103  
ARTICLE IX. EVENTS OF DEFAULT
    103  
9.01 Events of Default
    103  
9.02 Remedies Upon an Event of Default
    106  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
Continued

              Page
9.03 Application of Funds Received from the Canadian Facility Borrowers on
Account of Canadian Obligations
    107  
9.04 Application of Funds Received from the US Facility Borrower
    108  
9.05 Separate Obligations
    109  
ARTICLE X. GUARANTEE
    109  
ARTICLE XI. ADMINISTRATIVE AGENT
    111  
11.01 Authorization and Action
    111  
11.02 Administrative Agent’s Reliance, Etc.
    111  
11.03 Administrative Agent and Affiliates; Agents
    112  
11.04 Lender Credit Decision
    112  
11.05 Indemnification
    112  
11.06 Successor Administrative Agent
    113  
ARTICLE XII. MISCELLANEOUS
    114  
12.01 Amendments, Etc.
    114  
12.02 Notices, Etc.
    115  
12.03 No Waiver; Remedies
    116  
12.04 Costs and Expenses; Indemnity
    116  
12.05 Right of Set-off
    117  
12.06 Binding Effect
    117  
12.07 Assignments and Participations
    117  
12.08 Confidentiality
    121  
12.09 Interest Rate Limitation
    121  
12.10 Consent to Jurisdiction
    122  
12.11 Replacement of Lenders
    123  
12.12 Governing Law
    124  
12.13 Execution in Counterparts
    124  
12.14 Waiver of Jury Trial
    124  
12.15 USA Patriot Act Notice
    124  
12.16 Amendment and Restatement; Certain Waivers
    124  
12.17 Entire Agreement, Etc.
    124  
12.18 Waiver of Notice of Termination
    125  

-iii-



--------------------------------------------------------------------------------



 



     
SCHEDULES
   
 
   
1.01
  Pricing Grid
2.01
  Commitments
7.01
  Material Subsidiaries
12.02
  Administrative Agent’s Office and Certain Addresses for Notices
 
   
EXHIBITS
   
 
   

  FORM OF
A(US)
  US Committed Borrowing Notice
A(C)
  Canadian Committed Borrowing Notice
B(US)-1
  US Bid Request
B(C)-1
  Canadian Bid Request
B(US)-2
  US Competitive Bid
B(C)-2
  Canadian Competitive Bid
C(US)
  US Swing Line Borrowing Notice
C(C)
  Canadian Swing Line Borrowing Notice
D-1
  US Note
D-2
  Canadian Note
E-1
  Standby US Letter of Credit Application
E-2
  Commercial US Letter of Credit Application
F
  Assignment and Assumption
G-1
  Opinion of Parent’s General Counsel
G-2
  Opinion of Counsel for BRCL and Canadian Hunter
G-3
  Opinion of Jones Day
G-4
  Opinion of Bennett Jones LLP

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT

     This CREDIT AGREEMENT (this “Agreement”) is entered into as of July 29,
2004, among Burlington Resources Inc., a Delaware corporation (“Parent” or the
“US Facility Borrower”); Burlington Resources Canada Ltd. (“BRCL”), an Alberta
corporation; Burlington Resources Canada (Hunter) Ltd. (“Canadian Hunter”), an
Alberta corporation (BRCL and Canadian Hunter, collectively, the “Canadian
Borrowers,” and, together with Parent as a borrower under the Canadian Facility,
the “Canadian Facility Borrowers”; and the Canadian Facility Borrowers together
with the US Facility Borrower, the “Borrowers”); each Lender from time to time
party hereto; JPMorgan Chase Bank, as Administrative Agent, US Swing Line Lender
and a US L/C Issuer; and JPMorgan Chase Bank, Toronto Branch, as Canadian Swing
Line Lender and a Canadian L/C Issuer.

     Parent is a party to the Existing US Short-Term Revolving Credit Agreement
and the Existing US Long-Term Revolving Credit Agreement, and Parent, BRCL and
Canadian Hunter are parties to the Existing Canadian Credit Agreement. Parent,
BRCL and Canadian Hunter wish to replace such existing agreements and the credit
facilities provided therein with this Agreement and the credit facilities
provided herein, and the Lenders are willing to do so on the terms and
conditions set forth herein. In furtherance thereof, upon the Effective Date,
this Agreement amends, restates and replaces the US Short-Term Revolving Credit
Agreement, and the commitments under the Existing US Long-Term Revolving Credit
Agreement and the Existing Canadian Credit Agreement shall terminate, and all
amounts outstanding or accrued under each such existing agreement shall be paid
in full.

     In consideration of the mutual covenants and agreements herein contained,
the parties hereto agree as provided herein:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

     “Absolute Rate” means a fixed rate of interest expressed in multiples of
1/100th of one Basis Point.

     “Administrative Agent” means JPMCB, in its capacity as administrative agent
for the Lenders hereunder, or any successor administrative agent.

     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account set forth on Schedule 12.02, or such other address
or account as the Administrative Agent may from time to time designate by notice
to the Borrowers and the Lenders.

     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 



--------------------------------------------------------------------------------



 



     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. The term “control” (including
the terms “controls”, “controlled by” or “under common control with”) means,
with respect to any Person, the possession, direct or indirect, of the power to
vote 10% or more (or in the case of an “Affiliate” of any Lender, 5% or more) of
the securities having ordinary voting power for the election of directors of
such Person or to direct or cause the direction of the management and policies
of such Person, whether through ownership of voting securities or by contract or
otherwise. Neither a director nor an officer of a Loan Party shall be deemed, in
such capacity, an Affiliate for purposes of this Agreement.

     “Aggregate Canadian Commitments” means, at any time, the sum of the
Canadian Commitments of all the Canadian Lenders at such time, which shall not
exceed an amount in US Dollars equal to, or an amount in Canadian Dollars the US
Dollar Equivalent of which is, US $500,000,000 in the aggregate, except as
otherwise provided in Section 4.08.

     “Aggregate Commitments” means, at any time, the sum of the Commitments of
all the Lenders at such time.

     “Aggregate US Commitments” means, at any time, the sum of the US
Commitments of all the US Lenders at such time, which shall not exceed US
$1,000,000,000 in the aggregate, except as otherwise provided in Section 4.08.

     “Agreement” has the meaning specified in the introductory paragraph hereto.

     “Applicable Currency” means (i) when used with respect to any US Credit
Extension or the US Commitments, US Dollars, (ii) when used with respect to any
Canadian Prime Rate Committed Loan, Canadian C$ Eurodollar Rate Loan, Canadian
L/C Obligations, Bankers’ Acceptance or Canadian C$ Bid Loan, or the Canadian
Commitments, insofar as they relate to the foregoing, Canadian Dollars, and
(iii) when used with respect to any Canadian Base Rate Committed Loan, Canadian
US$ Eurodollar Rate Committed Loan or Canadian US$ Bid Loan, or the Canadian
Commitments, insofar as they relate to the foregoing, US Dollars.

     “Applicable Margin” means, from time to time, the number of Basis Points
per annum, based upon the applicable Debt Rating set forth on the row designated
“Applicable Margin” on Schedule 1.01. Initially, the Applicable Margin shall be
at Level III (as set forth on Schedule 1.01). Thereafter, each change in the
Applicable Margin resulting from a publicly announced change in the Debt Rating
shall be effective during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change.

     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit F.

     “Attorney Costs” means and includes all fees, expenses and disbursements of
one US law firm and one Canadian law firm.

     “Availability Period” means the period from and including the Effective
Date to the earliest of (a) the Maturity Date, (b) (i) with respect to US Loans,
the date of termination of the

2



--------------------------------------------------------------------------------



 



Aggregate US Commitments and (ii) with respect to Canadian Loans, the date of
termination of the Aggregate Canadian Commitments, in each case, pursuant to
Section 4.09, and (c) the date of termination pursuant to Section 9.02 of the
commitment of each Lender to make Loans and of the obligation of each L/C Issuer
to make L/C Credit Extensions.

     “BA Discount Rate” means, in respect of a BA being accepted by a Canadian
Lender on any date, (i) for a Canadian Lender that is listed in Schedule I to
the Bank Act (Canada), the average bankers’ acceptance rate as quoted on Reuters
CDOR page (or such other page as may, from time to time, replace such page on
that service for the purpose of displaying quotations for bankers’ acceptances
accepted by banks listed in Schedule I to the Bank Act (Canada)) at
approximately 10:00 a.m. on such drawdown date for bankers’ acceptances having a
comparable maturity date as the maturity date of such BA (the “CDOR Rate”); or,
if such rate is not available at or about such time, the average of the bankers’
acceptance rates (expressed to five decimal places) as quoted to the
Administrative Agent by the Canadian Schedule I BA Reference Banks as of 10:00
a.m. on such drawdown date for bankers’ acceptances having a comparable maturity
date as the maturity date of such BA; (ii) for a Canadian Lender that is listed
in Schedule II to the Bank Act (Canada), the rate established by the
Administrative Agent to be the lesser of (A) the CDOR Rate plus 10 Basis Points;
and (B) the average of the bankers’ acceptance rates (expressed to five decimal
places) as quoted to the Administrative Agent by the Canadian Schedule II BA
Reference Banks as of 10:00 a.m. on such drawdown date for bankers’ acceptances
having a comparable maturity date as the maturity date of such BA; and (iii) for
a Canadian Lender that is listed in Schedule III to the Bank Act (Canada), the
rate established by the Administrative Agent to be the lesser of (A) the CDOR
Rate plus 10 Basis Points; and (B) the average of the bankers’ acceptance rates
(expressed to five decimal places) as quoted to the Administrative Agent by the
Canadian Schedule III BA Reference Banks as of 10:00 a.m. on such drawdown date
for bankers’ acceptances having a comparable maturity date as the maturity date
of such BA.

     “Bank of America” means Bank of America, N.A. and its successors.

     “Bankers’ Acceptance” or “BA” means a Canadian Dollar draft of either
Canadian Borrower, in a form acceptable to each accepting Canadian Lender and
payable in Canada, for a term of either 7 to 29, 30, 60, 90 or 180 days, as
selected, subject to the availability of a market for Bankers’ Acceptances of
such term, by either Canadian Borrower (as such term may be reduced or extended
by the Administrative Agent, acting reasonably, to allow the maturity thereof to
fall on a Business Day).

     “BAS” means Banc of America Securities LLC.

     “Basis Point” or “bp” means one one-hundredth of one percent (0.01%).

     “Bid Request” means a US Bid Request or a Canadian Bid Request, as
applicable.

     “Borrowers” has the meaning specified in the introductory paragraph hereto.

     “Borrowing” means a US Borrowing or a Canadian Borrowing.

     “BRCL” has the meaning specified in the introductory paragraph hereto.

3



--------------------------------------------------------------------------------



 



     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or the state where the Administrative Agent’s Office is
located and, with respect to the Canadian Facility, other than a day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the province where the Administrative Agent’s Office is located;
provided that, if such day relates to any US Dollar Eurodollar Rate Loan or
Canadian US$ Eurodollar Rate Loan, such day is also a day on which dealings in
US Dollar deposits are conducted by and between banks in the London interbank
eurodollar market and, if such day relates to any Canadian C$ Eurodollar Rate
Loan, such day is also a day on which dealings in Canadian Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

     “Business Entity” means a partnership, limited partnership, limited
liability partnership, corporation (including a business trust), limited
liability company, unlimited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity.

     “Canadian Absolute Rate Loan” means a Canadian Bid Loan that bears interest
at a rate determined with reference to an Absolute Rate.

     “Canadian Base Rate Committed Loan” means a Canadian Committed Loan
denominated in US Dollars that bears interest based on the US Base Rate and is
funded in the United States.

     “Canadian Bid Borrowing” means a borrowing consisting of simultaneous
Canadian Bid Loans of the same Type in the same Applicable Currency from each of
the Canadian Lenders or, if applicable, their respective Lender Funding
Affiliates, whose offer to make one or more Canadian Bid Loans as part of such
borrowing has been accepted under the auction bidding procedures described in
Section 3.03.

     “Canadian Bid Loan” has the meaning specified in Section 3.03(a).

     “Canadian Bid Loan Lender” means, in respect of any Canadian Bid Loan made
to a Canadian Borrower, the Canadian Lender making such Canadian Bid Loan and,
in respect of any Canadian Bid Loan made to Parent as a Canadian Facility
Borrower, the Canadian Lender making, or causing its Lender Funding Affiliate to
make, such Canadian Bid Loan.

     “Canadian Bid Request” means a written request for one or more Canadian Bid
Loans substantially in the form of Exhibit B(C)-1.

     “Canadian Borrowers” has the meaning specified in the introductory
paragraph hereto.

     “Canadian Borrowing” means a Canadian Committed Borrowing, a Canadian Bid
Borrowing or a Canadian Swing Line Borrowing, as the context may require.

     “Canadian C$ Absolute Rate Loan” means a Canadian Absolute Rate Loan
denominated in Canadian Dollars and funded to a Canadian Borrower in Canada.

     “Canadian C$ Bid Loan” means a Canadian C$ Absolute Rate Loan or a Canadian
C$ Eurodollar Margin Bid Loan.

4



--------------------------------------------------------------------------------



 



     “Canadian C$ Eurodollar Margin Bid Loan” means a Canadian Bid Loan
denominated in Canadian Dollars that bears interest at a rate based on the
Canadian Dollar Eurodollar Rate and is funded to a Canadian Borrower in Canada.

     “Canadian C$ Eurodollar Rate Committed Loan” means a Canadian Committed
Loan denominated in Canadian Dollars that bears interest at a rate based on the
Canadian Dollar Eurodollar Rate and is funded to a Canadian Borrower in Canada.

     “Canadian C$ Eurodollar Rate Loan” means a Canadian C$ Eurodollar Rate
Committed Loan or a Canadian C$ Eurodollar Margin Bid Loan.

     “Canadian Commitment” means, as to each Lender, its obligation to (a) make,
or cause its Lender Funding Affiliate to make, Canadian Committed Loans to the
Canadian Facility Borrowers pursuant to Section 3.01, (b) purchase
participations in Canadian L/C Obligations and (c) purchase participations in
Canadian Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth on Schedule 2.01 (or in the
Assignment and Assumption pursuant to which such Lender assumed its Canadian
Commitment) and designated as such Lender’s “Canadian Commitment”, as such
amount may be adjusted from time to time in accordance with this Agreement.

     “Canadian Committed Borrowing” means a borrowing consisting of simultaneous
Canadian Committed Loans of the same Type in the Applicable Currency or, in the
case of Canadian Committed Loans by way of Bankers’ Acceptances, the
simultaneous acceptance or purchase of Bankers’ Acceptances having the same term
and, in the case of Canadian C$ Eurodollar Rate Committed Loans and Canadian US$
Eurodollar Rate Committed Loans, having the same Interest Period, made by each
of the Canadian Lenders, directly or through its Lender Funding Affiliate,
pursuant to Section 3.01, 3.04(c) or 3.05(c).

     “Canadian Committed Borrowing Notice” means a notice of (a) a Canadian
Committed Borrowing, (b) a conversion of Canadian Committed Loans from one Type
to another, or (c) a continuation of Canadian C$ Eurodollar Rate Committed Loans
or Canadian US$ Eurodollar Rate Committed Loans, in each case, pursuant to
Section 3.02(a), which notice, if in writing, shall be substantially in the form
of Exhibit A(C).

     “Canadian Committed Loan” has the meaning specified in Section 3.01.

     “Canadian Competitive Bid” means a written offer by a Canadian Lender to
make, directly or through a Lender Funding Affiliate, one or more Canadian Bid
Loans, substantially in the form of Exhibit B(C)-2, duly completed and signed by
a Canadian Lender.

     “Canadian Credit Extension” means each of the following: (a) a Canadian
Borrowing and (b) a Canadian L/C Credit Extension.

     “Canadian Defaulting Lender” means any Canadian Lender that (a) has failed
to fund, or cause to be funded, any portion of a Canadian Committed Loan
(including by way of accepting and purchasing any Bankers’ Acceptance) or fund
any portion of a participation in a Canadian L/C Obligation or a Canadian Swing
Line Loan required to be funded or purchased by it hereunder within one Business
Day of the date required to be funded or purchased by it

5



--------------------------------------------------------------------------------



 



hereunder, if such failure has not been cured, (b) has otherwise failed to pay
over to the Administrative Agent or any other Canadian Lender any other amount
required to be paid by it hereunder (unless such amount is the subject of a good
faith dispute) within one Business Day of the date when due, if such failure has
not been cured, or (c) has been deemed insolvent or has become the subject of a
bankruptcy or insolvency proceeding.

     “Canadian Discount Proceeds” means, in respect of each Bankers’ Acceptance,
funds in an amount which is equal to:

                         

  Face Amount divided by the sum of 1   +   (Rate x Term )      

           

--------------------------------------------------------------------------------

         

            365        

(where “Face Amount” is the principal amount of the Bankers’ Acceptance being
purchased, “Rate” is the BA Discount Rate divided by 100 and “Term” is the
number of days in the term of the Bankers’ Acceptance.)

     “Canadian Dollar” and “C$” mean lawful money of Canada.

     “Canadian Dollar Eurodollar Rate” means for any Interest Period with
respect to a Canadian C$ Eurodollar Rate Loan:

          (a) the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate (carried to the fifth decimal place)
that appears on the page of the Telerate screen (or any successor thereto) that
displays an average British Bankers Association Interest Settlement Rate for
deposits in Canadian Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, or

          (b) if the rate referenced in the preceding clause (a) does not appear
on such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate (carried to the fifth decimal place) on such other page or other
service that displays an average British Bankers Association Interest Settlement
Rate for deposits in Canadian Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or

          (c) if the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest at which deposits in Canadian Dollars for delivery on the first
day of such Interest Period in same day funds in the approximate amount of the
Canadian C$ Eurodollar Rate Loan being made, continued or converted by the
Administrative Agent (or, in the case of a Canadian Bid Loan, the applicable
Canadian Bid Loan Lender) and with a term equivalent to such Interest Period
would be offered by the Administrative Agent’s London Branch to major banks in
the London interbank eurodollar market at their request at approximately 4:00
p.m. (London time) two Business Days prior to the first day of such Interest
Period.

6



--------------------------------------------------------------------------------



 



     “Canadian Escrow Funds” has the meaning specified in Section 3.08(e).

     “Canadian Eurodollar Bid Margin” means the margin above or below the
Canadian Dollar Eurodollar Rate or the US Dollar Eurodollar Rate, as applicable,
to be added to or subtracted from the Canadian Dollar Eurodollar Rate or the US
Dollar Eurodollar Rate, as applicable, which margin shall be expressed in
multiples of 1/100th of one Basis Point.

     “Canadian Eurodollar Margin Bid Loan” means a Canadian Bid Loan that bears
interest at a rate based on the Canadian Dollar Eurodollar Rate or the US Dollar
Eurodollar Rate.

     “Canadian Eurodollar Rate Committed Loan” means a Canadian C$ Eurodollar
Rate Committed Loan or a Canadian US$ Eurodollar Rate Committed Loan.

     “Canadian Facility” means, collectively, the financing facilities provided
for under Article III.

     “Canadian Facility Fee” has the meaning specified in Section 4.02(a)(ii).

     “Canadian Facility Borrowers” has the meaning specified in the introductory
paragraph hereto.

     “Canadian Hunter” has the meaning specified in the introductory paragraph
hereto.

     “Canadian L/C Advance” means, with respect to each Canadian Lender, such
Canadian Lender’s funding of its participation in any Canadian L/C Borrowing in
accordance with its Pro Rata Share.

     “Canadian L/C Borrowing” means an extension of credit resulting from a
drawing under any Canadian Letter of Credit that has not been reimbursed on the
date when made or refinanced as a Canadian Committed Borrowing.

     “Canadian L/C Credit Extension” means, with respect to any Canadian Letter
of Credit, the issuance thereof, extension of the expiry date thereof, or the
increase of the amount thereof.

     “Canadian L/C Issuer” means any of (i) JPMCB Canada, (ii) Bank of America,
through its Canada branch, and (iii) any other Canadian Lender that may issue
Canadian Letters of Credit hereunder, as mutually agreed to by Administrative
Agent, the Canadian Borrowers and such Lender, in such Person’s capacity as
issuer of Canadian Letters of Credit hereunder, or any successor issuer of
Canadian Letters of Credit hereunder.

     “Canadian L/C Obligations” means, as at any date of determination, the
aggregate undrawn amount of all outstanding Canadian Letters of Credit plus,
without duplication, the aggregate of all Canadian L/C Borrowings, including all
Canadian Unreimbursed Amounts. For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

7



--------------------------------------------------------------------------------



 



     “Canadian Lender” means a Lender with a Canadian Commitment or with
outstanding Canadian Loans, Canadian L/C Advances or participations in Canadian
Swing Line Loans.

     “Canadian Letter of Credit” means any Letter of Credit issued by the
Canadian L/C Issuer for the account of a Canadian Borrower under Article III
hereof. A Letter of Credit may be a commercial letter of credit or a standby
letter of credit.

     “Canadian Letter of Credit Application” means an application and agreement
for the issuance or amendment of a Canadian Letter of Credit in the form
acceptable to the applicable Canadian Borrower and the applicable Canadian L/C
Issuer, which may be in the standard form of such Canadian L/C Issuer, such form
to be modified as agreed is appropriate in the context of a request for a
Canadian Letter of Credit and as further agreed to by the applicable Canadian
Borrower and such Canadian L/C Issuer to conform the nature, scope and extent of
the rights and obligations of the parties thereto set forth herein (and as
generally reflected in Exhibit E-1, in the case of a standby Canadian Letter of
Credit, and Exhibit E-2, in the case of a commercial Canadian Letter of Credit)
and otherwise to conform the provisions thereof to the provisions hereof.
Without prejudice to Section 3.04(k), the forms of the standby and commercial
Letter of Credit applications attached hereto as Exhibit E-1 and E-2, as
applicable, shall be deemed to satisfy the foregoing requirements as to
conformity.

     “Canadian Letter of Credit Fee” has the meaning specified in Section
3.04(i).

     “Canadian Letter of Credit Sublimit” means an amount in Canadian Dollars
the US Dollar Equivalent of which is US $250,000,000, as such amount may be
increased pursuant to Section 4.08 or reduced pursuant to Section 4.09. The
Canadian Letter of Credit Sublimit is part of, and not in addition to, the
Aggregate Canadian Commitments.

     “Canadian Loan” means an extension of credit by a Lender or its Lender
Funding Affiliate, if applicable, to any Canadian Facility Borrower pursuant to
Article III in the form of a Canadian Committed Loan, a Canadian Bid Loan or a
Canadian Swing Line Loan.

     “Canadian Net Proceeds” means, with respect to any Bankers’ Acceptance, the
Canadian Discount Proceeds less the amount equal to the applicable Canadian
stamping fee payable with respect thereto pursuant to Section 4.02(c).

     “Canadian Note” means a promissory note made by a Canadian Facility
Borrower in favor of any Canadian Lender, or its Lender Funding Affiliate, as
applicable, requesting such a note, evidencing Canadian Loans made by such
Canadian Lender or its Lender Funding Affiliate, substantially in the form of
Exhibit D-2.

     “Canadian Obligations” means all Obligations arising under or with respect
to the Canadian Facility.

     “Canadian Prime Rate” means for any day a fluctuating rate per annum equal
to the higher of (a) the 30-Day CDOR Rate plus 50 Basis Points, and (b) the rate
of interest in effect for such day as publicly announced from time to time by
the Administrative Agent as its “prime” or “reference rate” for Canadian Dollar
commercial loans made to a Person in Canada. The “prime” or “reference rate” is
a rate set by the Administrative Agent in Canada based upon various

8



--------------------------------------------------------------------------------



 



factors including the Administrative Agent’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by the Administrative Agent shall take effect
at the opening of business on the day specified in the public announcement of
such change.

     “Canadian Prime Rate Committed Loan” means a Canadian Committed Loan
denominated in Canadian Dollars that bears interest at the Canadian Prime Rate
and is funded in Canada.

     “Canadian Required Lenders” means, as of any date of determination,
Canadian Lenders having more than 50% of the Aggregate Canadian Commitments or,
if the commitment of each Canadian Lender to make Canadian Committed Loans
(including the obligation to purchase or accept Bankers’ Acceptances) and the
obligation of each Canadian L/C Issuer to make Canadian L/C Credit Extensions
have been terminated, Canadian Lenders holding in the aggregate more than 50% of
the Total Canadian Outstandings (with the aggregate amount of each Canadian
Lender’s risk participation and funded participation in Canadian L/C Obligations
and Canadian Swing Line Loans being deemed “held” by such Canadian Lender for
purposes of this definition); provided that the Canadian Commitment of, and the
portion of the Total Canadian Outstandings held or deemed held by, any Canadian
Defaulting Lender shall be excluded for purposes of making a determination of
Canadian Required Lenders.

     “Canadian Resident Lender” means a Person that (i) is not a non-resident of
Canada for the purposes of the Income Tax Act (Canada) or (ii) is an “authorized
foreign bank” as defined in subsection 248(1) of the Income Tax Act (Canada)
that will receive all amounts paid or credited to it with respect to Canadian
Credit Extensions and other Canadian Obligations and fees and other amounts
payable in connection therewith in respect of its “Canadian banking business”
for the purposes of paragraph 212(13.3)(a) of the Income Tax Act (Canada).

     “Canadian Schedule I BA Reference Banks” means the Canadian Lenders listed
in Schedule I to the Bank Act (Canada) as are, at such time, designated by
Administrative Agent, with the prior consent of the Canadian Borrowers (acting
reasonably), as the Schedule I BA Reference Banks.

     “Canadian Schedule II BA Reference Banks” means the Canadian Lenders listed
in Schedule II to the Bank Act (Canada) as are, at such time, designated by
Administrative Agent, with the prior consent of the Canadian Borrowers (acting
reasonably), as the Canadian Schedule II BA Reference Banks.

     “Canadian Schedule III BA Reference Banks” means the Canadian Lenders
listed in Schedule III to the Bank Act (Canada) as are, at such time, designated
by Administrative Agent, with the prior consent of the Canadian Borrowers
(acting reasonably), as the Canadian Schedule III BA Reference Banks.

     “Canadian Stamping Fee Rate” means, with respect to any Bankers’ Acceptance
accepted by any Canadian Lender at any time, a percentage per annum equal to the
Applicable

9



--------------------------------------------------------------------------------



 



Margin then in effect; provided that if an Event of Default has occurred and is
continuing, the Canadian Stamping Fee Rate shall be increased by 1% per annum.

     “Canadian Swing Line” means the revolving credit facility made available by
the Canadian Swing Line Lender pursuant to Section 3.05.

     “Canadian Swing Line Borrowing” means a borrowing of a Canadian Swing Line
Loan pursuant to Section 3.05.

     “Canadian Swing Line Borrowing Notice” means a notice of a Canadian Swing
Line Borrowing pursuant to Section 3.05(b), which, if in writing, shall be
substantially in the form of Exhibit C(C).

     “Canadian Swing Line Lender” means JPMCB Canada, or any other Canadian
Lender that may provide Canadian Swing Line Loans hereunder, as mutually agreed
to by the Administrative Agent and the Canadian Facility Borrowers, in such
Person’s capacity as provider of Canadian Swing Line Loans hereunder, or any
successor swing line lender hereunder.

     “Canadian Swing Line Loan” has the meaning specified in Section 3.05(a).

     “Canadian Swing Line Rate” means on any day a fluctuating rate of interest
per annum equal to the sum of the 30-day CDOR rate on such day, plus the
Applicable Margin plus, only in the case of Canadian Lenders listed in Schedule
II or Schedule III to the Bank Act (Canada), 10 Basis Points.

     “Canadian Swing Line Sublimit” means an amount in Canadian Dollars the US
Dollar Equivalent of which is US $20,000,000, as such amount may be increased
pursuant to Section 4.08 or reduced pursuant to Section 4.09. The Canadian Swing
Line Sublimit is part of, and not in addition to, the Aggregate Canadian
Commitments.

     “Canadian Unreimbursed Amount” has the meaning specified in Section
3.04(c)(ii).

     “Canadian US$ Absolute Rate Loan” means a Canadian Absolute Rate Loan
denominated in US Dollars and funded in the United States.

     “Canadian US$ Bid Loan” means a Canadian US$ Absolute Rate Loan or a
Canadian US$ Eurodollar Margin Bid Loan.

     “Canadian US$ Eurodollar Margin Bid Loan” means a Canadian Bid Loan
denominated in US Dollars that bears interest at a rate based on the US Dollar
Eurodollar Rate and is funded in the United States.

     “Canadian US$ Eurodollar Rate Committed Loan” means a Canadian Committed
Loan denominated in US Dollars that bears interest at a rate based on the US
Dollar Eurodollar Rate and is funded in the United States.

     “Canadian US$ Eurodollar Rate Loan” means a Canadian US$ Eurodollar Rate
Committed Loan or a Canadian US$ Eurodollar Margin Bid Loan.

10



--------------------------------------------------------------------------------



 



     “Capitalization” means the amount equal to (without duplication) (i)
consolidated Debt of Parent and its consolidated Subsidiaries, plus (ii) the
aggregate amount of Guarantees by Parent or its consolidated Subsidiaries, plus
(iii) the sum of the preferred stock and common stockholders’ equity of Parent,
plus (iv) the cumulative amount by which the common stockholders’ equity of
Parent shall have been reduced by reason of non-cash write-downs of long-term
assets subsequent to December 31, 1997 (but excluding any such amount with
respect to assets of Project Financing Subsidiaries), minus (v) to the extent
otherwise included in determining the amounts computed under clause (iii) above,
the aggregate investment (net of any Project Financing) of Parent and its
consolidated Subsidiaries in Project Financing Subsidiaries.

     “Cash Collateralize” means (i) with respect to US Letters of Credit, that
the US Facility Borrower shall pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable US L/C Issuer and the US
Lenders, as collateral for the US L/C Obligations, cash or deposit account
balances pursuant to documentation in form and substance reasonably satisfactory
to the Administrative Agent and the applicable US L/C Issuer (which documents
are hereby consented to by the US Lenders), (ii) with respect to Canadian
Letters of Credit, that the applicable Canadian Borrower shall pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
applicable Canadian L/C Issuer and the Canadian Lenders, as collateral for the
Canadian L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable Canadian L/C Issuer (which documents are
hereby consented to by the Canadian Lenders), and (iii) with respect to Bankers’
Acceptances, that the applicable Canadian Borrower shall pledge and deposit with
or deliver to the Administrative Agent for the benefit of the applicable
Canadian Lenders, as collateral for the Outstanding Amount of Bankers’
Acceptances, cash or deposit account balances pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent (which
documents are hereby consented to by the Canadian Lenders). “Cash
Collateralization” has the meaning correlative thereto.

     “CDOR Rate” has the meaning specified in the definition of “BA Discount
Rate.”

     “Change in Law” means, with respect to any Lender, the adoption of any law
or change in any existing Law or interpretation thereof after the date of this
Agreement or, if such Lender became a Lender hereunder after the date of this
Agreement, after the date it became a Lender hereunder.

     “Charges” has the meaning specified in Section 5.01(a).

     “Code” means the Internal Revenue Code of 1986.

     “Committed Borrowing Notice” means a US Committed Borrowing Notice or a
Canadian Committed Borrowing Notice, as applicable.

     “Committed Loans” means, collectively, the US Committed Loans and the
Canadian Committed Loans.

     “Commitment” means a US Commitment or a Canadian Commitment.

     “Compensation Period” has the meaning specified in Section 4.05(c)(ii).

11



--------------------------------------------------------------------------------



 



     “Consenting Lenders” has the meaning specified in Section 4.07(b).

     “Consolidated Tangible Net Worth” means, on a consolidated basis, the
excess of (i) the sum of (x) the preferred stock and common stockholders’ equity
of Parent and (y) the cumulative amount by which Consolidated Tangible Net Worth
shall have been reduced by reason of non-cash write-downs of long-term assets
subsequent to December 31, 1997, over (ii) the intangible assets of Parent and
its consolidated Subsidiaries.

     “Contingent Guaranty” has the meaning specified in the definition of the
term “Guaranty” contained in this Section 1.01.

     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.

     “Debt” of any Person means, without duplication (i) indebtedness of such
Person for borrowed money or in respect of bankers’ acceptances, (ii)
obligations of such Person (other than any portion of any trade payable
obligation of such Person which shall not have remained unpaid for 91 days or
more from the later of (A) the original due date of such portion and (B) the
customary payment date in the industry and relevant market for such portion) to
pay the deferred purchase price of property or services, (iii) obligations of
such Person as lessee under leases which shall have been or should be, in
accordance with GAAP, recorded as capital leases, and (iv) Overdue Reimbursement
Obligations; provided, however, that, with respect to Parent and its
Subsidiaries, where any such indebtedness or obligation of such Person is made
jointly, or jointly and severally, with any third party or parties, which are
not Parent or any of its Subsidiaries, the amount thereof for the purposes of
this definition only shall be the pro rata portion thereof payable by Parent or
such Subsidiary, so long as such third party or parties have not defaulted on
its or their joint and several portions thereof; and provided further that the
following shall not at any time constitute Debt: (1) obligations of such Person
to reimburse a bank or other Person in respect of amounts paid under a letter of
credit or similar instrument that are not Overdue Reimbursement Obligations,
(2) Project Financing, and (3) amounts borrowed by Parent or its consolidated
Subsidiaries under life insurance policies issued to one or more of the
foregoing and covering employees or former employees of one or more of the
foregoing not in excess of the cash surrender value of such policies.

     “Debt Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Debt Ratings”) of
Parent’s non-credit-enhanced, senior unsecured long-term debt; provided that if
a Debt Rating is issued by each of the foregoing rating agencies, then the
higher of such Debt Ratings shall apply (with the Debt Rating for Pricing Level
I (as set forth on Schedule 1.01) being the highest and the Debt Rating for
Pricing Level VI (as set forth on Schedule 1.01) being the lowest), unless there
is a split in Debt Ratings of more than one level, in which case the pricing
level that is one level lower than the pricing level of the higher Debt Rating
shall apply.

12



--------------------------------------------------------------------------------



 



     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally and with respect to the Canadian Borrowers, the Bankruptcy
and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada),
the Winding-up Act (Canada) and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of
Canada or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any requisite notice and the passage of any
requisite periods of time, would be an Event of Default.

     “Defaulting Lender” means a Canadian Defaulting Lender or a US Defaulting
Lender.

     “Direct Credit Substitute” has the meaning contemplated within (i) the
Guideline No. A. dated October 1995 and issued by the Office of the
Superintendent of Financial Institutions Canada on Capital Adequacy
Requirements, as amended or replaced by any successor guidelines from time to
time, when used with respect to any Canadian Letter of Credit, or (ii) Appendix
A to 12 CFR 208, when used with respect to any US Letter of Credit.

     “Effective Date” means the first date on which all the conditions to
effectiveness of this Agreement set forth in Section 6.01 shall have been
satisfied or waived in accordance with Section 12.01.

     “Eligible Assignee” means, with respect to any particular assignment under
Section 12.07, any bank or other entity approved in writing, expressly with
respect to such assignment, by, in the case of an assignment under the US
Facility, the US Swing Line Lender and each US L/C Issuer, and, in the case of
an assignment under the Canadian Facility, the Canadian Swing Line Lender and
each Canadian L/C Issuer, and in each case above, by Parent, and, except as to
such an assignment by JPMCB so long as JPMCB is the Administrative Agent
hereunder, by the Administrative Agent, provided that approval by Parent, the
Administrative Agent, the US Swing Line Lender, the Canadian Swing Line Lender
and the L/C Issuers shall not be unreasonably withheld, and provided further
that no such approval by Parent shall be necessary if (i) the assignee is a
Lender Affiliate, (ii) the assignee was a Lender immediately prior to such
assignment, or (iii) an Event of Default shall then be continuing.

     “Equity Interests” means any capital stock, partnership, joint venture,
member or limited liability or unlimited liability company interest, beneficial
interest in a trust or similar entity or other equity interest or investment of
whatever nature.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
from time to time thereunder.

13



--------------------------------------------------------------------------------



 



     “ERISA Affiliate” means any Person who is a member of Parent’s controlled
group within the meaning of Section 4001(a)(14)(A) of ERISA.

     “Event of Default” has the meaning specified in Section 9.01.

     “Existing Canadian Credit Agreement” means the Canadian Credit Agreement
dated as of March 31, 2000, as amended and restated through the Effective Date,
among the Canadian Borrowers, Parent, the financial institutions party thereto
and JPMorgan Chase Bank, Toronto branch, as administrative agent for such
financial institutions.

     “Existing US Long-Term Revolving Credit Agreement” means the Long-Term
Revolving Credit Agreement dated as of February 25, 1998, as amended and
restated through the Effective Date, among Parent, the financial institutions
party thereto and JPMorgan Chase Bank, as administrative agent for such
financial institutions.

     “Existing US Short-Term Revolving Credit Agreement” means the Short-Term
Revolving Credit Agreement dated as of February 25, 1998, as amended and
restated through the Effective Date, among Parent, the financial institutions
party thereto and JPMorgan Chase Bank, as administrative agent for such
financial institutions.

     “Extension Effective Date” has the meaning specified in Section 4.07(b).

     “Extension Required Lenders” means Lenders constituting the Required
Lenders, prior to giving effect to any replacements of Lenders permitted herein,
and provided that the Commitment of, and the portion of Total Outstandings held
or deemed held by, Lenders that have failed to consent to any prior request for
an extension of the Maturity Date pursuant to this Agreement shall be excluded
for purposes of making a determination of Extension Required Lenders.

     “Facilities” means the US Facility and the Canadian Facility, collectively.

     “Facility Fee” means the US Facility Fee and the Canadian Facility Fee,
collectively.

     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

     “Fee Letter” means (i) with respect to the Administrative Agent fee and the
arrangement fees of JPMS, the letter agreement, dated June 14, 2004, among the
Borrowers, JPMCB and JPMS, (ii) with respect to the arrangement fees of Bank of
America, the letter agreement, dated June 14, 2004, between the Borrowers and
Bank of America, and (iii) with respect to

14



--------------------------------------------------------------------------------



 



participation fees, the Joint Fee Letter, dated June 14, 2004, among the
Borrowers, JPMCB, Bank of America and the Joint Lead Arrangers.

     “Financing Documents” means this Agreement, each Note, if any, each Issuer
Document, each Fee Letter and the BAs.

     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.

     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

     “Guaranteed Parties” means the Administrative Agent, the Joint Lead
Arrangers, the Lenders and each other Person to whom any of the Obligations are
or shall be owed.

     “Guarantor” means each of (i) Parent, in its capacity as guarantor of the
Obligations of BRCL and Canadian Hunter, (ii) BRCL, in its capacity as guarantor
of the Obligations of Canadian Hunter, and (iii) Canadian Hunter, in its
capacity as guarantor of the Obligations of BRCL, and “Guarantors” means,
collectively, all of the foregoing.

     “Guaranty”, means any act by which a Person assumes, guarantees, endorses
or otherwise incurs direct or contingent liability in connection with, or agrees
to purchase or otherwise acquire or otherwise assures a creditor against loss in
respect of, any Debt or Project Financing of any Person other than Parent or any
of its consolidated Subsidiaries (excluding (i) any liability by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, (ii) any liability in connection with obligations
of the Parent or any of its consolidated Subsidiaries, including obligations
under any conditional sales agreement, equipment trust financing or equipment
lease, (iii) any liability or other act of Parent or any of its consolidated
Subsidiaries under arrangements entered into in connection with this Agreement,
and (iv) any such act in connection with a Project Financing that either
(A) guarantees to the provider of such Project Financing or any other Person
performance of the acquisition, improvement, installation, design, engineering,
construction, development, completion, maintenance or operation of, or otherwise
affects any such act in respect of, all or any portion of the project that is
financed by such Project Financing or performance by a Project Financing
Subsidiary of certain obligations to Persons other than the provider of such
Project Financing, except during any period, and then only to the extent, that
such guaranty is a direct guaranty of payment of such Project Financing (other
than a guaranty of payment of the type

15



--------------------------------------------------------------------------------



 



referred to in subclause (B) below) or (B) is contingent upon, or the obligation
to pay or perform under which is contingent upon, the occurrence or existence of
any event or condition other than or in addition to (1) the passage of time,
(2) any Project Financing becoming due, (3) the commencement of bankruptcy,
insolvency or similar proceedings by the obligor on any Project Financing or
(4) the failure of the obligor on any Project Financing to satisfy a financial
ratio, covenant or other similar financial measurement test, but only during
such period as such act is not by its terms presently enforceable, or if so
enforceable, there is not a reasonable probability that the guarantor will be
called upon to perform thereunder (or to make capital contributions in lieu of
performance thereunder) (any such act referred to in this clause (iv) being a
“Contingent Guaranty”)); provided, however, that for the purposes of this
definition the liability of the Borrowers, Parent or any of their Subsidiaries
with respect to any obligation as to which a third party or parties are jointly,
or jointly and severally, liable as a guarantor or otherwise as contemplated
hereby and have not defaulted on its or their portions thereof, shall be only
its pro rata portion of such obligation. “Guaranteed” and “Guaranteeing” have
meanings correlative thereto.

     “Indemnified Parties” has the meaning specified in Section 12.04(b).

     “Initial Fee” has the meaning specified in Section 3.08(b)(vi)(B).

     “Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

     “Interest Payment Date” means, (a) as to any Loan other than a US Base Rate
Loan, a Canadian Base Rate Committed Loan and a Canadian Prime Rate Committed
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a US Dollar
Eurodollar Rate Loan, a Canadian Eurodollar Rate Committed Loan or a Canadian
Eurodollar Margin Bid Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any US Base Rate Loan, Canadian Base Rate
Committed Loan or Canadian Prime Committed Rate Loan (including a US Swing Line
Loan and a Canadian Swing Line Loan), the last Business Day of each March, June,
September and December and the Maturity Date.

     “Interest Period” means (a) as to each US Dollar Eurodollar Rate Loan, each
Canadian C$ Eurodollar Rate Loan and each Canadian US$ Eurodollar Rate Loan, the
period commencing on the date such Loan is disbursed or (in the case of any US
Eurodollar Rate Committed Loan or Canadian Eurodollar Rate Committed Loan)
converted to or continued as a US Eurodollar Rate Committed Loan or a Canadian
Eurodollar Rate Committed Loan, respectively, and ending on the date one, two,
three, six or, if available to each US Lender or each Canadian Lender, as
applicable, nine or twelve months thereafter, as selected by the applicable
Borrower in its Committed Borrowing Notice or Bid Request, as the case may be;
and (b) as to each US Absolute Rate Loan and each Canadian Absolute Rate Loan, a
period of not less than 14 days and not more than 180 days, as selected by the
applicable Borrower in its Bid Request; provided that:

16



--------------------------------------------------------------------------------



 



          (i) any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a US Dollar Eurodollar Rate Loan, Canadian C$ Eurodollar Rate Loan
or a Canadian US$ Eurodollar Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

          (ii) any Interest Period pertaining to a US Dollar Eurodollar Rate
Loan, Canadian C$ Eurodollar Rate Loan or a Canadian US$ Eurodollar Rate Loan
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period; and

          (iii) no Interest Period shall extend beyond the Maturity Date.

     “IRS” means the United States Internal Revenue Service.

     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).

     “Issuer Documents” means (a) with respect to any US Letter of Credit, the
US Letter of Credit Application, and any other document, agreement and
instrument entered into by a US L/C Issuer and the US Facility Borrower (or any
Subsidiary) or in favor of such US L/C Issuer and relating to any such US Letter
of Credit, and (b) with respect to any Canadian Letter of Credit, the Canadian
Letter of Credit Application, and any other document, agreement and instrument
entered into by a Canadian L/C Issuer and any Canadian Borrower (or any
Subsidiary) or in favor of such Canadian L/C Issuer and relating to any such
Canadian Letter of Credit.

     “Joinder Agreement” has the meaning specified in Section 4.08(a).

     “Joint Lead Arrangers” means JPMS and BAS, in their capacities as co-lead
arrangers and bookrunners for the Facilities.

     “JPMCB” means JPMorgan Chase Bank.

     “JPMCB Canada” means JPMorgan Chase Bank, Toronto Branch.

     “JPMS” means J.P. Morgan Securities Inc.

     “Judgment Currency” has the meaning specified in Section 3.10(b).

     “L/C Credit Extension” means a US L/C Credit Extension or a Canadian L/C
Credit Extension.

     “L/C Obligations” means, collectively, the US L/C Obligations and the
Canadian L/C Obligations.

17



--------------------------------------------------------------------------------



 



     “L/C Issuer” means a US L/C Issuer or a Canadian L/C Issuer.

     “Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

     “Lender Affiliate” means, with respect to any Lender, (a) an Affiliate of
such Lender or (b) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender (with such Lender or Affiliate having the sole right and responsibility
with respect to the approval of amendments and waivers to this Agreement, the
Notes, and to the extent applicable, each other Financing Document, and all
related agreements and instruments entered into from time to time).

     “Lender Funding Affiliate” means, with respect to any Canadian Lender and
the funding of a Canadian Loan in the United States pursuant to such Lender’s
Canadian Commitment, a branch or an Affiliate of such Canadian Lender through
which such Canadian Loan will be so funded in the United States.

     “Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption
or a Joinder Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes each US Swing Line Lender and each
Canadian Swing Line Lender.

     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices of which a Lender may from time to time notify the
Borrowers and the Administrative Agent.

     “Letter of Credit” means a US Letter of Credit or a Canadian Letter of
Credit.

     “Letter of Credit Expiration Date” means the day seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

     “Lien” means any lien, security interest or other charge or encumbrance, or
any assignment of the right to receive income, or any other type of preferential
arrangement, in each case to secure any Debt or any Guaranty of any Person;
provided that (i) the creation of interests in property of the character
commonly referred to as a “royalty interest” or “overriding royalty interest”,
farmouts, joint operating or unitization agreements, or other similar
transactions in the ordinary course of business and (ii) borrowings under life
insurance policies as described in clause (4) of the proviso to the definition
of “Debt” shall not be deemed to create a Lien.

     “LL&E” means The Louisiana Land and Exploration Company, a Maryland
corporation and a wholly-owned Subsidiary of Parent.

18



--------------------------------------------------------------------------------



 



     “Loan” means a US Loan or a Canadian Loan.

     “Loan Parties” means, collectively, the Borrowers, each Guarantor and
Parent.

     “Margin Stock” means “margin stock” as defined in Regulation U of the Board
of Governors of the United States Federal Reserve System, as in effect from time
to time.

     “Material Adverse Effect” means a material adverse effect on the financial
condition or operations of Parent and its consolidated Subsidiaries on a
consolidated basis.

     “Material Plan” means any Plan the assets of which exceed US $50,000,000 or
the liabilities of which for unfunded vested benefits determined on a plan
termination basis (in accordance with Title IV of ERISA) exceed US $10,000,000.

     “Material Subsidiary” means, from time to time, any Subsidiary of Parent
(other than a Project Financing Subsidiary) then owning assets (determined on a
consolidated basis) that equal or exceed 10% of the book value of the
consolidated assets of Parent and its consolidated Subsidiaries at such time;
provided that the term “Material Subsidiary” shall always include each of the
Canadian Borrowers and their successors.

     “Maturity Date” means the later of (a) July 29, 2009, and (b) if maturity
is extended pursuant to Section 4.07, such extended maturity date as determined
pursuant to Section 4.07 (it being understood and agreed that any such maturity
shall not be deemed extended for any Lender that has not consented to such
extension).

     “Moody’s” means Moody’s Investors Service, Inc.

     “Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which Parent or any ERISA Affiliate is making or accruing
an obligation to make contributions, or has within any of the preceding five
plan years made or accrued an obligation to make contributions, such plan being
maintained pursuant to one or more collective bargaining agreements.

     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which (i) is maintained for employees of Parent or
an ERISA Affiliate and at least one Person other than the Borrowers, Parent and
its ERISA Affiliates or (ii) was so maintained and in respect of which Parent or
an ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in
the event such plan has been or were to be terminated.

     “Note” means a US Note or a Canadian Note.

     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Financing Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising, including the due and
punctual payment by the Borrowers of the principal of and interest on the Loans,
each payment required to be made by the Borrowers under this Agreement in
respect of any Letter of Credit, including payments in respect of reimbursement
of disbursements, interest thereon and

19



--------------------------------------------------------------------------------



 



obligations to provide cash collateral, and all other monetary obligations of
the Loan Parties (including monetary obligations that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such obligations are allowed claims in such
proceeding).

     “Old System Issuers” has the meaning specified in Section 3.08(b)(iv).

     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

     “Original Effective Date” means February 25, 1998.

     “Other Currency” has the meaning specified in Section 3.10(a).

     “Other Taxes” has the meaning specified in Section 5.01(b).

     “Outstanding Amount” means (i) with respect to US Committed Loans, US Bid
Loans, and US Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of US Committed Loans, US Bid Loans and US Swing Line Loans, as the
case may be, occurring on such date; (ii) with respect to any US L/C Obligations
on any date, the amount of such US L/C Obligations on such date after giving
effect to any US L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the US L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any US Letters of Credit or any reductions in the maximum amount available for
drawing under US Letters of Credit taking effect on such date; (iii) with
respect to Canadian Committed Loans (including Bankers’ Acceptances), Canadian
Bid Loans, and Canadian Swing Line Loans on any date, the aggregate outstanding
principal amount (or, in the case of Bankers’ Acceptances, the aggregate
outstanding face amount) thereof after giving effect to any borrowings and
prepayments or repayments of Canadian Committed Loans, Canadian Bid Loans, and
Canadian Swing Line Loans, as the case may be, and all acceptances, maturities
and rollovers of Bankers’ Acceptances, occurring on such date; and (iv) with
respect to any Canadian L/C Obligations on any date, the amount of such Canadian
L/C Obligations on such date after giving effect to any Canadian L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the Canadian L/C Obligations as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Canadian Letters of
Credit or any reductions in the maximum amount available for drawing under
Canadian Letters of Credit taking effect on such date.

20



--------------------------------------------------------------------------------



 



     “Overdue Reimbursement Obligations” means, with respect to any Person,
non-contingent obligations of such Person to reimburse a bank or other Person in
respect of amounts paid under a letter of credit or similar instrument that are
not paid on or prior to the fifth Business Day after the due date therefor.

     “Parent” has the meaning specified in the introductory paragraph hereto.

     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

     “Permitted Assets” means (i) hydrocarbon or other reserves (including
proved, probable, possible or speculative reserves), (ii) properties, assets,
rights or business related to reserves (including real property, gathering
systems, plants, pipelines, equipment and processing and treatment facilities),
(iii) other fixed or operating assets and (iv) Equity Interests in any and all
Business Entities that are or become Subsidiaries of a Canadian Borrower or
Parent owning assets referred to in any of the foregoing clauses.

     “Permitted Claims” has the meaning specified in Section 12.10.

     “Permitted Liens” means:

     (i) inchoate Liens and charges imposed by law and incidental to
construction, maintenance, development or operation of properties, or the
operation of business, in the ordinary course of business if payment of the
obligation secured thereby is not yet overdue or if the validity or amount
thereof is being contested in good faith by Parent or any of its Subsidiaries;

     (ii) Liens for taxes, assessments, obligations under workers’ compensation
or other social security legislation or other governmental requirements, charges
or levies, in each case not yet overdue or if the validity or amount thereof is
being contested in good faith by Parent or any of its Subsidiaries;

     (iii) Liens reserved in any oil, gas or other mineral lease entered into in
the ordinary course of business for rent, royalty or delay rental under such
lease and for compliance with the terms of such lease;

     (iv) easements, servitudes, rights-of-way and other rights, exceptions,
reservations, conditions, limitations, covenants and other restrictions which do
not materially interfere with the operation, value or use of the properties
affected thereby;

     (v) conventional provisions contained in any contracts or agreements
affecting properties under which Parent or any of its Subsidiaries is required
immediately before the expiration, termination or abandonment of a particular
property to reassign to such Person’s predecessor in title all or a portion of
such Person’s rights, titles and interests in and to all or a portion of such
property;

     (vi) any Lien reserved in a grant or conveyance in the nature of a farm-out
or conditional assignment to Parent or any of its Subsidiaries entered into in
the ordinary course of

21



--------------------------------------------------------------------------------



 



business on reasonable terms to secure undertakings of Parent or any such
Subsidiary in such grant or conveyance;

     (vii) any Lien consisting of (A) statutory landlord’s liens under leases to
which Parent or any of its Subsidiaries is a party or other Liens on leased
property reserved in leases thereof for rent or for compliance with the terms of
such leases, (B) rights reserved to or vested in any municipality or
governmental, statutory or public authority to control or regulate any property
of Parent or any of its Subsidiaries, or to use such property in any manner
which does not materially impair the use of such property for the purposes for
which it is held by Parent or any such Subsidiary, (C) obligations or duties to
any municipality or public authority with respect to any franchise, grant,
license, lease or permit and the rights reserved or vested in any governmental
authority or public utility to terminate any such franchise, grant, license,
lease or permit or to condemn or expropriate any property, and (D) zoning laws
and ordinances and municipal regulations;

     (viii) Liens securing payment of the Obligations; and

     (ix) any Lien on any assets (including Equity Interests and other
obligations) securing Debt incurred or assumed for the purpose of financing all
or any part of the cost of acquiring, improving, installing, designing,
engineering, developing (including drilling) or constructing such assets,
provided that such Lien attaches to such assets concurrently with or within 360
days after the acquisition or completion of development, construction or
installation thereof or improvement thereto.

     “Person” means a natural person, a Business Entity, a Governmental
Authority or any other entity.

     “Plan” means a Single Employer Plan or a Multiple Employer Plan.

     “Pro Rata Share” means, (a) with respect to each Lender and the Credit
Extensions at any time, a fraction (expressed as a percentage and carried to the
ninth decimal place) the numerator of which is the amount of the Commitment of
such Lender at such time and the denominator of which is the Aggregate
Commitment at such time, (b) with respect to the US Credit Extensions of each US
Lender at any time, a fraction (expressed as a percentage and carried to the
ninth decimal place), the numerator of which is the amount of the US Commitment
of such Lender at such time and the denominator of which is the amount of the
Aggregate US Commitments at such time, and (c) with respect to the Canadian
Credit Extensions of each Canadian Lender at any time, a fraction (expressed as
a percentage and carried to the ninth decimal place), the numerator of which is
the amount of the Canadian Commitment of such Canadian Lender at such time and
the denominator of which is the amount of the Aggregate Canadian Commitments at
such time; provided that if the commitment of each Lender to make Loans
(including the obligation to accept and purchase BAs) and the obligation of each
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02, then the Pro Rata Share of each Lender shall be determined based
on the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.

22



--------------------------------------------------------------------------------



 



     “Project Financing” means any indebtedness or other obligation that, but
for clause (2) of the second proviso to the definition of term “Debt”, would
constitute Debt and is incurred to finance or refinance the acquisition,
improvement, installation, design, engineering, construction, development,
completion, maintenance or operation of, or otherwise in respect of, all or any
portion of any project, or any asset related thereto, and any Guaranty with
respect thereto, other than any portion of such indebtedness or other
obligation, or such Guaranty, permitting or providing for recourse against
Parent or any of its Subsidiaries other than (i) recourse to the Equity
Interests in, Debt or other obligations of, or assets of, one or more Project
Financing Subsidiaries and (ii) such recourse as exists under any Contingent
Guaranty.

     “Project Financing Subsidiary” means any Subsidiary of Parent whose
principal purpose is to incur Project Financing, or to become a direct or
indirect partner, member or other equity participant or owner in a Business
Entity with such principal purpose, and substantially all the assets of which
Subsidiary or Business Entity are limited to those assets being financed (or to
be financed), or the operation of which is being financed (or to be financed),
in whole or in part by a Project Financing or to Equity Interests in, or Debt or
other obligations of, one or more other such Subsidiaries or Business Entities.

     “Register” has the meaning specified in Section 12.07(c).

     “Related Person” means, with respect to any member of the group comprised
of a particular Business Entity and its Affiliates and the respective directors,
officers, employees or agents of such Business Entity and its Affiliates, each
other member of such group.

     “Relevant Period” has the meaning specified in Section 4.01(e).

     “Request for Canadian Credit Extension” means (a) with respect to a
Canadian Committed Borrowing, or conversion or continuation of Canadian
Committed Loans (including Bankers’ Acceptances), a Canadian Committed Borrowing
Notice, (b) with respect to a Canadian Bid Loan, a Canadian Bid Request,
(c) with respect to a Canadian L/C Credit Extension, a Canadian Letter of Credit
Application, and (d) with respect to a Canadian Swing Line Loan, a Canadian
Swing Line Borrowing Notice.

     “Request for US Credit Extension” means (a) with respect to a US Committed
Borrowing, or conversion or continuation of US Committed Loans, a US Committed
Borrowing Notice, (b) with respect to a US Bid Loan, a US Bid Request, (c) with
respect to a US L/C Credit Extension, a US Letter of Credit Application, and
(d) with respect to a US Swing Line Loan, a US Swing Line Borrowing Notice.

     “Required Lenders” means, as of any date of determination, (i) for purposes
of voting with respect to the exercise of remedies under Section 9.02(b),
Lenders holding in the aggregate more than 50% of the Total Outstandings (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition), and (ii) for all other purposes,
Lenders having more than 50% of the Aggregate Commitments or, if the commitment
of each Lender to make Committed Loans and the obligation of each L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 9.02,
Lenders holding in the aggregate more than 50%

23



--------------------------------------------------------------------------------



 



of the Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition); provided
that for purposes of clauses (i) and (ii) above, the Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

     “Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president-corporate finance, vice president-finance, or
treasurer of a Loan Party.

     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.

     “Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (i) is maintained for employees of Parent or an ERISA
Affiliate and no Person other than Parent and its ERISA Affiliates or (ii) was
so maintained and in respect of which Parent or an ERISA Affiliate could have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.

     “Subsidiary” means, as to any Person, any Business Entity of which shares
of stock or other Equity Interests having ordinary voting power (other than
stock or such other Equity Interests having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such Business Entity are at the time owned, directly or
indirectly through one or more Subsidiaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of Parent.

     “Swing Line Loans” means, collectively, the US Swing Line Loans and the
Canadian Swing Line Loans.

     “Taxes” has the meaning specified in Section 5.01(a).

     “Termination Event” means (i) a “reportable event,” as such term is
described in Section 4043 of ERISA (other than a “reportable event” not subject
to the provision for 30-day notice to the PBGC), or an event described in
Section 4062(e) of ERISA, or (ii) the withdrawal of Parent or any ERISA
Affiliate from a Multiple Employer Plan during a plan year in which it was a
“substantial employer,” as such term is defined in Section 4001(a)(2) of ERISA,
or the incurrence of liability by Parent or any ERISA Affiliate under Section
4064 of ERISA upon the termination of a Multiple Employer Plan, or (iii) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, or (iv) the institution
of proceedings to terminate a Plan by the PBGC under Section 4042 of ERISA, or
(v) the conditions set forth in Section 302(f)(1)(A) and (B) of ERISA to the
creation of a lien upon property or rights to property of Parent or any ERISA
Affiliate for failure to make a required payment to a Plan are satisfied, or
(vi) the adoption of an amendment to a Plan requiring the provision of security
to such Plan, pursuant to Section 307 of ERISA, or (vii) any other event or
condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.

24



--------------------------------------------------------------------------------



 



     “Total Canadian Outstandings” means the aggregate Outstanding Amount of all
Canadian Loans (including all Bankers’ Acceptances) and all Canadian L/C
Obligations.

     “Total Outstandings” means the aggregate amount of all Total US
Outstandings and all Total Canadian Outstandings.

     “Total US Outstandings” means the aggregate Outstanding Amount of all US
Loans and all US L/C Obligations.

     “Transactions” means the execution, delivery and performance by the
Canadian Borrowers and Parent (as applicable) of this Agreement and the other
Financing Documents and the Credit Extensions contemplated hereby and the
guaranties provided for under Article X.

     “Type” means (i) with respect to a US Committed Loan, its character as a US
Base Rate Committed Loan or a US Eurodollar Rate Committed Loan, (ii) with
respect to a US Bid Loan, its character as a US Absolute Rate Loan or a US
Eurodollar Margin Bid Loan, (iii) with respect to a Canadian Committed Loan, its
character as a Canadian Prime Rate Committed Loan, a Canadian Base Rate
Committed Loan, a Canadian C$ Eurodollar Rate Committed Loan, a Canadian US$
Eurodollar Rate Committed Loan or a BA, (iv) with respect to a Canadian Bid
Loan, its character as a Canadian C$ Absolute Rate Loan, a Canadian US$ Absolute
Rate Loan, a Canadian C$ Eurodollar Margin Bid Loan or a Canadian US$ Eurodollar
Margin Bid Loan.

     “United States” and “U.S.” mean the United States of America.

     “US Absolute Rate Loan” means a US Bid Loan that bears interest at a rate
determined with reference to an Absolute Rate.

     “US Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 50 Basis Points and (b) the rate of
interest in effect for such day as publicly announced from time to time by the
Administrative Agent as its “base rate” or “prime rate.” The “base rate” or
“prime rate” is a rate set by the Administrative Agent based upon various
factors including the Administrative Agent’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by the Administrative Agent shall take effect
at the opening of business on the day specified in the public announcement of
such change.

     “US Base Rate Committed Loan” means a US Committed Loan that is a US Base
Rate Loan.

     “US Base Rate Loan” means a US Loan that bears interest based on the US
Base Rate.

     “US Bid Borrowing” means a borrowing consisting of simultaneous US Bid
Loans of the same Type in US Dollars from each of the US Lenders whose offer to
make one or more US Bid Loans as part of such borrowing has been accepted under
the auction bidding procedures described in Section 2.03.

     “US Bid Loan” has the meaning specified in Section 2.03(a).

25



--------------------------------------------------------------------------------



 



     “US Bid Loan Lender” means, in respect of any US Bid Loan, the US Lender
making such US Bid Loan to the US Facility Borrower.

     “US Bid Request” means a written request for one or more US Bid Loans
substantially in the form of Exhibit B(US)-1.

     “US Borrowing” means a US Committed Borrowing, a US Bid Borrowing or a US
Swing Line Borrowing, as the context may require.

     “US Commitment” means, as to each Lender, its obligation to (a) make US
Committed Loans to the US Facility Borrower pursuant to Section 2.01, (b)
purchase participations in US L/C Obligations and (c) purchase participations in
US Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth on Schedule 2.01 (or in the
Assignment and Assumption pursuant to which such Lender assumed its US
Commitment) and designated as such Lender’s “US Commitment”, as such amount may
be adjusted from time to time in accordance with this Agreement.

     “US Committed Borrowing” means a borrowing consisting of simultaneous US
Committed Loans of the same Type and, in the case of US Eurodollar Rate
Committed Loans, having the same Interest Period, made by each of the US Lenders
pursuant to Section 2.01.

     “US Committed Borrowing Notice” means a notice of (a) a US Committed
Borrowing, (b) a conversion of US Committed Loans from one Type to another, or
(c) a continuation of US Eurodollar Rate Committed Loans, in each case, pursuant
to Section 2.02(a), which notice, if in writing, shall be substantially in the
form of Exhibit A(US).

     “US Committed Loan” has the meaning specified in Section 2.01.

     “US Competitive Bid” means a written offer by a Lender to make one or more
US Bid Loans, substantially in the form of Exhibit B(US)-2, duly completed and
signed by a Lender.

     “US Credit Extension” means each of the following: (a) a US Borrowing and
(b) a US L/C Credit Extension.

     “US Defaulting Lender” means any US Lender that (a) has failed to fund any
portion of a US Committed Loan, a participation in a US L/C Obligation or a
participation in a US Swing Line Loan required to be funded or purchased by it
hereunder within one Business Day of the date required to be funded or purchased
by it hereunder, if such failure has not been cured, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder (unless such failure is the subject of a
good faith dispute) within one Business Day of the date when due, if such
failure has not been cured, or (c) has been deemed insolvent or has become the
subject of a bankruptcy or insolvency proceeding.

     “US Dollar” and “US $” mean lawful money of the United States.

     “US Dollar Equivalent” means, on any date of determination, the equivalent
in US Dollars of any value or sum denominated in Canadian Dollars using the rate
of exchange quoted by Bank of Canada on the Business Day preceding the day as of
which any determination of

26



--------------------------------------------------------------------------------



 



such rate is required to be made under the terms hereof as the noon mid-market
spot rate for conversions of Canadian Dollars into US Dollars.

     “US Dollar Eurodollar Rate” means for any Interest Period with respect to a
US Dollar Eurodollar Rate Loan or a Canadian US$ Eurodollar Rate Loan:

          (a) the rate per annum equal to the rate (carried to the fifth decimal
place) determined by the Administrative Agent to be the offered rate that
appears on the page of the Telerate screen (or any successor thereto) that
displays an average British Bankers Association Interest Settlement Rate for
deposits in US Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, or

          (b) if the rate referenced in the preceding clause (a) does not appear
on such page or service or such page or service shall not be available, the rate
per annum (carried to the fifth decimal place) equal to the rate determined by
the Administrative Agent to be the offered rate on such other page or other
service that displays an average British Bankers Association Interest Settlement
Rate for deposits in US Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, or

          (c) if the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest at which deposits in US Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the US
Dollar Eurodollar Rate Loan or Canadian US$ Eurodollar Rate Loan being made,
continued or converted by the Administrative Agent (or, in the case of a US
Eurodollar Margin Bid Loan, the applicable US Bid Loan Lender, or, in the case
of a Canadian US$ Eurodollar Margin Bid Loan, the applicable Canadian Bid Loan
Lender) and with a term equivalent to such Interest Period would be offered by
the Administrative Agent’s London branch to major banks in the London interbank
eurodollar market at their request at approximately 4:00 p.m. (London time) two
Business Days prior to the first day of such Interest Period.

     “US Dollar Eurodollar Rate Loan” means a US Eurodollar Rate Committed Loan
or a US Eurodollar Margin Bid Loan.

     “US Eurodollar Bid Margin” means the margin above or below the US Dollar
Eurodollar Rate to be added to or subtracted from the US Dollar Eurodollar Rate,
which margin shall be expressed in multiples of 1/100th of one Basis Point.

     “US Eurodollar Margin Bid Loan” means a US Bid Loan that bears interest at
a rate based upon the US Dollar Eurodollar Rate.

     “US Eurodollar Rate Committed Loan” means a US Committed Loan that bears
interest at a rate based on the US Dollar Eurodollar Rate.

27



--------------------------------------------------------------------------------



 



     “US Facility” means, collectively, the financing facilities provided for
under Article II.

     “US Facility Borrower” has the meaning specified in the introductory
paragraph hereto.

     “US Facility Fee” has the meaning specified in Section 4.02(a)(i).

     “US L/C Advance” means, with respect to each US Lender, such Lender’s
funding of its participation in any US L/C Borrowing in accordance with its Pro
Rata Share.

     “US L/C Borrowing” means an extension of credit resulting from a drawing
under any US Letter of Credit that has not been reimbursed on the date when made
or refinanced as a US Committed Borrowing.

     “US L/C Credit Extension” means, with respect to any US Letter of Credit,
the issuance thereof, extension of the expiry date thereof, or the increase of
the amount thereof.

     “US L/C Issuer” means any of (i) JPMCB, (ii) Bank of America and (iii) any
other US Lender that may issue US Letters of Credit hereunder, as mutually
agreed to by Administrative Agent, US Facility Borrower and such Lender, in such
Person’s capacity as issuer of US Letters of Credit hereunder, or any successor
issuer of US Letters of Credit hereunder.

     “US L/C Obligations” means, as at any date of determination, the aggregate
undrawn amount of all outstanding US Letters of Credit plus, without
duplication, the aggregate of all US L/C Borrowings, including all US
Unreimbursed Amounts. For all purposes of this Agreement, if on any date of
determination a US Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such US Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

     “US Lender” means a Lender with a US Commitment or outstanding US Loans, US
L/C Advances or participations in US Swing Line Loans.

     “US Letter of Credit” means any letter of credit issued by a US L/C Issuer
for the account of the US Facility Borrower under Article III hereof. A US
Letter of Credit may be a commercial letter of credit or a standby letter of
credit.

     “US Letter of Credit Application” means an application and agreement for
the issuance or amendment of a US Letter of Credit in the form acceptable to the
US Facility Borrower and the applicable US L/C Issuer, which may be in the
standard form of such US L/C Issuer, such form to be modified as agreed to by
the US Facility Borrower and such US L/C Issuer to conform the nature, scope and
extent of the rights and obligations of the parties thereto set forth herein
(and as generally reflected in Exhibit E-1, in the case of a standby US Letter
of Credit, and Exhibit E-2, in the case of a commercial US Letter of Credit) and
otherwise to conform the provisions thereof to the provisions hereof. Without
prejudice to Section 2.04(k), the forms of the standby and commercial Letter of
Credit applications attached hereto as Exhibit E-1 and E-2, as applicable, shall
be deemed to satisfy the foregoing requirements as to conformity.

     “US Letter of Credit Fee” has the meaning specified in Section 2.04(i).

28



--------------------------------------------------------------------------------



 



     “US Letter of Credit Sublimit” means, as at any date of determination, an
amount equal to US $750,000,000 (as such amount may be increased pursuant to
Section 4.08 or reduced pursuant to Section 4.09) minus the aggregate amount of
Canadian L/C Obligations then outstanding. The US Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate US Commitments.

     “US Loan” means an extension of credit by a Lender to the US Facility
Borrower pursuant to Article II in the form of a US Committed Loan, a US Bid
Loan or a US Swing Line Loan.

     “US Note” means a promissory note made by the US Facility Borrower in favor
of any US Lender requesting such a note evidencing US Loans made by such Lender,
substantially in the form of Exhibit D-1.

     “US Obligations” means all Obligations other than Canadian Obligations.

     “US Required Lenders” means, as of any date of determination, US Lenders
having more than 50% of the Aggregate US Commitments or, if the commitment of
each US Lender to make US Committed Loans and the obligation of each US L/C
Issuer to make US L/C Credit Extensions have been terminated pursuant to
Section 9.02, US Lenders holding in the aggregate more than 50% of the Total US
Outstandings (with the aggregate amount of each US Lender’s risk participation
and funded participation in US L/C Obligations and US Swing Line Loans being
deemed “held” by such Lender for purposes of this definition); provided that the
US Commitment of, and the portion of the Total US Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of US Required Lenders.

     “US Swing Line” means the revolving credit facility made available by the
US Swing Line Lender pursuant to Section 2.05.

     “US Swing Line Borrowing” means a borrowing of a US Swing Line Loan
pursuant to Section 2.05.

     “US Swing Line Borrowing Notice” means a notice of a US Swing Line
Borrowing pursuant to Section 2.05(b), which, if in writing, shall be
substantially in the form of Exhibit C(US).

     “US Swing Line Lender” means JPMCB or any other US Lender that may provide
US Swing Line Loans hereunder, as mutually agreed to by the Administrative Agent
and the US Facility Borrower, in such Person’s capacity as provider of US Swing
Line Loans hereunder, or any successor swing line lender hereunder.

     “US Swing Line Loan” has the meaning specified in Section 2.05(a).

     “US Swing Line Rate” means on any day a fluctuating rate of interest per
annum equal to the US Base Rate.

29



--------------------------------------------------------------------------------



 



     “US Swing Line Sublimit” means an amount equal to US $40,000,000, as such
amount may be increased pursuant to Section 4.08 or reduced pursuant to Section
4.09. The US Swing Line Sublimit is part of, and not in addition to, the
Aggregate US Commitments.

     “US Unreimbursed Amount” has the meaning specified in Section 2.04(c)(ii).

     “Utilization Fee” has the meaning specified in Section 4.02(b).

     “Withdrawal Liability” shall have the meaning given such term under Part I
of Subtitle E of Title IV of ERISA.

     1.02 Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) the term “document” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, whether in physical or electronic form, and any
definition of or reference to a particular document shall be construed as
referring to such document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect, (f) all references herein to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such law and (g) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including.” References
herein to the taking of any action hereunder of an administrative nature by any
Borrower shall be deemed to include references to Parent taking such action on
such Borrower’s behalf, and the Administrative Agent and the Lenders are
expressly authorized to accept any such action taken by Parent as having the
same effect as if taken by such Borrower. Each reference herein to the
“knowledge” of Parent or any other Borrower shall be deemed to be a reference to
the knowledge of any Responsible Officer of Parent or such other Borrower.

     1.03 Accounting Terms; GAAP. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature and all financial data (including
financial ratios and calculations) shall be construed in accordance with GAAP,
as in effect from time to time; provided that, if any change in GAAP, or in the
application thereof, occurring after December 31, 2003, would result in any
provision hereof (including any covenant contained in Article VIII and related
definitions) being calculated or construed in a different manner or with
different results than if such provision were calculated or construed in
accordance with GAAP as in effect on December 31, 2003, the Administrative
Agent, the Lenders and the Borrowers agree,

30



--------------------------------------------------------------------------------



 



upon request by Parent to the Administrative Agent or by the Administrative
Agent to Parent, to amend such provision (including the covenants contained in
Article VIII and related definitions) so that the relative protection afforded
thereby to the Lenders and the relative flexibility afforded thereby to Parent
and each other Borrower will in substance be retained after such amendment;
provided, however, that until such amendment becomes effective hereunder, such
provision (including the covenants as set forth herein and related definitions)
shall remain in full force and effect, and those terms and accounting principles
applicable to Parent and its consolidated Subsidiaries in accordance with GAAP
as in effect on December 31, 2003, shall be applied to determine whether or not
Parent and each other Borrower and their respective Subsidiaries are in
compliance with such covenants and other provisions.

     1.04 Rounding. Any financial ratios required to be maintained by Parent
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with rounding-up if there is no nearest
number).

     1.05 US Dollar Equivalent. Except for the purposes of determining any
amounts under Section 3.10, for the purpose of determining any amount relating
to any Commitment or any Obligation or any amount referred to in any
representation or warranty, covenant or Event of Default, where such amount is
the result of any mathematical calculation or equation or other determination
that includes amounts denominated in US Dollars, all relevant amounts included
in such calculation or equation that are denominated in Canadian Dollars shall
be calculated, as of such time of determination, at the US Dollar Equivalent
thereof.

     1.06 Letter of Credit Amounts. Unless otherwise expressly specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Issuer Documents related thereto, whether or not such maximum face amount is in
effect at such time.

     1.07 Time of Day. Unless otherwise expressly specified, all references
herein to times of day shall be references to Eastern time (daylight savings or
standard, as applicable).

     1.08 Determinations Made in Good Faith. All determinations hereunder made
by any party hereto shall be made in good faith.

ARTICLE II.
US FACILITY

     2.01 US Committed Loans. Subject to the terms and conditions set forth
herein, each US Lender severally agrees to make loans to the US Facility
Borrower from time to time (each such loan, a “US Committed Loan”), on any
Business Day during the Availability Period, provided, however, that after
giving effect to any US Committed Borrowing, (i) the Total US Outstandings shall
not exceed the Aggregate US Commitments and (ii) the aggregate Outstanding
Amount of the US Committed Loans of any US Lender, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all US L/C Obligations, plus such Lender’s
Pro Rata Share

31



--------------------------------------------------------------------------------



 



of the Outstanding Amount of all US Swing Line Loans shall not exceed the US
Commitment of such Lender. Within the limits of the US Commitment of each US
Lender, and subject to the other terms and conditions hereof, the US Facility
Borrower may borrow under this Section 2.01, prepay under Section 2.06, and
reborrow under this Section 2.01. US Committed Loans may be US Base Rate
Committed Loans or US Eurodollar Rate Committed Loans, as further provided
herein.

     2.02 US Committed Borrowings; Conversions and Continuations of US Committed
Loans.

     (a) Each US Committed Borrowing, each conversion of US Committed Loans from
one Type to the other, and each continuation of US Eurodollar Rate Committed
Loans shall be made upon the US Facility Borrower’s irrevocable (except as
provided in Section 5.03(a)) notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than (i) 12:00 noon on the third Business Day prior to the
requested date of any borrowing of, conversion to or continuation of US
Eurodollar Rate Committed Loans or of any conversion of US Eurodollar Rate
Committed Loans to US Base Rate Committed Loans, and (ii) 10:00 a.m. on the
requested date of any borrowing of US Base Rate Committed Loans. Each telephonic
notice by the US Facility Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written US
Committed Borrowing Notice, appropriately completed and signed by a Responsible
Officer of the US Facility Borrower. Each borrowing of, conversion to or
continuation of US Eurodollar Rate Committed Loans shall be in a principal
amount of US $5,000,000 or a whole multiple of US $1,000,000 in excess thereof.
Except as provided in Sections 2.04(c) and 2.05(c), each borrowing of or
conversion to US Base Rate Committed Loans shall be in a principal amount of US
$1,000,000 or a whole multiple of US $1,000,000 in excess thereof. Each US
Committed Borrowing Notice (whether telephonic or written) shall specify
(i) whether the US Facility Borrower is requesting a US Committed Borrowing, a
conversion of US Committed Loans from one Type to another, or a continuation of
US Eurodollar Rate Committed Loans, (ii) the requested date of the US Committed
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of US Committed Loans to be borrowed,
converted or continued, (iv) the Type of US Committed Loans to be borrowed or to
which existing US Committed Loans are to be converted and (v) if applicable, the
duration of the Interest Period with respect thereto. If the US Facility
Borrower fails to specify a Type of US Committed Loan in a US Committed
Borrowing Notice or if the US Facility Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable US Committed Loans
shall be made as, or converted to, US Base Rate Committed Loans. Any such
automatic conversion to US Base Rate Committed Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable US Eurodollar Rate Committed Loans. If the US Facility Borrower
requests a borrowing of, conversion to, or continuation of US Eurodollar Rate
Committed Loans in any such US Committed Borrowing Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.

     (b) Following receipt of a US Committed Borrowing Notice, the
Administrative Agent shall promptly notify each US Lender of the amount of its
Pro Rata Share of the applicable US Committed Borrowing, and if no timely notice
of a conversion or continuation is provided by the US Facility Borrower, the
Administrative Agent shall notify each US Lender of

32



--------------------------------------------------------------------------------



 



the details of any automatic conversion to US Base Rate Committed Loans
described in the preceding subsection. In the case of a US Committed Borrowing,
each US Lender shall make the amount of its US Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the requested date of the US
Committed Borrowing specified in the applicable US Committed Borrowing Notice.
Upon satisfaction of the conditions set forth in Section 6.02, the
Administrative Agent shall make all funds so received available to the US
Facility Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of the US Facility Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the US Facility Borrower; provided,
however, that if, on the requested or deemed requested date of any US Committed
Borrowing, there are US L/C Borrowings outstanding, then the proceeds of such US
Committed Borrowing shall be applied first to the payment in full of any such US
L/C Borrowings, and second, shall be made available to the US Facility Borrower
as provided above.

     (c) Except as otherwise provided herein, a US Eurodollar Rate Committed
Loan may be continued or converted only on the last day of an Interest Period
for such US Eurodollar Rate Committed Loan.

     2.03 US Bid Loans.

     (a) General. Subject to the terms and conditions set forth herein, each US
Lender agrees that the US Facility Borrower may from time to time request the US
Lenders to submit offers to make loans in US Dollars (each such loan, a “US Bid
Loan”), prior to the Maturity Date, pursuant to this Section 2.03 for requested
maturities and interest periods of (i) 14 to 180 days, in the case of US
Absolute Rate Loans, or (ii) 1, 2, 3 or 6 months, and to the extent available to
all US Lenders, 9 or 12 months, in the case of US Eurodollar Margin Bid Loans,
to the US Facility Borrower in US Dollars; provided, however, that after giving
effect to any US Bid Borrowing, the Total US Outstandings shall not exceed the
Aggregate US Commitments. US Bid Loans can be US Absolute Rate Loans or US
Eurodollar Margin Bid Loans. There shall not be more than seven different
Interest Periods in effect with respect to US Bid Loans at any time.

     (b) Requesting US Competitive Bids. The US Facility Borrower may request
the submission of US Competitive Bids by delivering a US Bid Request to the
Administrative Agent not later than 12:00 noon (i) one Business Day prior to the
requested date of any US Bid Borrowing that is to consist of US Absolute Rate
Loans or (ii) four Business Days prior to the requested date of any US Bid
Borrowing that is to consist of US Eurodollar Margin Bid Loans. Each US Bid
Request shall specify (i) the requested date of the US Bid Borrowing (which
shall be a Business Day), (ii) the aggregate principal amount of US Bid Loans
requested (which must be US $5,000,000 or a whole multiple of US $1,000,000 in
excess thereof), (iii) the Type of US Bid Loans requested and (iv) the duration
of the Interest Period with respect thereto, and shall be signed by a
Responsible Officer of the US Facility Borrower. No US Bid Request shall contain
a request for (i) more than one Type of US Bid Loan or (ii) US Bid Loans having
more than three different Interest Periods.

33



--------------------------------------------------------------------------------



 



     (c) Submitting US Competitive Bids.

          (i) The Administrative Agent shall promptly notify each US Lender of
each US Bid Request received by it from the US Facility Borrower and the
contents of such US Bid Request.

          (ii) Each US Lender may (but shall have no obligation to) submit a US
Competitive Bid containing an offer to make one or more US Bid Loans in response
to such US Bid Request. Such US Competitive Bid must be delivered to the
Administrative Agent not later than 10:30 a.m. (A) on the requested date of any
US Bid Borrowing that is to consist of US Absolute Rate Loans, and (B) three
Business Days prior to the requested date of any US Bid Borrowing that is to
consist of US Eurodollar Margin Bid Loans; provided, however, that any US
Competitive Bid submitted by the Administrative Agent in its capacity as a
Lender in response to any US Bid Request must be submitted directly to the US
Facility Borrower not later than 10:15 a.m. on the date on which US Competitive
Bids are required to be delivered by the other US Lenders in response to such US
Bid Request. Each US Competitive Bid shall specify (A) the proposed date of the
US Bid Borrowing; (B) the principal amount of each US Bid Loan for which such US
Competitive Bid is being made, which principal amount (x) may be equal to,
greater than or less than the US Commitment of the bidding Lender, (y) must be
US $5,000,000 or a whole multiple of US $1,000,000 in excess thereof, and
(z) may not exceed the principal amount of US Bid Loans for which US Competitive
Bids were requested; (C) if the proposed US Bid Borrowing is to consist of US
Absolute Rate Loans, the Absolute Rate offered for each such US Bid Loan and the
Interest Period applicable thereto; (D) if the proposed US Bid Borrowing is to
consist of US Eurodollar Margin Bid Loans, the US Eurodollar Bid Margin with
respect to each such US Eurodollar Margin Bid Loan and the Interest Period
applicable thereto; and (E) the identity of the bidding Lender.

          (iii) Any US Competitive Bid shall be disregarded if it (A) is
received after the applicable time specified in clause (ii) above, (B) is not
substantially in the form of a US Competitive Bid as specified herein,
(C) contains qualifying, conditional or similar language, (D) proposes terms
other than or in addition to those set forth in the applicable US Bid Request,
or (E) is otherwise not responsive to such US Bid Request. Any Lender may
correct its US Competitive Bid containing a manifest error by submitting a
corrected US Competitive Bid (identified as such) not later than the applicable
time required for submission of US Competitive Bids. Any such submission of a
corrected US Competitive Bid shall constitute a revocation of the US Competitive
Bid that contained the manifest error. The Administrative Agent may, but shall
not be required to, notify any Lender of any manifest error it detects in such
Lender’s US Competitive Bid.

          (iv) Subject only to the provisions of Sections 5.02, 5.03 and 6.02
and clause (iii) above, each US Competitive Bid shall be irrevocable.

34



--------------------------------------------------------------------------------



 



     (d) Notice to US Facility Borrower of US Competitive Bids. Not later than
11:00 a.m. (i) on the requested date of any US Bid Borrowing that is to consist
of US Absolute Rate Loans, or (ii) three Business Days prior to the requested
date of any US Bid Borrowing that is to consist of US Eurodollar Margin Bid
Loans, the Administrative Agent shall notify the US Facility Borrower of the
identity of each Lender that has submitted a US Competitive Bid that complies
with Section 2.03(c) and of the terms of the offers contained in each such US
Competitive Bid.

     (e) Acceptance of US Competitive Bids. Not later than 11:30 a.m. (i) on the
requested date of any US Bid Borrowing that is to consist of US Absolute Rate
Loans, and (ii) three Business Days prior to the requested date of any US Bid
Borrowing that is to consist of US Eurodollar Margin Bid Loans, the US Facility
Borrower shall notify the Administrative Agent of its acceptance or rejection of
the offers notified to it pursuant to Section 2.03(d). The US Facility Borrower
shall be under no obligation to accept any US Competitive Bid and may choose to
reject all US Competitive Bids. In the case of acceptance, such notice shall
specify the aggregate principal amount of US Competitive Bids for each Interest
Period that is accepted. The US Facility Borrower may accept any US Competitive
Bid in whole or in part; provided that:

          (i) the aggregate principal amount of each US Bid Borrowing may not
exceed the applicable amount set forth in the related US Bid Request;

          (ii) the principal amount of each US Bid Loan must be US $5,000,000 or
a whole multiple of US $1,000,000 in excess thereof;

          (iii) the acceptance of offers may be made only on the basis of
ascending Absolute Rates or US Eurodollar Bid Margins within each Interest
Period; and

          (iv) the US Facility Borrower may not accept any offer that is
described in Section 2.03(c)(iii) or that otherwise fails to comply with the
requirements hereof.

     (f) Procedure for Identical US Bids. If two or more Lenders have submitted
US Competitive Bids at the same Absolute Rate or US Eurodollar Bid Margin, as
the case may be, for the same Interest Period, and the result of accepting all
of such US Competitive Bids in whole (together with any other US Competitive
Bids at lower Absolute Rates or US Eurodollar Bid Margins, as the case may be,
accepted for such Interest Period in conformity with the requirements of
Section 2.03(e)(iii)) would be to cause the aggregate outstanding principal
amount of the applicable US Bid Borrowing to exceed the amount specified
therefor in the related US Bid Request, then, unless otherwise agreed by the US
Facility Borrower, the Administrative Agent and such Lenders, such US
Competitive Bids shall be accepted as nearly as possible in proportion to the
amount offered by each such Lender in its US Competitive Bid in respect of such
Interest Period, with such accepted amounts being rounded to the nearest whole
multiple of US $100,000.

35



--------------------------------------------------------------------------------



 



     (g) Notice to Lenders of Acceptance or Rejection of US Bids. The
Administrative Agent shall promptly notify each Lender having submitted a US
Competitive Bid whether or not its offer has been accepted and, if its offer has
been accepted, of the amount of the US Bid Loan or US Bid Loans to be made by it
on the date of the applicable US Bid Borrowing. Any US Competitive Bid or
portion thereof that is not accepted by the US Facility Borrower by the
applicable time specified in Section 2.03(e) shall be deemed rejected.

     (h) Notice of US Dollar Eurodollar Rate. If any US Bid Borrowing is to
consist of US Eurodollar Margin Bid Loans, the Administrative Agent shall
determine the US Dollar Eurodollar Rate for the relevant Interest Period, and
promptly after making such determination, shall notify the US Facility Borrower
and the Lenders that will be participating in such US Bid Borrowing of such US
Dollar Eurodollar Rate.

     (i) Funding of US Bid Loans. Each Lender that has received notice pursuant
to Section 2.03(g) that all or a portion of its US Competitive Bid has been
accepted by the US Facility Borrower shall make the amount of its US Bid Loan(s)
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the date of the
requested US Bid Borrowing. Upon satisfaction of the applicable conditions set
forth in Section 6.02, the Administrative Agent shall make all funds so received
available to the US Facility Borrower in like funds as received by the
Administrative Agent.

     (j) Notice of Range of US Bids. After each US Competitive Bid auction
pursuant to this Section 2.03, the Administrative Agent shall notify each Lender
that submitted a US Competitive Bid in such auction of the ranges of bids
submitted (without the bidder’s name) and accepted for each US Bid Loan and the
aggregate amount of each US Bid Borrowing.

     (k) For greater certainty, no Lender shall be obligated to acquire a
participation or otherwise share the risk of any US Bid Loan provided by another
Lender and no US Bid Loan Lender shall be obligated to share or otherwise pay to
any other Lender any portion of interest or principal received in respect of any
US Bid Loan made by it.

     2.04 US Letters of Credit.

     (a) The US Letter of Credit Commitment.

          (i) Subject to the terms and conditions set forth herein, (A) each US
L/C Issuer agrees, in reliance upon the agreements of the other US Lenders set
forth in this Section 2.04, (1) from time to time on any Business Day during the
period from the Effective Date until the Letter of Credit Expiration Date, to
issue US Letters of Credit for the account of the US Facility Borrower, and to
amend or renew US Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the US Letters of Credit
issued by it; and (B) the US Lenders severally agree to participate in US
Letters of Credit issued for the account of the US Facility Borrower and any
drawings thereunder; provided that after giving effect to any US L/C Credit
Extension with respect to any US Letter of Credit, (x) the Total US Outstandings
shall not exceed the Aggregate US Commitments, (y) the aggregate Outstanding
Amount of the

36



--------------------------------------------------------------------------------



 



US Committed Loans of any US Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all US L/C Obligations, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all US Swing Line Loans shall not exceed such
Lender’s US Commitment, and (z) the Outstanding Amount of the US L/C Obligations
shall not exceed the US Letter of Credit Sublimit. Each request by the US
Facility Borrower for the issuance or amendment of a US Letter of Credit shall
be deemed to be a representation by the US Facility Borrower that the US L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the US Facility Borrower’s ability to obtain US
Letters of Credit shall be fully revolving, and accordingly the US Facility
Borrower may, during the foregoing period, obtain US Letters of Credit to
replace US Letters of Credit that have expired or that have been drawn upon and
reimbursed.

          (ii) A US L/C Issuer shall not issue any US Letter of Credit if the
expiry date of such requested US Letter of Credit would occur after the Letter
of Credit Expiration Date, unless all the US Lenders have approved such expiry
date.

          (iii) A US L/C Issuer shall not be under any obligation to issue any
US Letter of Credit if:



      (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such US L/C Issuer
from issuing such US Letter of Credit, or any Law applicable to such US L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such US L/C Issuer shall
prohibit, or request that such US L/C Issuer refrain from, the issuance of
letters of credit generally or such US Letter of Credit in particular or shall
impose upon such US L/C Issuer with respect to such US Letter of Credit any
restriction, reserve or capital requirement (for which such US L/C Issuer is not
otherwise compensated hereunder) not in effect on the date hereof, or shall
impose upon such US L/C Issuer any unreimbursed loss, cost or expense that was
not applicable on the date hereof and that such US L/C Issuer in good faith
deems material to it, unless the US Facility Borrower confirms that it will pay
the foregoing;         (B) the issuance of such US Letter of Credit would
violate any Laws;         (C) except as otherwise agreed by the Administrative
Agent and such US L/C Issuer, such US Letter of Credit is in an initial face
amount less than US $10,000; or         (D) such US Letter of Credit is to be
denominated in a currency other than US Dollars.

37



--------------------------------------------------------------------------------



 



          (iv) A US L/C Issuer shall not amend any US Letter of Credit if such
US L/C Issuer would not be permitted at such time to issue such US Letter of
Credit in its amended form under the terms hereof.

          (v) A US L/C Issuer shall be under no obligation to amend any US
Letter of Credit if (A) such US L/C Issuer would have no obligation at such time
to issue such US Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such US Letter of Credit does not accept the proposed
amendment to such US Letter of Credit.

     (b) Procedures for Issuance and Amendment of US Letters of Credit.

          (i) Each US Letter of Credit shall be issued or amended, as the case
may be, upon the request of the US Facility Borrower delivered to a US L/C
Issuer (with a copy to the Administrative Agent) in the form of a US Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the US Facility Borrower. Such US Letter of Credit Application must be
received by the applicable US L/C Issuer and the Administrative Agent not later
than 11:00 a.m. at least two Business Days (or such later date and time as the
Administrative Agent and such US L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a US Letter of Credit, such US Letter of Credit Application shall specify in
form and detail satisfactory to the applicable US L/C Issuer: (A) the proposed
issuance date of the requested US Letter of Credit (which shall be a Business
Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the applicable US L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
US Letter of Credit, such US Letter of Credit Application shall specify in form
and detail satisfactory to the applicable US L/C Issuer (A) the US Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the applicable US L/C Issuer may require. Additionally, the US
Facility Borrower shall furnish to the applicable US L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested US Letter of Credit issuance or amendment, including any Issuer
Documents, as the applicable US L/C Issuer or the Administrative Agent may
reasonably require.

          (ii) Promptly after receipt of any US Letter of Credit Application,
the applicable US L/C Issuer will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such US Letter of Credit Application from the US Facility Borrower and, if not,
the applicable US L/C Issuer will provide the Administrative Agent with a copy
thereof. Unless the applicable US L/C Issuer has received written notice from
any

38



--------------------------------------------------------------------------------



 



Lender, the Administrative Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable US Letter
of Credit, that one or more applicable conditions contained in Article VI shall
not then be satisfied, then, subject to the terms and conditions hereof, such US
L/C Issuer shall, on the requested date, issue a US Letter of Credit for the
account of the US Facility Borrower or enter into the applicable amendment, as
the case may be, in each case in accordance with such US L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each US Letter of
Credit, each US Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable US L/C Issuer a risk
participation in such US Letter of Credit in an amount equal to the product of
such Lender’s Pro Rata Share and the amount of such US Letter of Credit.

          (iii) Promptly after its delivery of any US Letter of Credit or any
amendment to a US Letter of Credit to an advising bank with respect thereto or
to the beneficiary thereof, the applicable US L/C Issuer will also deliver to
the US Facility Borrower and the Administrative Agent a true and complete copy
of such US Letter of Credit or amendment. Upon the request of any US Lender, the
Administrative Agent will notify such US Lender of the amount of the US LC
Obligations as of the date of such request.

     (c) Drawings and Reimbursements; Funding of Participations.

          (i) If a US L/C Issuer shall make any payment pursuant to a Letter of
Credit, it shall promptly notify the US Facility Borrower and the Administrative
Agent thereof, and the US Facility Borrower shall, not later than 2:00 p.m. on
the Business Day immediately following the day that the US Facility Borrower
receives notice of such payment, reimburse the applicable US L/C Issuer through
the Administrative Agent in an amount equal to the amount of such payment;
provided that, if prior to 10:00 a.m. on the date such reimbursement is due, the
Administrative Agent shall not have received notice from the US Facility
Borrower that the US Facility Borrower shall reimburse such payment when due,
the US Facility Borrower shall be deemed, without notice or any further action,
to have irrevocably requested, at such time and in accordance with Section 2.02
(but without regard to the minimum and multiples for the principal amount of US
Committed Borrowings specified therein), that, subject to the first proviso set
forth in Section 2.01 and the conditions set forth in Section 6.02, the US
Lenders make, on the date such reimbursement is due, US Base Rate Committed
Loans in the amount of such reimbursement, and that the Administrative Agent
make the proceeds thereof available to the applicable US L/C Issuer. The US
Facility Borrower’s obligation to reimburse such payment shall, to the extent
such reimbursement is so financed, be discharged and replaced by the resulting
US Base Rate Committed Loans.

          (ii) If the US Facility Borrower fails (including as a result of the
nonsatisfaction of the conditions set forth in Section 6.02) to reimburse all or
any portion of the amount drawn under any US Letter of Credit when due (any such

39



--------------------------------------------------------------------------------



 



unreimbursed amount, the “US Unreimbursed Amount”), the Administrative Agent
shall promptly notify each US Lender of such US Unreimbursed Amount, such
Lender’s Pro Rata Share thereof and the time (which shall be reasonably
proximate to the time of such notice) by which such Lender must fund such share,
and each US Lender (including any Lender acting as a US L/C Issuer) shall, upon
any such notice, make funds available to the Administrative Agent for the
account of the applicable US L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Pro Rata Share of the US Unreimbursed Amount not later
than the time specified in such notice. The Administrative Agent shall remit the
funds so received to the applicable US L/C Issuer. Each US Lender’s payment to
the Administrative Agent for the account of the applicable US L/C Issuer
pursuant to this paragraph shall be deemed payment in respect of its
participation in such US L/C Borrowing and shall constitute a US L/C Advance
from such Lender in satisfaction of its participation obligation under this
Section 2.04.

          (iii) Any notice given by a US L/C Issuer or the Administrative Agent
pursuant to Section 2.04(c)(i) or 2.04(c)(ii) may be given by telephone if
promptly confirmed in writing; provided that the lack of such a prompt
confirmation shall not affect the conclusiveness or binding effect of such
notice.

          (iv) Each US L/C Borrowing shall bear interest at a per annum rate
equal to the US Base Rate; provided that if the US Facility Borrower fails to
reimburse or otherwise discharge such US L/C Borrowing when due pursuant to
Section 2.04(c)(i), then Section 4.01(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the applicable US L/C Issuer,
except that interest accrued on and after the date of funding of a US L/C
Advance by any US Lender pursuant to Section 2.04(c)(ii) to reimburse the US L/C
Issuer shall be for the account of such Lender to the extent of such payment.

          (v) Each US Lender’s obligation to make US L/C Advances to reimburse
the applicable US L/C Issuer for amounts drawn under US Letters of Credit issued
by it, as contemplated by this Section 2.04(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right that such Lender may
have against the applicable US L/C Issuer, the US Facility Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing. No such making of a US L/C Advance shall relieve or
otherwise impair the obligation of the US Facility Borrower to reimburse the
applicable US L/C Issuer for the amount of any payment made by such US L/C
Issuer under any US Letter of Credit issued by it, together with interest as
provided herein.

          (vi) If any US Lender fails to make available to the Administrative
Agent for the account of the applicable US L/C Issuer any US L/C Advance
required to be made by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(ii), the applicable US
L/C Issuer shall be entitled to recover from such Lender (acting through the

40



--------------------------------------------------------------------------------



 



Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the applicable US L/C Issuer at a rate per annum
equal to the Federal Funds Rate from time to time in effect. A certificate of
the applicable US L/C Issuer submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

     (d) Repayment of Participations.

          (i) At any time after a US L/C Issuer has made a payment under any US
Letter of Credit issued by it and has received from any US Lender such Lender’s
US L/C Advance in respect of such payment in accordance with Section 2.04(c), if
the Administrative Agent receives for the account of the applicable US L/C
Issuer any payment in respect of the related US Unreimbursed Amount or interest
thereon (whether directly from the US Facility Borrower or otherwise, including
proceeds of cash collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s US L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

          (ii) If any payment received by the Administrative Agent for the
account of a US L/C Issuer pursuant to Section 2.04(c)(i) is invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the applicable US L/C Issuer in its
discretion) to be paid to a trustee, receiver or any other party, in connection
with any proceeding under any Debtor Relief Law or otherwise, each US Lender
shall pay to the Administrative Agent for the account of the applicable US L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is funded
by such Lender, at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The Administrative Agent will make such demand upon the request
of the applicable US L/C Issuer.

     (e) Obligations Absolute. The obligation of the US Facility Borrower to
reimburse a US L/C Issuer for each drawing under each US Letter of Credit issued
by it and to repay each US L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

          (i) any lack of validity or enforceability of such US Letter of
Credit, this Agreement, or any other Financing Document;

          (ii) the existence of any claim, counterclaim, set-off, defense or
other right that the US Facility Borrower or any Subsidiary may have at any time
against any beneficiary or any transferee of such US Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), such

41



--------------------------------------------------------------------------------



 



US L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such US Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

          (iii) any draft, demand, certificate or other document presented under
such US Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such US Letter of Credit;

          (iv) any payment by the applicable US L/C Issuer under such US Letter
of Credit (A) against presentation of a draft or certificate that does not
strictly comply with the terms of such US Letter of Credit provided that,
notwithstanding such failure to present a draft or certificate that strictly
complies with the terms of such US Letter of Credit, either (1) the amount paid
under such US Letter of Credit discharges a debt or other obligation otherwise
then due and payable from the US Facility Borrower or any of its Subsidiaries to
the beneficiary of such US Letter of Credit or (2) the draft or certificate
substantially complies with the terms of such US Letter of Credit or (B) to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such US Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or

          (v) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the US Facility
Borrower or any Subsidiary.

     The US Facility Borrower shall promptly (as provided in the applicable
Issuer Document) examine a copy of each US Letter of Credit and each amendment
thereto that is delivered to it and, in the event of any claim of noncompliance
with the US Facility Borrower’s instructions or other irregularity, the US
Facility Borrower will promptly notify the applicable US L/C Issuer. The US
Facility Borrower shall be conclusively deemed to have waived any such claim
against the applicable US L/C Issuer and its correspondents unless such notice
is given as aforesaid.

     (f) Role of US L/C Issuer. Each Lender and the US Facility Borrower agree
that, in paying any drawing under a US Letter of Credit, the applicable US L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the US Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the US L/C Issuers or any of the respective Related Persons or
correspondents, participants or assignees of any of the US L/C Issuers shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the US Required Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any US
Letter

42



--------------------------------------------------------------------------------



 



of Credit or US Letter of Credit Application. The US Facility Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any US Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the US Facility Borrower
from pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the US L/C Issuers or
any of the respective Related Persons or correspondents, participants or
assignees of any US L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.04(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the US
Facility Borrower may have a claim against a US L/C Issuer, and a US L/C Issuer
may be liable to the US Facility Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the US Facility Borrower that the US Facility Borrower proves were
caused by such US L/C Issuer’s willful misconduct or gross negligence or such US
L/C Issuer’s willful failure to pay under any US Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s), as
applicable, strictly complying with the terms and conditions of a US Letter of
Credit issued by it. In furtherance and not in limitation of the foregoing, a US
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and a US L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a US Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason.

     (g) Cash Collateral. With respect to any Cash Collateralization of US L/C
Obligations required pursuant to Section 9.02(c) or 2.06(d), the US Facility
Borrower hereby grants to the Administrative Agent, for the benefit of the US
L/C Issuers and the US Lenders, a security interest in all such cash, deposit
accounts and balances therein constituting or containing cash delivered by the
US Facility Borrower expressly in satisfaction of its obligation to Cash
Collateralize pursuant hereto, and designated by the US Facility Borrower as
such, and all proceeds of the foregoing. Such cash collateral shall be
maintained in blocked deposit accounts at the Administrative Agent and the
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Pending application thereof,
such cash collateral shall be invested by the Administrative Agent, at the US
Facility Borrower’s risk and expense, in such short-term interest bearing
investments as the Administrative Agent may choose after consultation with the
US Facility Borrower. Interest or profits, if any, on such investments shall
accumulate in such account and upon request of the US Facility Borrower shall,
unless an Event of Default shall have occurred and is continuing or, after
giving effect to such distribution, the Outstanding Amount of US L/C Obligations
shall exceed the amount of cash collateral, be distributed to the US Facility
Borrower. Moneys in such account (i) prior to the acceleration of maturity of
Loans, shall be applied by the Administrative Agent to reimburse the US L/C
Issuers for drawings under US Letters of Credit for which such US L/C Issuers
have not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the US Facility Borrower
for the drawings under the US Letters of Credit and (ii) after the acceleration
of maturity of Loans, shall be applied by the Administrative Agent in accordance
with Section 9.04.

     (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable US L/C Issuer and the US Facility Borrower, when a US Letter of
Credit is issued,

43



--------------------------------------------------------------------------------



 



(i) the rules of the ISP shall apply to each standby US Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial US Letter of Credit.

     (i) US Letter of Credit Fees. The US Facility Borrower shall pay to the
Administrative Agent for the account of each US Lender in accordance with its
Pro Rata Share a US Letter of Credit fee (the “US Letter of Credit Fee”) for
each US Letter of Credit equal to (i) in the case of US Letters of Credit that
are Direct Credit Substitutes, 100% of the Applicable Margin times the daily
maximum amount available to be drawn under such US Letter of Credit, and (ii) in
the case of US Letters of Credit that are not Direct Credit Substitutes, 50% of
the Applicable Margin times the daily maximum amount available to be drawn under
such US Letter of Credit. US Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such US Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Margin during any quarter, the daily maximum amount of
each standby US Letter of Credit shall be computed and multiplied by the
applicable percentage specified above of the Applicable Margin separately for
each period during such quarter that such Applicable Margin was in effect.

     (j) Fronting Fee and Documentary and Processing Charges Payable to US L/C
Issuers. The US Facility Borrower shall pay directly to each US L/C Issuer for
its own account a fronting fee, with respect to each US Letter of Credit issued
by it, at a rate of 12.5 Basis Points per annum, payable on the actual daily
maximum amount available to be drawn under such US Letter of Credit. Such
fronting fee shall be computed on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such US Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. In addition, the US Facility Borrower
shall pay directly to each US L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such US L/C Issuer relating to letters of credit issued by
it as agreed to by the US Facility Borrower and the applicable US L/C Issuer.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

     (l) Designation of Subsidiaries as Account Parties. Notwithstanding
anything to the contrary set forth in this Agreement, including without
limitation Section 2.04(a), a US Letter of Credit issued hereunder shall, upon
the request of the US Facility Borrower, be issued for the account of any
Subsidiary of the US Facility Borrower, provided that notwithstanding such
request, the US Facility Borrower shall be the actual account party for all
purposes of this Agreement for such US Letter of Credit, and such request shall
not affect the US Facility Borrower’s reimbursement obligations hereunder with
respect to such US Letter of Credit.

44



--------------------------------------------------------------------------------



 



     2.05 US Swing Line Loans.

     (a) The US Swing Line. Subject to the terms and conditions set forth
herein, the US Swing Line Lender agrees to make loans (each such loan, a “US
Swing Line Loan”) to the US Facility Borrower from time to time on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of the US Swing Line Sublimit, notwithstanding the
fact that such US Swing Line Loans, when aggregated with the Pro Rata Share of
the Outstanding Amount of US Committed Borrowings and US L/C Obligations of the
Lender acting as US Swing Line Lender, may exceed the amount of such Lender’s US
Commitment; provided, however, that after giving effect to any US Swing Line
Loan, (i) the Total US Outstandings shall not exceed the Aggregate US
Commitments and (ii) the aggregate Outstanding Amount of the US Committed Loans
of any US Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all US L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all US Swing Line Loans shall not exceed such Lender’s US Commitment;
and provided, further, that the US Facility Borrower shall not use the proceeds
of any US Swing Line Loan to refinance any outstanding US Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the US Facility Borrower may borrow under this Section 2.05, prepay
under Section 2.06, and reborrow under this Section 2.05. Each US Swing Line
Loan shall be a US Base Rate Loan. Immediately upon the making of a US Swing
Line Loan, each US Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the US Swing Line Lender a risk
participation in such US Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share times the amount of such US Swing Line Loan.

     (b) US Swing Line Borrowing Procedures. Each US Swing Line Borrowing shall
be made upon the US Facility Borrower’s irrevocable notice to the US Swing Line
Lender and the Administrative Agent, which may be given by telephone. Each such
notice must be received by the US Swing Line Lender and the Administrative Agent
not later than 3:00 p.m. on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of US $1,000,000, and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the US Swing Line
Lender and the Administrative Agent of a written US Swing Line Borrowing Notice,
appropriately completed and signed by a Responsible Officer of the US Facility
Borrower. Promptly after receipt by the US Swing Line Lender of any telephonic
US Swing Line Borrowing Notice, the US Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such US Swing Line Borrowing Notice and, if not, the US Swing
Line Lender will notify the Administrative Agent (by telephone or in writing) of
the contents thereof. Unless the US Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 3:00 p.m. on the date of the proposed US Swing Line
Borrowing (A) directing the US Swing Line Lender not to make such US Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.05(a), or (B) that one or more of the applicable
conditions specified in Article VI is not then satisfied, then, subject to the
terms and conditions hereof, the US Swing Line Lender will, not later than 5:00
p.m. on the borrowing date specified in such US Swing Line Borrowing Notice,
make the amount of its US Swing Line Loan available to the US Facility Borrower
at its office, at the option of the US Facility Borrower either by (i) crediting
the account of the US Facility Borrower on the books of the US

45



--------------------------------------------------------------------------------



 



Swing Line Lender in immediately available funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the US Swing Line Lender by the US Facility Borrower.

     (c) Refinancing of US Swing Line Loans.

     (i) The US Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the US Facility Borrower (which hereby
irrevocably authorizes the US Swing Line Lender to so request on its behalf),
that each US Lender make a US Base Rate Committed Loan in an amount equal to
such Lender’s Pro Rata Share of the amount of the US Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a US Committed Borrowing Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of US Base Rate
Committed Loans, but subject to the proviso set forth in Section 2.01 and the
conditions set forth in Section 6.02. The US Swing Line Lender shall furnish the
US Facility Borrower with a copy of the applicable US Committed Borrowing Notice
promptly after delivering such notice to the Administrative Agent. Each US
Lender shall make an amount equal to its Pro Rata Share of the amount specified
in such US Committed Borrowing Notice available to the Administrative Agent in
immediately available funds for the account of the US Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such US Committed Borrowing Notice, whereupon, subject to Section 2.05(c)(ii),
each Lender that so makes funds available shall be deemed to have made a US Base
Rate Committed Loan to the US Facility Borrower in such amount. The
Administrative Agent shall remit the funds so received to the US Swing Line
Lender.

     (ii) If for any reason (including the nonsatisfaction of the conditions set
forth in Section 6.02) any US Swing Line Loan cannot be refinanced by US Base
Rate Committed Loans in accordance with Section 2.05(c)(i), the request for US
Base Rate Committed Loans submitted by the US Swing Line Lender as set forth in
such Section shall be deemed to be a request by the US Swing Line Lender that
each of the US Lenders fund its risk participation in the relevant US Swing Line
Loan, and each US Lender’s payment to the Administrative Agent for the account
of the US Swing Line Lender pursuant to Section 2.05(c)(i) shall be deemed
payment in respect of such participation. No such funding of a risk
participation in a US Swing Line Loan shall relieve the US Facility Borrower of
any default in the payment thereof.

     (iii) If any US Lender fails to make available to the Administrative Agent
for the account of the US Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.05(c) by the
time specified in Section 2.05(c)(i), the US Swing Line Lender shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such

46



--------------------------------------------------------------------------------



 



payment is required to the date on which such payment is immediately available
to the US Swing Line Lender at a rate per annum equal to the Federal Funds Rate
from time to time in effect. A certificate of the US Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

     (iv) Each US Lender’s obligation to purchase and fund risk participations
in US Swing Line Loans pursuant to this Section 2.05(c) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right that such Lender may
have against the US Swing Line Lender, the US Facility Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing. No such funding of risk participations shall relieve or
otherwise impair the obligation of the US Facility Borrower to repay US Swing
Line Loans, together with interest thereon, as provided herein.

     (d) Repayment of Participations.

     (i) At any time after any US Lender has purchased and funded a risk
participation in a US Swing Line Loan, if the US Swing Line Lender receives any
payment on account of such US Swing Line Loan, the US Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the US Swing Line Lender.

     (ii) If any payment received by the US Swing Line Lender in respect of
principal or interest on any US Swing Line Loan is invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the US Swing Line Lender in its discretion) to be
paid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, each US Lender shall pay to
the US Swing Line Lender its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is funded by such Lender, at a rate per annum equal to the
Federal Funds Rate. The Administrative Agent will make such demand upon the
request of the US Swing Line Lender.

     (e) Interest for Account of US Swing Line Lender. The US Swing Line Lender
shall be responsible for invoicing the US Facility Borrower for interest on the
US Swing Line Loans. Until each US Lender funds its US Base Rate Committed Loan
or risk participation pursuant to this Section 2.05 to refinance such Lender’s
Pro Rata Share of any US Swing Line Loan, interest in respect of such Lender’s
Pro Rata Share shall be solely for the account of the US Swing Line Lender.

47



--------------------------------------------------------------------------------



 



     (f) Payments Directly to US Swing Line Lender. The US Facility Borrower
shall make all payments of principal and interest in respect of the US Swing
Line Loans directly to the US Swing Line Lender.

     2.06 Prepayments.

     (a) The US Facility Borrower may, upon notice to the Administrative Agent,
at any time or from time to time voluntarily prepay US Committed Loans in whole
or in part without premium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of US Eurodollar Rate Committed
Loans and (B) on the date of prepayment of US Base Rate Committed Loans; (ii)
any prepayment of US Eurodollar Rate Committed Loans shall be in a principal
amount of US $5,000,000 or a whole multiple of US $1,000,000 in excess thereof;
and (iii) any prepayment of US Base Rate Committed Loans shall be in a principal
amount of US $1,000,000 or a whole multiple of US $100,000 in excess thereof or,
in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of US Committed Loans to be prepaid, and the payment amount specified in
such notice shall be due and payable on the date specified therein. The
Administrative Agent will promptly notify each US Lender of its receipt of each
such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. Any prepayment of a US Committed Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 5.05. Each such prepayment shall be applied to the US Committed Loans
of the US Lenders in accordance with their respective Pro Rata Shares.

     (b) No US Bid Loan may be prepaid without the prior consent of the
applicable US Bid Loan Lender.

     (c) The US Facility Borrower may, upon notice to the US Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay US Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the US Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of US $ 1,000,000. Each such notice shall specify the date and amount of such
prepayment, and the payment amount specified in such notice shall be due and
payable on the date specified therein.

     (d) If for any reason the Total US Outstandings (other than any portion
thereof that is Cash Collateralized) at any time exceed the Aggregate US
Commitments then in effect, the US Facility Borrower shall immediately prepay US
Committed Loans and/or Cash Collateralize the US L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the US Facility Borrower
shall not be required to Cash Collateralize the US L/C Obligations pursuant to
this Section 2.06(d) unless, after the prepayment in full of the US Committed
Loans and US Swing Line Loans, the Total US Outstandings exceed the Aggregate US
Commitments then in effect.

48



--------------------------------------------------------------------------------



 



     2.07 Repayment of US Loans.

     (a) The US Facility Borrower shall repay to each US Lender on the Maturity
Date the aggregate principal amount of its US Committed Loans and all other US
Obligations owing to such Lender outstanding on such date.

     (b) The US Facility Borrower shall repay each US Bid Loan on the last day
of the Interest Period in respect thereof.

ARTICLE III.
CANADIAN FACILITY

     3.01 Canadian Committed Loans. Subject to the terms and conditions set
forth herein, each Canadian Lender severally agrees to make loans to, and accept
or purchase Bankers’ Acceptances from, each Canadian Facility Borrower from time
to time (each such loan, acceptance or purchase, a “Canadian Committed Loan”) on
any Business Day during the Availability Period, provided, however, that after
giving effect to any Canadian Committed Borrowing, (i) the Total Canadian
Outstandings (calculated, as necessary, at the US Dollar Equivalent thereof)
shall not exceed the Aggregate Canadian Commitments and (ii) the aggregate
Outstanding Amount of the Canadian Committed Loans of any Canadian Lender, plus
such Canadian Lender’s Pro Rata Share of the Outstanding Amount of all Canadian
L/C Obligations, plus such Canadian Lender’s Pro Rata Share of the Outstanding
Amount of all Canadian Swing Line Loans (in each case, calculated, as necessary,
at the US Dollar Equivalent thereof) shall not exceed the Canadian Commitment of
such Canadian Lender. Within the limits of the Canadian Commitment of each
Canadian Lender, and subject to the other terms and conditions hereof, each
Canadian Facility Borrower may borrow under this Section 3.01, prepay under
Section 3.06, and reborrow under this Section 3.01. Canadian Committed Loans may
be (i) Canadian Prime Rate Committed Loans, Canadian C$ Eurodollar Rate
Committed Loans or Bankers’ Acceptances, in each case available to either
Canadian Borrower, or (ii) Canadian Base Rate Committed Loans or Canadian US$
Eurodollar Rate Committed Loans, in each case available to Parent and funded in
the United States by Affiliate of the Canadian Lenders in the United States, as
further provided herein.

     3.02 Canadian Committed Borrowings; Conversions and Continuations of
Canadian Committed Loans.

     (a) Each Canadian Committed Borrowing, each conversion of Canadian
Committed Loans from one Type to another, and each continuation of Canadian C$
Eurodollar Rate Committed Loans or Canadian US$ Eurodollar Rate Committed Loans
shall be made upon the applicable Canadian Facility Borrower’s irrevocable
(except as provided in Section 5.03(a)) notice to the Administrative Agent,
which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than (i) 12:00 noon on the third Business Day
prior to the requested date of any borrowing of, conversion to or continuation
of Canadian C$ Eurodollar Rate Committed Loans or Canadian US$ Eurodollar Rate
Committed Loans or of any conversion of Canadian C$ Eurodollar Rate Committed
Loans or Canadian US$ Eurodollar Rate Committed Loans to Canadian Prime Rate
Committed Loans or Canadian Base Rate Committed Loans, as applicable, (ii) 1:00
p.m. one Business Day prior to the requested date of any

49



--------------------------------------------------------------------------------



 



borrowing of Canadian Prime Rate Committed Loans, (iii) 11:00 a.m. on the
requested date of any borrowing of Canadian Base Rate Committed Loans and (iv)
the time specified in Section 3.08(c)(i), in the case of borrowing by way of
Bankers’ Acceptances. Each telephonic notice by a Canadian Facility Borrower
pursuant to this Section 3.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Canadian Committed Borrowing Notice,
appropriately completed and signed by a Responsible Officer of the applicable
Canadian Facility Borrower. Each borrowing of, conversion to or continuation of
Canadian C$ Eurodollar Rate Committed Loans or Canadian US$ Eurodollar Rate
Committed Loans shall be in a principal amount of $5,000,000 in the Applicable
Currency or a whole multiple of $1,000,000 in the Applicable Currency in excess
thereof. Except as provided in Sections 3.04(c) and 3.05(c), each borrowing of
or conversion to Canadian Prime Rate Committed Loans or Canadian Base Rate
Committed Loans shall be in a principal amount of $1,000,000 in the Applicable
Currency or a whole multiple of $1,000,000 in the Applicable Currency in excess
thereof. Each borrowing of, conversion to or continuation of Bankers’
Acceptances of the same term shall be in an aggregate principal amount of
C$5,000,000 or a whole multiple of C$1,000,000 in excess thereof, and the face
amount of any Bankers’ Acceptance shall be C$100,000 or any whole multiple
thereof. Each Canadian Committed Borrowing Notice (whether telephonic or
written) shall specify (i) whether the applicable Canadian Facility Borrower is
requesting a Canadian Committed Borrowing, a conversion of Canadian Committed
Loans from one Type to another or a continuation of Canadian C$ Eurodollar Rate
Committed Loans or Canadian US$ Eurodollar Rate Committed Loans, (ii) the
requested date of the Canadian Committed Borrowing, conversion or continuation,
as the case may be (which shall be a Business Day), (iii) the principal amount
of Canadian Committed Loans to be borrowed, converted or continued, (iv) the
Type of Canadian Committed Loans to be borrowed or to which existing Canadian
Committed Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto and (vi) in the case of Bankers’
Acceptances, the term applicable thereto. If the applicable Canadian Facility
Borrower fails to specify a Type of Canadian Committed Loan in a Canadian
Committed Borrowing Notice or if the applicable Canadian Facility Borrower fails
to give a timely notice requesting a conversion or continuation, then the
applicable Canadian Committed Loans (including Bankers’ Acceptances) denominated
in Canadian Dollars shall be made as, or converted to, Canadian Prime Rate
Committed Loans and the applicable Canadian Committed Loans denominated in US
Dollars shall be made as, or converted to, Canadian Base Rate Committed Loans.
Any such automatic conversion shall be effective, with respect to the applicable
Canadian C$ Eurodollar Rate Committed Loans or the applicable Canadian US$
Eurodollar Rate Committed Loans, as of the last day of the Interest Period then
in effect and, with respect to the applicable Bankers’ Acceptances, as of the
last day of the term thereof. If a Canadian Facility Borrower requests a
Canadian Committed Borrowing of, conversion to, or continuation of Canadian
Eurodollar Rate Committed Loans in any such Canadian Committed Borrowing Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. If a Canadian Borrower requests a borrowing of,
conversion to or continuation of Bankers’ Acceptances in any such Canadian
Committed Borrowing Notice, but fails to specify a term therefor, it will be
deemed to have specified a term of 30 days. A Canadian Borrowing in one currency
may not be converted into a Canadian Borrowing in another currency.

     (b) Following receipt of a Canadian Committed Borrowing Notice, the
Administrative Agent shall promptly notify each Canadian Lender of the amount of
its Pro Rata

50



--------------------------------------------------------------------------------



 



Share of the applicable Canadian Committed Borrowing, and if no timely notice of
a conversion or continuation is provided by the applicable Canadian Facility
Borrower, the Administrative Agent shall notify each Canadian Lender of the
details of any automatic conversion to Canadian Prime Rate Committed Loans or
Canadian Base Rate Committed Loans described in the preceding subsection. In the
case of a Canadian Committed Borrowing, each Canadian Lender shall make the
amount of its Canadian Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the requested date of the Canadian Committed Borrowing specified in
the applicable Canadian Committed Borrowing Notice. Upon satisfaction of the
conditions set forth in Section 6.02, the Administrative Agent shall make all
funds so received available to the applicable Canadian Facility Borrower in like
funds as received by the Administrative Agent by wire transfer of such funds in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the applicable Canadian Facility Borrower; provided,
however, that if, on the requested or deemed requested date of any Canadian
Committed Borrowing, there are Canadian L/C Borrowings by such Canadian Facility
Borrower outstanding, then the proceeds of such Canadian Borrowing shall be
applied first to the payment in full of any such Canadian L/C Borrowings by such
Canadian Facility Borrower, and second, shall be made available to the
applicable Canadian Facility Borrower as provided above.

     (c) Except as otherwise provided herein, a Canadian Eurodollar Rate
Committed Loan may be continued or converted only on the last day of an Interest
Period for such Canadian Eurodollar Rate Committed Loan.

     (d) Except as otherwise provided herein, a Bankers’ Acceptance may be
converted or continued only on the last day of the term thereof. During the
existence of a Default, no Canadian Committed Borrowings may be requested as,
converted to or continued as Bankers’ Acceptances without the consent of the
Canadian Required Lenders.

     3.03 Canadian Bid Loans.

     (a) General. Subject to the terms and conditions set forth herein, each
Canadian Lender agrees that each Canadian Facility Borrower may from time to
time request the Canadian Lenders to submit offers to make or, in the case of
Canadian Bid Loans to Parent, request their respective Lender Funding Affiliates
to submit offers to make, loans (each such loan, a “Canadian Bid Loan”), prior
to the Maturity Date, pursuant to this Section 3.03 for requested maturities and
interest periods of (i) 14 to 180 days, in the case of Canadian Absolute Rate
Loans, or (ii) 1, 2, 3 or 6 months, and to the extent available to all Canadian
Lenders, 9 or 12 months, in the case of Canadian Eurodollar Margin Bid Loans, to
(x) the Canadian Borrowers in Canadian Dollars or (y) Parent in US Dollars
(funded in the United States through a Lender Funding Affiliate in a manner not
subject to withholding taxes); provided, however, that after giving effect to
any Canadian Bid Borrowing, the Total Canadian Outstandings shall not exceed the
Aggregate Canadian Commitments. Canadian Bid Loans can be (i) in the case of
Canadian Bid Loans made to the Canadian Borrowers, Canadian C$ Absolute Rate
Loans or Canadian C$ Eurodollar Margin Bid Loans, and (ii) in the case of
Canadian Bid Loans made to Parent, Canadian US$ Absolute Rate Loans or Canadian
US$ Eurodollar Margin Bid Loans. There shall not be more than seven different
Interest Periods in effect with respect to Canadian Bid Loans at any time.

51



--------------------------------------------------------------------------------



 



     (b) Requesting Canadian Competitive Bids. A Canadian Facility Borrower may
request the submission of Canadian Competitive Bids by delivering a Canadian Bid
Request to the Administrative Agent not later than 12:00 noon (i) one Business
Day prior to the requested date of any Canadian Bid Borrowing that is to consist
of Canadian Absolute Rate Loans or (ii) four Business Days prior to the
requested date of any Canadian Bid Borrowing that is to consist of Canadian
Eurodollar Margin Bid Loans. Each Canadian Bid Request shall specify (i) the
requested date of the Canadian Bid Borrowing (which shall be a Business Day),
(ii) the aggregate principal amount of Canadian Bid Loans requested in the
Applicable Currency (which must be $5,000,000 in the Applicable Currency or a
whole multiple of $1,000,000 in the Applicable Currency in excess thereof),
(iii) the Type of Canadian Bid Loans requested and (iv) the duration of the
Interest Period with respect thereto, and shall be signed by a Responsible
Officer of the applicable Canadian Facility Borrower. No Canadian Bid Request
shall contain a request for (i) more than one Type of Canadian Bid Loan or (ii)
Canadian Bid Loans having more than three different Interest Periods.

     (c) Submitting Canadian Competitive Bids.

     (i) The Administrative Agent shall promptly notify each Canadian Lender of
each Canadian Bid Request received by it from a Canadian Facility Borrower and
the contents of such Canadian Bid Request.

     (ii) Each Canadian Lender may (but shall have no obligation to) submit a
Canadian Competitive Bid containing an offer to make one or more Canadian Bid
Loans in response to such Canadian Bid Request. Such Canadian Competitive Bid
must be delivered to the Administrative Agent not later than 10:30 a.m. (A) on
the requested date of any Canadian Bid Borrowing that is to consist of Canadian
Absolute Rate Loans, and (B) three Business Days prior to the requested date of
any Canadian Bid Borrowing that is to consist of Canadian Eurodollar Margin Bid
Loans; provided, however, that any Canadian Competitive Bid submitted by the
Administrative Agent (or its Lender Funding Affiliate) in its capacity as a
Canadian Lender in response to any Canadian Bid Request must be submitted
directly to the applicable Canadian Facility Borrower not later than 10:15 a.m.
on the date on which Canadian Competitive Bids are required to be delivered by
the other Canadian Lenders in response to such Canadian Bid Request. Each
Canadian Competitive Bid shall specify (A) the proposed date of the Canadian Bid
Borrowing; (B) the principal amount of each Canadian Bid Loan for which such
Canadian Competitive Bid is being made, which principal amount (x) may be equal
to, greater than or less than the Canadian Commitment of the bidding Canadian
Lender, (y) must be $5,000,000 in the Applicable Currency or a whole multiple of
$1,000,000 in the Applicable Currency in excess thereof, and (z) may not exceed
the principal amount of Canadian Bid Loans for which Canadian Competitive Bids
were requested; (C) if the proposed Canadian Bid Borrowing is to consist of
Canadian Absolute Rate Loans, the Absolute Rate offered for each such Canadian
Bid Loan and the Interest Period applicable thereto; (D) if the proposed
Canadian Bid Borrowing is to consist of Canadian Eurodollar Margin Bid Loans,
the Canadian Eurodollar Bid Margin with respect

52



--------------------------------------------------------------------------------



 



to each such Canadian Eurodollar Margin Bid Loan and the Interest Period
applicable thereto; and (E) the identity of the bidding Canadian Lender.

     (iii) Any Canadian Competitive Bid shall be disregarded if it (A) is
received after the applicable time specified in clause (ii) above, (B) is not
substantially in the form of a Canadian Competitive Bid as specified herein,
(C) contains qualifying, conditional or similar language, (D) proposes terms
other than or in addition to those set forth in the applicable Canadian Bid
Request, or (E) is otherwise not responsive to such Canadian Bid Request. Any
Canadian Lender may correct its Canadian Competitive Bid containing a manifest
error by submitting a corrected Canadian Competitive Bid (identified as such)
not later than the applicable time required for submission of Canadian
Competitive Bids. Any such submission of a corrected Canadian Competitive Bid
shall constitute a revocation of the Canadian Competitive Bid that contained the
manifest error. The Administrative Agent may, but shall not be required to,
notify any Canadian Lender of any manifest error it detects in such Canadian
Lender’s Canadian Competitive Bid.

     (iv) Subject only to the provisions of Sections 5.02, 5.03 and 6.02 and
clause (iii) above, each Canadian Competitive Bid shall be irrevocable.

     (d) Notice to Canadian Facility Borrowers of Canadian Competitive Bids. Not
later than 11:00 a.m. (i) on the requested date of any Canadian Bid Borrowing
that is to consist of Canadian Absolute Rate Loans, or (ii) three Business Days
prior to the requested date of any Canadian Bid Borrowing that is to consist of
Canadian Eurodollar Margin Bid Loans, the Administrative Agent shall notify the
applicable Canadian Facility Borrower of the identity of each Canadian Lender
that has submitted a Canadian Competitive Bid that complies with Section 3.03(c)
and of the terms of the offers contained in each such Canadian Competitive Bid.

     (e) Acceptance of Canadian Competitive Bids. Not later than 11:30 a.m.
(i) on the requested date of any Canadian Bid Borrowing that is to consist of
Canadian Absolute Rate Loans, and (ii) three Business Days prior to the
requested date of any Canadian Bid Borrowing that is to consist of Canadian
Eurodollar Margin Bid Loans, the applicable Canadian Facility Borrower shall
notify the Administrative Agent of its acceptance or rejection of the offers
notified to it pursuant to Section 3.03(d). The applicable Canadian Facility
Borrower shall be under no obligation to accept any Canadian Competitive Bid and
may choose to reject all Canadian Competitive Bids. In the case of acceptance,
such notice shall specify the aggregate principal amount of Canadian Competitive
Bids for each Interest Period that is accepted. The applicable Canadian Facility
Borrower may accept any Canadian Competitive Bid in whole or in part; provided
that:

     (i) the aggregate principal amount of each Canadian Bid Borrowing may not
exceed the applicable amount set forth in the related Canadian Bid Request;

53



--------------------------------------------------------------------------------



 



     (ii) the principal amount of each Canadian Bid Loan must be $5,000,000 in
the Applicable Currency or a whole multiple of $1,000,000 in the Applicable
Currency in excess thereof;

     (iii) the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Canadian Eurodollar Bid Margins within each Interest Period;
and

     (iv) the applicable Canadian Facility Borrower may not accept any offer
that is described in Section 3.03(c)(iii) or that otherwise fails to comply with
the requirements hereof.

     (f) Procedure for Identical Canadian Bids. If two or more Canadian Lenders
have submitted Canadian Competitive Bids at the same Absolute Rate or Canadian
Eurodollar Bid Margin, as the case may be, for the same Interest Period, and the
result of accepting all of such Canadian Competitive Bids in whole (together
with any other Canadian Competitive Bids at lower Absolute Rates or Canadian
Eurodollar Bid Margins, as the case may be, accepted for such Interest Period in
conformity with the requirements of Section 3.03(e)(iii)) would be to cause the
aggregate outstanding principal amount of the applicable Canadian Bid Borrowing
to exceed the amount specified therefor in the related Canadian Bid Request,
then, unless otherwise agreed by the applicable Canadian Facility Borrower, the
Administrative Agent and such Canadian Lenders, such Canadian Competitive Bids
shall be accepted as nearly as possible in proportion to the amount offered by
each such Canadian Lender in its Canadian Competitive Bid in respect of such
Interest Period, with such accepted amounts being rounded to the nearest whole
multiple of $100,000 in the Applicable Currency.

     (g) Notice to Canadian Lenders of Acceptance or Rejection of Canadian Bids.
The Administrative Agent shall promptly notify each Canadian Lender having
submitted a Canadian Competitive Bid whether or not its offer has been accepted
and, if its offer has been accepted, of the amount of the Canadian Bid Loan or
Canadian Bid Loans to be made by it on the date of the applicable Canadian Bid
Borrowing. Any Canadian Competitive Bid or portion thereof that is not accepted
by the applicable Canadian Facility Borrower by the applicable time specified in
Section 3.03(e) shall be deemed rejected.

     (h) Notice of Canadian Dollar Eurodollar Rate. If any Canadian Bid
Borrowing is to consist of Canadian Eurodollar Margin Bid Loans, the
Administrative Agent shall determine the Canadian Dollar Eurodollar Rate or US
Dollar Eurodollar Rate, as applicable, for the relevant Interest Period, and
promptly after making such determination, shall notify the applicable Canadian
Facility Borrower and the Canadian Lenders that will be participating in such
Canadian Bid Borrowing of such Canadian Dollar Eurodollar Rate or US Dollar
Eurodollar Rate, as applicable.

     (i) Funding of Canadian Bid Loans. Each Canadian Lender that has received
notice pursuant to Section 3.03(g) that all or a portion of its Canadian
Competitive Bid has been accepted by the applicable Canadian Facility Borrower
shall make the amount of its Canadian Bid Loan(s) available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the date of the requested Canadian
Bid

54



--------------------------------------------------------------------------------



 



Borrowing. Upon satisfaction of the applicable conditions set forth in
Section 6.02, the Administrative Agent shall make all funds so received
available to the applicable Canadian Facility Borrower in like funds as received
by the Administrative Agent.

     (j) Notice of Range of Canadian Bids. After each Canadian Competitive Bid
auction pursuant to this Section 3.03, the Administrative Agent shall notify
each Canadian Lender that submitted a Canadian Competitive Bid in such auction
of the ranges of bids submitted (without the bidder’s name) and accepted for
each Canadian Bid Loan and the aggregate amount of each Canadian Bid Borrowing.

     (k) For greater certainty, no Lender shall be obligated to acquire a
participation or otherwise share the risk of any Canadian Bid Loan provided by
another Lender and no Canadian Bid Loan Lender shall be obligated to share or
otherwise pay to any other Lender any portion of interest or principal received
in respect of any Canadian Bid Loan made by it.

     3.04 Canadian Letters of Credit.

     (a) The Letter of Credit Commitment.

     (i) Subject to the terms and conditions set forth herein, (A) each Canadian
L/C Issuer agrees, in reliance upon the agreements of the other Canadian Lenders
set forth in this Section 3.04, (1) from time to time on any Business Day during
the period from the Effective Date until the Letter of Credit Expiration Date,
to issue Canadian Letters of Credit for the account of the applicable Canadian
Borrower, and to amend or renew Canadian Letters of Credit previously issued by
it, in accordance with subsection (b) below, and (2) to honor drawings under the
Canadian Letters of Credit issued by it; and (B) the Canadian Lenders severally
agree to participate in Canadian Letters of Credit issued for the account of a
Canadian Borrower and any drawings thereunder; provided that after giving effect
to any Canadian L/C Credit Extension with respect to any Canadian Letter of
Credit, (x) the Total Canadian Outstandings shall not exceed the Aggregate
Canadian Commitments, (y) the aggregate Outstanding Amount of the Canadian
Committed Borrowings of any Canadian Lender, plus such Canadian Lender’s Pro
Rata Share of the Outstanding Amount of all Canadian L/C Obligations, plus such
Canadian Lender’s Pro Rata Share of the Outstanding Amount of all Canadian Swing
Line Loans shall not exceed such Canadian Lender’s Canadian Commitment, and
(z) the Outstanding Amount of the Canadian L/C Obligations shall not exceed the
Canadian Letter of Credit Sublimit. Each request by a Canadian Borrower for the
issuance or amendment of a Canadian Letter of Credit shall be deemed to be a
representation by such Canadian Borrower that the Canadian L/C Credit Extension
so requested complies with the conditions set forth in the proviso to the
preceding sentence. Within the foregoing limits, and subject to the terms and
conditions hereof, each Canadian Borrower’s ability to obtain Canadian Letters
of Credit shall be fully revolving, and accordingly each Canadian Borrower may,
during the foregoing period, obtain Canadian Letters of Credit to replace
Canadian Letters of Credit that have expired or that have been drawn upon and
reimbursed.

55



--------------------------------------------------------------------------------



 



     (ii) A Canadian L/C Issuer shall not issue any Canadian Letter of Credit if
the expiry date of such requested Canadian Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Canadian Lenders have
approved such expiry date.

     (iii) A Canadian L/C Issuer shall not be under any obligation to issue any
Canadian Letter of Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Canadian L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such Canadian L/C Issuer
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Canadian L/C Issuer shall
prohibit, or request that such Canadian L/C Issuer refrain from, the issuance of
letters of credit generally or such Canadian Letter of Credit in particular or
shall impose upon such Canadian L/C Issuer with respect to such Canadian Letter
of Credit any restriction, reserve or capital requirement (for which such
Canadian L/C Issuer is not otherwise compensated hereunder) not in effect on the
date hereof, or shall impose upon such Canadian L/C Issuer any unreimbursed
loss, cost or expense that was not applicable on the date hereof and that such
Canadian L/C Issuer in good faith deems material to it, unless the applicable
Canadian Borrower confirms that it will pay the foregoing;

(B) the issuance of such Letter of Credit would violate any Laws;

(C) except as otherwise agreed by the Administrative Agent and such Canadian L/C
Issuer, such Canadian Letter of Credit is in an initial face amount less than
C$10,000; or

(D) such Canadian Letter of Credit is to be denominated in a currency other than
Canadian Dollars.

     (iv) A Canadian L/C Issuer shall not amend any Canadian Letter of Credit if
such Canadian L/C Issuer would not be permitted at such time to issue such
Canadian Letter of Credit in its amended form under the terms hereof.

     (v) A Canadian L/C Issuer shall be under no obligation to amend any
Canadian Letter of Credit if (A) such Canadian L/C Issuer would have no
obligation at such time to issue such Canadian Letter of Credit in its amended
form under the terms hereof, or (B) the beneficiary of such Canadian Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

     (b) Procedures for Issuance and Amendment of Canadian Letters of Credit.

     (i) Each Canadian Letter of Credit shall be issued or amended, as the case
may be, upon the request of the applicable Canadian Borrower delivered to a
Canadian L/C Issuer (with a copy to the Administrative Agent) in the form of a

56



--------------------------------------------------------------------------------



 



Canadian Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the applicable Canadian Borrower. Such Canadian Letter of
Credit Application must be received by the applicable Canadian L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least two Business Days
(or such later date and time as the Administrative Agent and such Canadian L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Canadian Letter of Credit, such Canadian
Letter of Credit Application shall specify in form and detail satisfactory to
the applicable Canadian L/C Issuer: (A) the proposed issuance date of the
requested Canadian Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the applicable Canadian L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Canadian Letter of
Credit, such Canadian Letter of Credit Application shall specify in form and
detail satisfactory to the applicable Canadian L/C Issuer (A) the Canadian
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the applicable Canadian L/C Issuer may require.
Additionally, the applicable Canadian Borrower shall furnish to the applicable
Canadian L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Canadian Letter of Credit issuance or
amendment, including any Issuer Documents, as the applicable Canadian L/C Issuer
or the Administrative Agent may reasonably require.

     (ii) Promptly after receipt of any Canadian Letter of Credit Application,
the applicable Canadian L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Canadian Letter of Credit Application from the applicable Canadian
Borrower and, if not, the applicable Canadian L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the applicable Canadian L/C
Issuer has received written notice from any Canadian Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Canadian Letter of Credit, that one
or more applicable conditions contained in Article VI shall not then be
satisfied, then, subject to the terms and conditions hereof, such Canadian L/C
Issuer shall, on the requested date, issue a Canadian Letter of Credit for the
account of the applicable Canadian Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with such Canadian L/C
Issuer’s usual and customary business practices. Immediately upon the issuance
of each Canadian Letter of Credit, each Canadian Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the applicable
Canadian L/C Issuer a risk participation in such Canadian Letter of

57



--------------------------------------------------------------------------------



 



Credit in an amount equal to the product of such Canadian Lender’s Pro Rata
Share and the amount of such Canadian Letter of Credit.

     (iii) Promptly after its delivery of any Canadian Letter of Credit or any
amendment to a Canadian Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable Canadian L/C Issuer will
also deliver to the applicable Canadian Borrower and the Administrative Agent a
true and complete copy of such Canadian Letter of Credit or amendment. Upon the
request of any Canadian Lender, the Administrative Agent will notify such
Canadian Lender of the amount of the Canadian LC Obligations as of the date of
such request.

     (c) Drawings and Reimbursements; Funding of Participations.

     (i) If a Canadian L/C Issuer shall make any payment pursuant to a Letter of
Credit, it shall promptly notify the applicable Canadian Borrower and the
Administrative Agent thereof, and the applicable Canadian Borrower shall, not
later than 2:00 p.m. on the Business Day immediately following the day that such
Canadian Borrower receives notice of such payment, reimburse the applicable
Canadian L/C Issuer through the Administrative Agent in an amount equal to the
amount of such payment; provided that, if prior to 10:00 a.m. on the date such
reimbursement is due, the Administrative Agent shall not have received notice
from the applicable Canadian Borrower that such Canadian Borrower shall
reimburse such payment when due, such Canadian Borrower shall be deemed, without
notice or any further action, to have irrevocably requested, at such time and in
accordance with Section 3.02 (but without regard to the minimum and multiples
for the principal amount of Canadian Committed Borrowings specified therein),
that, subject to the first proviso set forth in Section 3.01 and the conditions
set forth in Section 6.02, the Canadian Lenders make, on the date such
reimbursement is due, Canadian Prime Rate Committed Loans in the amount of such
reimbursement, and that the Administrative Agent make the proceeds thereof
available to the applicable Canadian L/C Issuer. The applicable Canadian
Borrower’s obligation to reimburse such payment shall, to the extent such
reimbursement is so financed, be discharged and replaced by the resulting
Canadian Prime Rate Committed Loans.

     (ii) If the applicable Canadian Borrower fails (including as a result of
the nonsatisfaction of the conditions set forth in Section 6.02) to reimburse
all or any portion of the amount drawn under any Canadian Letter of Credit when
due (any such unreimbursed amount, the “Canadian Unreimbursed Amount”), the
Administrative Agent shall promptly notify each Canadian Lender of such Canadian
Unreimbursed Amount, such Lender’s Pro Rata Share thereof and the time (which
shall be reasonably proximate to the time of such notice) by which such Lender
must fund such share, and each Canadian Lender (including any Lender acting as a
Canadian L/C Issuer) shall, upon any such notice, make funds available to the
Administrative Agent for the account of the applicable Canadian L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Pro Rata

58



--------------------------------------------------------------------------------



 



Share of the Canadian Unreimbursed Amount not later than the time specified in
such notice. The Administrative Agent shall remit the funds so received to the
applicable Canadian L/C Issuer. Each Canadian Lender’s payment to the
Administrative Agent for the account of the applicable Canadian L/C Issuer
pursuant to this paragraph shall be deemed payment in respect of its
participation in such Canadian L/C Borrowing and shall constitute a Canadian L/C
Advance from such Canadian Lender in satisfaction of its participation
obligation under this Section 3.04.

     (iii) Any notice given by a Canadian L/C Issuer or the Administrative Agent
pursuant to Section 3.04(c)(i) or 3.04(c)(ii) may be given by telephone if
promptly confirmed in writing; provided that the lack of such a prompt
confirmation shall not affect the conclusiveness or binding effect of such
notice.

     (iv) Each Canadian L/C Borrowing shall bear interest at a per annum rate
equal to the Canadian Prime Rate; provided that if the applicable Canadian
Borrower fails to reimburse or otherwise discharge such Canadian L/C Borrowing
when due pursuant to Section 3.04(c)(i), then Section 4.01(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Canadian L/C Issuer, except that interest accrued on and after the
date of funding of a Canadian L/C Advance by any Canadian Lender pursuant to
Section 3.04(c)(ii) to reimburse the Canadian L/C Issuer shall be for the
account of such Lender to the extent of such payment.

     (v) Each Canadian Lender’s obligation to make Canadian L/C Advances to
reimburse the applicable Canadian L/C Issuer for amounts drawn under Canadian
Letters of Credit issued by it, as contemplated by this Section 3.04(c), shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right
which such Canadian Lender may have against the applicable Canadian L/C Issuer,
the applicable Canadian Borrower or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing. No such
making of a Canadian L/C Advance shall relieve or otherwise impair the
obligation of the applicable Canadian Borrower to reimburse the applicable
Canadian L/C Issuer for the amount of any payment made by such Canadian L/C
Issuer under any Canadian Letter of Credit issued by it, together with interest
as provided herein.

     (vi) If any Canadian Lender fails to make available to the Administrative
Agent for the account of the applicable Canadian L/C Issuer any Canadian L/C
Advance required to be made by such Canadian Lender pursuant to the foregoing
provisions of this Section 3.04(c) by the time specified in Section 3.04(c)(ii),
the applicable Canadian L/C Issuer shall be entitled to recover from such
Canadian Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available

59



--------------------------------------------------------------------------------



 



to the applicable Canadian L/C Issuer at a rate per annum reasonably determined
by such Canadian L/C Issuer to be the cost to it of funding the applicable
Canadian L/C Borrowing. A certificate of the applicable Canadian L/C Issuer
submitted to any Canadian Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (vi) shall be conclusive absent manifest
error.

     (d) Repayment of Participations.

     (i) At any time after a Canadian L/C Issuer has made a payment under any
Letter of Credit issued by it and has received from any Canadian Lender such
Canadian Lender’s Canadian L/C Advance in respect of such payment in accordance
with Section 3.04(c), if the Administrative Agent receives for the account of
the applicable Canadian L/C Issuer any payment in respect of the related
Canadian Unreimbursed Amount or interest thereon (whether directly from the
applicable Canadian Borrower or otherwise, including proceeds of cash collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Canadian Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Canadian Lender’s Canadian L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

     (ii) If any payment received by the Administrative Agent for the account of
a Canadian L/C Issuer pursuant to Section 3.04(c)(i) is invalidated, declared to
be fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the applicable Canadian L/C Issuer in its discretion)
to be paid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, each Canadian Lender shall
pay to the Administrative Agent for the account of the applicable Canadian L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is funded
by such Canadian Lender, at a rate per annum reasonably determined by the
applicable Canadian L/C Issuer to be the cost to it of funding the applicable
Canadian L/C Borrowing. The Administrative Agent will make such demand upon the
request of the applicable Canadian L/C Issuer.

     (e) Obligations Absolute. The obligation of the applicable Canadian
Borrower to reimburse a Canadian L/C Issuer for each drawing under each Letter
of Credit issued by it and to repay each Canadian L/C Borrowing shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

     (i) any lack of validity or enforceability of such Canadian Letter of
Credit, this Agreement, or any other Financing Document;

     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that the applicable Canadian Borrower or any Subsidiary may have at any

60



--------------------------------------------------------------------------------



 



time against any beneficiary or any transferee of such Canadian Letter of Credit
(or any Person for whom any such beneficiary or any such transferee may be
acting), such Canadian L/C Issuer or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or by such Canadian
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

     (iii) any draft, demand, certificate or other document presented under such
Canadian Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Canadian Letter of
Credit;

     (iv) any payment by the applicable Canadian L/C Issuer under such Letter of
Credit (A) against presentation of a draft or certificate that does not strictly
comply with the terms of such Canadian Letter of Credit provided that,
notwithstanding such failure to present a draft or certificate that strictly
complies with the terms of such Canadian Letter of Credit, either (1) the amount
paid under such Canadian Letter of Credit discharges a debt or other obligation
otherwise then due and payable from a Canadian Borrower or any of its
Subsidiaries to the beneficiary of such Canadian Letter of Credit or (2) the
draft or certificate substantially complies with the terms of such Canadian
Letter of Credit or (B) to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Parent, any Canadian
Borrower or any Subsidiary.

     The applicable Canadian Borrower shall promptly (as provided in the
applicable Issuer Document) examine a copy of each Canadian Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Canadian Borrower’s instructions or other irregularity,
the applicable Canadian Borrower will promptly notify the applicable Canadian
L/C Issuer. Such Canadian Borrower shall be conclusively deemed to have waived
any such claim against the applicable Canadian L/C Issuer and its correspondents
unless such notice is given as aforesaid.

     (f) Role of Canadian L/C Issuer. Each Canadian Lender and each Canadian
Borrower agree that, in paying any drawing under a Canadian Letter of Credit,
the applicable Canadian L/C Issuer shall not have any responsibility to obtain
any document (other than any sight draft, certificates and documents expressly
required by the Canadian Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the Canadian L/C Issuers or
any of

61



--------------------------------------------------------------------------------



 



the respective Related Persons or correspondents, participants or assignees of
any of the Canadian L/C Issuers shall be liable to any Canadian Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Canadian Lenders or the Canadian Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Canadian Letter of
Credit or Canadian Letter of Credit Application. Each Canadian Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Canadian Letter of Credit; provided, however, that
this assumption is not intended to, and shall not, preclude such Canadian
Borrower from pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the
Canadian L/C Issuers or any of the respective Related Persons or correspondents,
participants or assignees of any Canadian L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 3.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the applicable Canadian Borrower may have a claim
against a Canadian L/C Issuer, and a Canadian L/C Issuer may be liable to such
Canadian Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the applicable
Canadian Borrower that such Canadian Borrower proves were caused by such
Canadian L/C Issuer’s willful misconduct or gross negligence or such Canadian
L/C Issuer’s willful failure to pay under any Canadian Letter of Credit after
the presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Canadian Letter of Credit
issued by it. In furtherance and not in limitation of the foregoing, a Canadian
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, and a Canadian L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Canadian Letter
of Credit or the rights or benefits thereunder or proceeds thereof, in whole or
in part, which may prove to be invalid or ineffective for any reason.

     (g) With respect to any Cash Collateralization of Canadian L/C Obligations
required pursuant to Section 9.02(c) or 3.06(d), each Canadian Borrower hereby
grants to the Administrative Agent, for the benefit of the Canadian L/C Issuers
and the Canadian Lenders, a security interest in all such cash, deposit accounts
and balances therein constituting or containing cash delivered by the Canadian
Borrowers expressly in satisfaction of their obligation to Cash Collateralize
pursuant hereto, and designated by the Canadian Borrowers as such, and all
proceeds of the foregoing. Such cash collateral shall be maintained in blocked
deposit accounts over which the Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Pending application thereof, such cash collateral shall be invested by
the Administrative Agent, at the Canadian Borrowers’ risk and expense, in such
short-term interest bearing investments as the Administrative Agent may choose
after consultation with the applicable Canadian Borrower. Interest or profits,
if any, on such investments shall accumulate in such account and upon request of
the applicable Canadian Borrower shall, unless an Event of Default shall have
occurred and is continuing or, after giving effect to such distribution, the
Outstanding Amount of Canadian L/C Obligations shall exceed the amount of cash
collateral, be distributed to such Canadian Borrower. Moneys in such account
(i) prior to the acceleration of maturity of Loans, shall be applied by the
Administrative Agent to reimburse the Canadian L/C Issuers for drawings under
Canadian Letters of Credit for which such Canadian L/C Issuers have not been
reimbursed and, to the extent not so applied,

62



--------------------------------------------------------------------------------



 



shall be held for the satisfaction of the reimbursement obligations of the
Canadian Borrowers for the drawings under the Canadian Letters of Credit and
(ii) after the acceleration of maturity of Loans, shall be applied by the
Administrative Agent in accordance with Section 9.03.

     (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Canadian L/C Issuer and the applicable Canadian Borrower, when a
Canadian Letter of Credit is issued, (i) the rules of the ISP shall apply to
each standby Canadian Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
commercial Canadian Letter of Credit.

     (i) Canadian Letter of Credit Fees. The applicable Canadian Borrower shall
pay to the Administrative Agent for the account of each Canadian Lender in
accordance with its Pro Rata Share a Canadian Letter of Credit fee (the
"Canadian Letter of Credit Fee”) for each Canadian Letter of Credit equal to
(i) in the case of Canadian Letters of Credit that are Direct Credit
Substitutes, 100% of the Applicable Margin times the daily maximum amount
available to be drawn under such Canadian Letter of Credit, and (ii) in the case
of Canadian Letters of Credit that are not Direct Credit Substitutes, 50% of the
Applicable Margin times the daily maximum amount available to be drawn under
such Canadian Letter of Credit. Canadian Letter of Credit Fees shall be
(i) computed on a quarterly basis in arrears and (ii) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Margin during any quarter, the daily
maximum amount of each standby Canadian Letter of Credit shall be computed and
multiplied by the applicable percentage specified above of the Applicable Margin
separately for each period during such quarter that such Applicable Margin was
in effect.

     (j) Fronting Fee and Documentary and Processing Charges Payable to Canadian
L/C Issuers. The applicable Canadian Borrower shall pay directly to each
Canadian L/C Issuer for its own account a fronting fee, with respect to each
Canadian Letter of Credit issued by it, at a rate of 12.5 Basis Points per
annum, payable on the actual daily maximum amount available to be drawn under
such Letter of Credit. Such fronting fee shall be computed on a quarterly basis
in arrears. Such fronting fee shall be due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Canadian Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand. In addition,
the applicable Canadian Borrower shall pay directly to each Canadian L/C Issuer
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such Canadian L/C
Issuer relating to letters of credit issued by it as agreed to by the Canadian
Borrowers and the applicable Canadian L/C Issuer. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

     (l) Designation of Subsidiaries as Account Parties. Notwithstanding
anything to the contrary set forth in this Agreement, including without
limitation Section 3.04(a), a Canadian

63



--------------------------------------------------------------------------------



 



Letter of Credit issued hereunder shall, upon the request of either Canadian
Borrower, be issued for the account of any Subsidiary of such Canadian Borrower
or any Subsidiary of Parent organized in Canada or a province thereof, provided
that notwithstanding such request, the applicable Canadian Borrower shall be the
actual account party for all purposes of this Agreement for such Canadian Letter
of Credit and such request shall not affect the applicable Canadian Borrower’s
reimbursement obligations hereunder with respect to such Canadian Letter of
Credit.

     3.05 Canadian Swing Line Loans.

     (a) The Canadian Swing Line. Subject to the terms and conditions set forth
herein, the Canadian Swing Line Lender agrees to make loans (each such loan, a
“Canadian Swing Line Loan”) to each Canadian Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Canadian Swing Line Sublimit,
notwithstanding the fact that such Canadian Swing Line Loans, when aggregated
with the Pro Rata Share of the Outstanding Amount of Canadian Committed
Borrowings and Canadian L/C Obligations of the Canadian Lender acting as
Canadian Swing Line Lender, may exceed the amount of such Canadian Lender’s
Canadian Commitment; provided, however, that after giving effect to any Canadian
Swing Line Loan, (i) the Total Canadian Outstandings shall not exceed the
Aggregate Canadian Commitments and (ii) the aggregate Outstanding Amount of the
Canadian Committed Loans of any Canadian Lender, plus such Canadian Lender’s Pro
Rata Share of the Outstanding Amount of all Canadian L/C Obligations, plus such
Canadian Lender’s Pro Rata Share of the Outstanding Amount of all Canadian Swing
Line Loans shall not exceed such Canadian Lender’s Canadian Commitment; and
provided, further, that the applicable Canadian Borrower shall not use the
proceeds of any Canadian Swing Line Loan to refinance any outstanding Canadian
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the applicable Canadian Borrower may borrow under this
Section 3.05, prepay under Section 3.06, and reborrow under this Section 3.05.
Each Canadian Swing Line Loan shall be a Canadian Prime Rate Loan. Immediately
upon the making of a Canadian Swing Line Loan, each Canadian Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Canadian Swing Line Lender a risk participation in such Canadian Swing Line
Loan in an amount equal to the product of such Canadian Lender’s Pro Rata Share
times the amount of such Canadian Swing Line Loan.

     (b) Canadian Swing Line Borrowing Procedures. Each Canadian Swing Line
Borrowing shall be made upon the applicable Canadian Borrower’s irrevocable
notice to the Canadian Swing Line Lender and the Administrative Agent, which may
be given by telephone. Each such notice must be received by the Canadian Swing
Line Lender and the Administrative Agent not later than 12:00 noon on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of C$1,000,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Canadian Swing Line Lender and the Administrative Agent of a
written Canadian Swing Line Borrowing Notice, appropriately completed and signed
by a Responsible Officer of the applicable Canadian Borrower. Promptly after
receipt by the Canadian Swing Line Lender of any telephonic Canadian Swing Line
Borrowing Notice, the Canadian Swing Line Lender will confirm with the
Administrative Agent (by telephone or in

64



--------------------------------------------------------------------------------



 



writing) that the Administrative Agent has also received such Canadian Swing
Line Borrowing Notice and, if not, the Canadian Swing Line Lender will notify
the Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Canadian Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Canadian
Lender) prior to 12:00 noon on the date of the proposed Canadian Swing Line
Borrowing (A) directing the Canadian Swing Line Lender not to make such Canadian
Swing Line Loan as a result of the limitations set forth in the proviso to the
first sentence of Section 3.05(a), or (B) that one or more of the applicable
conditions specified in Article VI is not then satisfied, then, subject to the
terms and conditions hereof, the Canadian Swing Line Lender will, not later than
5:00 p.m. on the borrowing date specified in such Canadian Swing Line Borrowing
Notice, make the amount of its Canadian Swing Line Loan available to the
applicable Canadian Borrower wire transfer of such funds in accordance with
instructions provided to (and reasonably acceptable to) the Canadian Swing Line
Lender by the applicable Canadian Borrower.

     (c) Refinancing of Canadian Swing Line Loans.

     (i) The Canadian Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the applicable Canadian Borrower (which
hereby irrevocably authorizes the Canadian Swing Line Lender to so request on
its behalf), that each Canadian Lender make a Canadian Prime Rate Committed Loan
in an amount equal to such Canadian Lender’s Pro Rata Share of the amount of the
Canadian Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Canadian Committed
Borrowing Notice for purposes hereof) and in accordance with the requirements of
Section 3.02, without regard to the multiples specified therein for the
principal amount of Canadian Prime Rate Committed Loans, but subject to the
first proviso set forth in Section 3.01 and the conditions set forth in
Section 6.02. The Canadian Swing Line Lender shall furnish the applicable
Canadian Borrower with a copy of the applicable Canadian Committed Borrowing
Notice promptly after delivering such notice to the Administrative Agent. Each
Canadian Lender shall make an amount equal to its Pro Rata Share of the amount
specified in such Canadian Committed Borrowing Notice available to the
Administrative Agent in immediately available funds for the account of the
Canadian Swing Line Lender at the Administrative Agent’s Office not later than
1:00 p.m. on the day specified in such Canadian Committed Borrowing Notice,
whereupon, subject to Section 3.05(c)(ii), each Canadian Lender that so makes
funds available shall be deemed to have made a Canadian Prime Rate Committed
Loan to the applicable Canadian Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Canadian Swing Line Lender.

     (ii) If for any reason (including the nonsatisfaction of the conditions set
forth in Section 6.02) any Canadian Swing Line Loan cannot be refinanced by
Canadian Prime Rate Committed Loans in accordance with Section 3.05(c)(i), the
request for Canadian Prime Rate Committed Loans submitted by the Canadian Swing
Line Lender as set forth in such Section shall be deemed to be a request by the
Canadian Swing Line Lender that each of the Canadian Lenders fund its risk

65



--------------------------------------------------------------------------------



 



participation in the relevant Canadian Swing Line Loan, and each Canadian
Lender’s payment to the Administrative Agent for the account of the Canadian
Swing Line Lender pursuant to Section 3.05(c)(i) shall be deemed payment in
respect of such participation. No such funding of a risk participation in a
Canadian Swing Line Loan shall relieve the applicable Canadian Borrower of any
default in the payment thereof.

     (iii) If any Canadian Lender fails to make available to the Administrative
Agent for the account of the Canadian Swing Line Lender any amount required to
be paid by such Canadian Lender pursuant to the foregoing provisions of this
Section 3.05(c) by the time specified in Section 3.05(c)(i), the Canadian Swing
Line Lender shall be entitled to recover from such Canadian Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Canadian Swing Line Lender at a rate per
annum reasonably determined by the Canadian Swing Line Lender to be the cost to
it of funding such amount. A certificate of the Canadian Swing Line Lender
submitted to any Canadian Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

     (iv) Each Canadian Lender’s obligation to purchase and fund risk
participations in Canadian Swing Line Loans pursuant to this Section 3.05(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right that such Canadian Lender may have against the Canadian Swing Line
Lender, the applicable Canadian Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing.
No such funding of risk participations shall relieve or otherwise impair the
obligation of the applicable Canadian Borrower to repay Canadian Swing Line
Loans, together with interest thereon as provided herein.

     (d) Repayment of Participations.

     (i) At any time after any Canadian Lender has purchased and funded a risk
participation in a Canadian Swing Line Loan, if the Canadian Swing Line Lender
receives any payment on account of such Canadian Swing Line Loan, the Canadian
Swing Line Lender will distribute to such Canadian Lender its Pro Rata Share of
such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Canadian Lender’s risk
participation was funded) in the same funds as those received by the Canadian
Swing Line Lender.

     (ii) If any payment received by the Canadian Swing Line Lender in respect
of principal or interest on any Canadian Swing Line Loan is invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant

66



--------------------------------------------------------------------------------



 



to any settlement entered into by the Canadian Swing Line Lender in its
discretion) to be paid to a trustee, receiver or any other party, in connection
with any proceeding under any Debtor Relief Law or otherwise, each Canadian
Lender shall pay to the Canadian Swing Line Lender its Pro Rata Share thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is funded by such Lender, at a rate per annum
equal to the Canadian Prime Rate. The Administrative Agent will make such demand
upon the request of the Canadian Swing Line Lender.

     (e) Interest for Account of Canadian Swing Line Lender. The Canadian Swing
Line Lender shall be responsible for invoicing the applicable Canadian Borrower
for interest on the Canadian Swing Line Loans. Until each Canadian Lender funds
its Canadian Prime Rate Committed Loan or its risk participation pursuant to
this Section 3.05 to refinance such Canadian Lender’s Pro Rata Share of any
Canadian Swing Line Loan, interest in respect of such Lender’s Pro Rata Share
shall be solely for the account of the Canadian Swing Line Lender.

     (f) Payments Directly to Canadian Swing Line Lender. The applicable
Canadian Borrower shall make all payments of principal and interest in respect
of the Canadian Swing Line Loans directly to the Canadian Swing Line Lender.

     3.06 Prepayments.

     (a) Each Canadian Facility Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Canadian Committed
Loans (other than, prior to the end of the term thereof, Canadian Committed
Loans by way of Bankers’ Acceptances) in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Canadian C$ Eurodollar Rate Committed Loans or Canadian US$
Eurodollar Rate Committed Loans and (B) on the date of prepayment of Canadian
Prime Rate Committed Loans and Canadian Base Rate Committed Loans, (ii) any
prepayment of Canadian C$ Eurodollar Rate Committed Loans shall be in a
principal amount of C$5,000,000 or a whole multiple of C$1,000,000 in excess
thereof, and any prepayment of Canadian US$ Eurodollar Rate Committed Loans
shall be in a principal amount of US $5,000,000 or a whole multiple of US
$1,000,000 in excess thereof; (iii) any prepayment of Canadian Prime Rate
Committed Loans shall be in a principal amount of C$1,000,000 or a whole
multiple of C$100,000 in excess thereof, and any prepayment of Canadian Base
Rate Committed Loans shall be in a principal amount of US $1,000,000 or a whole
multiple of US $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Canadian Committed Loans
to be prepaid, and the payment amount specified in such notice shall be due and
payable on the date specified therein. The Administrative Agent will promptly
notify each Canadian Lender of its receipt of each such notice, and of the
amount of such Canadian Lender’s Pro Rata Share of such prepayment. Any
prepayment of a Canadian Committed Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 5.05. Each such prepayment shall be applied to the Canadian Committed
Loans of the Canadian Lenders in accordance with their respective Pro Rata
Shares.

67



--------------------------------------------------------------------------------



 



     (b) No Canadian Bid Loan may be prepaid without the prior consent of the
applicable Canadian Bid Loan Lender.

     (c) Each Canadian Borrower may, upon notice to the Canadian Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Canadian Swing Line Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Canadian Swing Line Lender and the Administrative Agent not later than 1:00 p.m.
on the date of the prepayment, and (ii) any such prepayment shall be in a
minimum principal amount of C $1,000,000. Each such notice shall specify the
date and amount of such prepayment, and the payment amount specified in such
notice shall be due and payable on the date specified therein.

     (d) Except as otherwise provided in Section 3.09 in the circumstances
contemplated thereby, if for any reason the Total Canadian Outstandings (other
than any portion thereof that is Cash Collateralized) at any time exceed the
Aggregate Canadian Commitments then in effect, the Canadian Facility Borrowers
shall immediately prepay Canadian Committed Loans and/or Cash Collateralize the
Canadian L/C Obligations in an aggregate amount equal to such excess (on a
proportionate basis having regard to the Canadian Committed Loans and Canadian
L/C Obligations of each Canadian Facility Borrower); provided, however, that the
Canadian Facility Borrowers shall not be required to Cash Collateralize the
Canadian L/C Obligations pursuant to this Section 3.06(d) unless, after the
prepayment in full of the Canadian Committed Loans and Canadian Swing Line
Loans, the Total Canadian Outstandings exceed the Aggregate Canadian Commitments
then in effect.

     3.07 Repayment of Canadian Loans.

     (a) Each Canadian Facility Borrower shall repay to each Canadian Lender on
the Maturity Date the aggregate principal amount of its Canadian Committed Loans
(or, in the case of Bankers’ Acceptances, the face amount thereof) and all other
Canadian Obligations owing by such Canadian Facility Borrower to such Lender
outstanding on such date.

     (b) The applicable Canadian Facility Borrower shall repay each Canadian Bid
Loan made to it on the last day of the Interest Period in respect thereof.

     3.08 Bankers’ Acceptances.

     (a) Creation of Bankers’ Acceptances. Upon receipt of a Canadian Committed
Borrowing Notice requesting purchase or acceptance of Bankers’ Acceptances, and
subject to the provisions of this Agreement, each Canadian Lender shall accept,
in accordance with its Pro Rata Share of the requested Canadian Committed
Borrowing, such Bankers’ Acceptances as the applicable Canadian Borrower shall
request.

     (b) Terms of Acceptance by the Canadian Lenders.

     (i) Delivery and Payment. Subject to Sections 3.08(c) and 3.08(d) and only
if a valid appointment pursuant to Section 3.08(b)(v) is not in place, the
Canadian Borrowers shall pre-sign and deliver to each Canadian Lender bankers’
acceptance drafts in sufficient quantity to meet the requirements for
anticipated

68



--------------------------------------------------------------------------------



 



Canadian Committed Borrowings by way of Bankers’ Acceptances. Each Canadian
Borrower shall, at its option, provide for payment to the Administrative Agent,
for the benefit of the Canadian Lenders, of each Bankers’ Acceptance on the date
on which a Bankers’ Acceptance matures, either by payment of the full face
amount thereof or through utilization of a conversion to another Type of
Canadian Committed Borrowing in accordance with this Agreement, or through a
combination thereof. Each Canadian Borrower waives presentment for payment of
Bankers’ Acceptances by the Canadian Lenders and shall not claim from the
Canadian Lenders any days of grace for the payment at maturity of Bankers’
Acceptances. Any amount owing by a Canadian Borrower in respect of any Bankers’
Acceptance that is not paid in accordance with the foregoing, shall, as and from
the date on which such Bankers’ Acceptance matures, be deemed to be outstanding
hereunder as a Canadian Prime Rate Committed Loan owing by such Canadian
Borrower.

     (ii) No Liability. The Administrative Agent and the Canadian Lenders shall
not be liable for any damage, loss or improper use of any bankers’ acceptance
draft endorsed in blank except for any loss arising by reason of the
Administrative Agent or a Canadian Lender failing to use the same standard of
care in the custody of such bankers’ acceptance drafts as the Administrative
Agent or such Canadian Lender use in the custody of their own property of a
similar nature or by reason of the gross negligence or willful misconduct of
such Person or any of its Related Persons.

     (iii) Bankers’ Acceptances Purchased by Canadian Lenders. Where a Canadian
Borrower so elects in the Canadian Committed Borrowing Notice, each Canadian
Lender shall purchase Bankers’ Acceptances accepted by it for an amount equal to
the Canadian Discount Proceeds.

     (iv) Marketing. Where a Canadian Borrower so elects in the Canadian
Committed Borrowing Notice, it shall be responsible for, and shall make its own
arrangements with respect to, the marketing of Bankers’ Acceptances, except for
Bankers’ Acceptances accepted by Canadian Lenders (“Old System Issuers”) who are
not able to issue Bankers’ Acceptances as depository bills under the Depository
Bills and Notes Act (Canada), which Bankers’ Acceptances shall in all instances
be purchased by such Old System Issuer.

     (v) Power of Attorney. To facilitate the procedures contemplated in this
Agreement, each Canadian Borrower appoints each Canadian Lender from time to
time as the attorney-in-fact of such Canadian Borrower to execute, endorse and
deliver on behalf of such Canadian Borrower drafts or depository bills in the
form or forms prescribed by such Canadian Lender for Bankers’ Acceptances
denominated in Canadian Dollars. Each Bankers’ Acceptance executed and delivered
by a Canadian Lender on behalf of a Canadian Borrower shall be as binding upon
such Canadian Borrower as if it had been executed and delivered by a Responsible
Officer of such Canadian Borrower. In this respect, it is each Canadian Lender’s
responsibility to maintain an adequate supply of blank

69



--------------------------------------------------------------------------------



 



forms of Bankers’ Acceptances for acceptance under this Agreement. The foregoing
appointment shall cease to be effective, in respect of any Canadian Lender
regarding such Canadian Borrower, three Business Days following receipt by such
Canadian Lender of a written notice from such Canadian Borrower revoking such
appointment (which notice shall be copied to the Administrative Agent); provided
that any such revocation shall not affect Bankers’ Acceptances previously
executed and delivered by such Canadian Lender pursuant to such appointment.
Each Canadian Lender shall maintain a record with respect to Bankers’
Acceptances (i) received by it in blank hereunder, (ii) voided by it for any
reason, (iii) accepted and purchased by it hereunder, and (iv) canceled at their
respective maturities. On request by or on behalf of either Canadian Borrower, a
Canadian Lender shall cancel all forms of Bankers’ Acceptances that have been
pre-signed or pre-endorsed on behalf of such Canadian Borrower and that are held
by such Canadian Lender and are not required to be issued in accordance with
such Canadian Borrower’s irrevocable notice.

     (vi) Pro-Rata Treatment of Canadian Borrowings.

(A) In the event it is not practicable to allocate Bankers’ Acceptances to each
Canadian Lender such that the aggregate amount of Bankers’ Acceptances required
to be purchased by such Canadian Lender hereunder is in a whole multiple of
C$100,000, the Administrative Agent is authorized by each Canadian Borrower and
each Canadian Lender to make such allocation as the Administrative Agent
determines in its sole discretion may be equitable in the circumstances and, if
the aggregate amount of such Bankers’ Acceptances is not a whole multiple of
C$100,000, then the Administrative Agent may allocate (on a basis considered by
it to be equitable) the excess of such Bankers’ Acceptances over the next lowest
whole multiple of C$100,000 to one Canadian Lender, which shall purchase a
Bankers’ Acceptance with a face amount equal to the excess and having the same
term as the corresponding Bankers’ Acceptances. In no event shall the portion of
the outstanding Canadian Committed Borrowings by way of Bankers’ Acceptances of
a Canadian Lender exceed such Canadian Lender’s Pro Rata Share of the aggregate
Canadian Committed Borrowings by way of Bankers’ Acceptances by more than
C$100,000 as a result of such exercise of discretion by the Administrative
Agent.

(B) If during the term of any Bankers’ Acceptance accepted by a Canadian Lender
hereunder the Canadian Stamping Fee Rate changes as a result of a change in the
Applicable Margin or an Event of Default occurs and is continuing, the fee paid
to such Canadian Lender by the applicable Canadian Borrower pursuant to
Section 4.02 (in this paragraph called the “Initial Fee”) with respect to such
Bankers’ Acceptance shall be recalculated based upon such change in the Canadian
Stamping Fee Rate or the existence of such Event of Default for the number of
days during the term of such Bankers’ Acceptance that such change is applicable
or

70



--------------------------------------------------------------------------------



 



such Event of Default exists. If such recalculated amount is in excess of the
Initial Fee then the applicable Canadian Borrower shall pay to such Canadian
Lender the amount of such excess, and if such recalculated amount is less than
the Initial Fee, then the amount of such reduction shall be credited to other
amounts payable by the applicable Canadian Borrower to such Canadian Lender.

     (c) General Procedures for Bankers’ Acceptances.

     (i) Notice. Each Canadian Borrower may in a Canadian Committed Borrowing
Notice (which notice must be received by the Administrative Agent not later than
11:00 a.m. one Business Day prior to the date of the requested Canadian
Borrowing by way of Bankers’ Acceptances) request a Canadian Borrowing by way of
Bankers’ Acceptances. If such Canadian Borrower is responsible for marketing of
such Bankers’ Acceptances under Section 3.08(b)(iv), such Canadian Borrower by
subsequent notice to the Administrative Agent by 11:00 a.m. on the day of the
requested Canadian Borrowing by way of Bankers’ Acceptances shall provide
Administrative Agent (which shall in turn promptly notify each Canadian Lender)
with information as to the discount proceeds payable by the purchasers of the
Bankers’ Acceptances and the party to whom delivery of the Bankers’ Acceptances
by each Canadian Lender is to be made against delivery to each Canadian Lender
of the applicable discount proceeds. Such discount proceeds less the fee
calculated in accordance with Section 4.02(c) shall promptly be delivered to the
Administrative Agent. Any telephone advice given under this Section shall be
subject to Section 3.02 and shall be confirmed by a written notice of the
applicable Canadian Borrower to Administrative Agent prior to 11:30 a.m. on the
same day.

     (ii) Continuation. In the case of a continuation of maturing Bankers’
Acceptances issued by a Canadian Lender, such Canadian Lender, in order to
satisfy the continuing liability of the applicable Canadian Borrower to the
Canadian Lender for the face amount of the maturing Bankers’ Acceptances issued
by the applicable Canadian Borrower, shall retain for its own account the
Canadian Net Proceeds of each new Bankers’ Acceptance issued by it in connection
with such continuation; and the applicable Canadian Borrower shall, on the
maturity date of the maturing Bankers’ Acceptances issued by the applicable
Canadian Borrower, pay to Administrative Agent for the benefit of Canadian
Lenders an amount equal to the difference between the face amount of the
maturing Bankers’ Acceptances and the aggregate Canadian Net Proceeds of the new
Bankers’ Acceptances.

     (iii) Conversion from Canadian Prime Rate Committed Loans. In the case of a
conversion from a Canadian Prime Rate Committed Loan into a Canadian Committed
Borrowing by way of Bankers’ Acceptances to be accepted by a Canadian Lender
pursuant to Sections 3.08(a), (b) and (c), such Canadian Lender, in order to
satisfy the continuing liability of the applicable Canadian Borrower to it for
the principal amount of the Canadian Prime Rate Committed

71



--------------------------------------------------------------------------------



 



Loans owing by such Canadian Borrower being converted, shall retain for its own
account the Canadian Discount Proceeds of each new Bankers’ Acceptance issued by
it in connection with such conversion; and the applicable Canadian Borrower
shall, on the date of issuance of the Bankers’ Acceptances, pay to the
Administrative Agent for the benefit of Canadian Lenders an amount equal to the
difference between the aggregate principal amount of the Canadian Prime Rate
Committed Loans owing by the applicable Canadian Borrower being converted to the
Canadian Lenders and the aggregate Canadian Discount Proceeds of such Bankers’
Acceptances.

     (iv) Conversions to Canadian Prime Rate Committed Loans. In the case of a
conversion of a Canadian Committed Borrowing by way of Bankers’ Acceptances into
Canadian Prime Rate Committed Loan, each Canadian Lender, in order to satisfy
the liability of the applicable Canadian Borrower to it for the face amount of
the maturing Bankers’ Acceptances, shall record the obligation of the applicable
Canadian Borrower to it as a Canadian Prime Rate Committed Loan, unless such
Canadian Borrower provides for payment to Administrative Agent for the benefit
of Canadian Lenders of the face amount of the maturing Bankers’ Acceptance in
some other manner acceptable to Canadian Lenders, including conversion to
another Type of Canadian Borrowing.

     (v) Authorization. Each Canadian Borrower hereby authorizes each Canadian
Lender to complete, stamp, hold, sell, rediscount or otherwise dispose of all
Bankers’ Acceptances accepted by it pursuant to this Section in accordance with
the instructions provided by the applicable Canadian Borrower pursuant to
Sections 3.01 and 3.02, as applicable.

     (vi) Depository Notes. The parties agree that in the administering of
Bankers’ Acceptances, each Canadian Lender may avail itself of the debt clearing
services offered by a clearing house for depository notes pursuant to the
Depository Bills and Notes Act (Canada) and that the procedures set forth in
Section 3.02 be deemed amended to the extent necessary to comply with the
requirements of such debt clearing services.

     (d) Execution of Bankers’ Acceptances. The signatures of any authorized
signatory on Bankers’ Acceptances may, at the option of the applicable Canadian
Borrower, be reproduced in facsimile and such Bankers’ Acceptances bearing such
facsimile signatures shall be binding on the applicable Canadian Borrower as if
they had been manually signed by such authorized signatory. Notwithstanding that
any person whose signature appears on any Bankers’ Acceptance as a signatory may
no longer be an authorized signatory of the applicable Canadian Borrower at the
date of issuance of a Bankers’ Acceptance, and notwithstanding that the
signature affixed may be a reproduction only, such signature shall nevertheless
be valid and sufficient for all purposes as if such authority had remained in
force at the time of such issuance and as if such signature had been manually
applied, and any such Bankers’ Acceptance so signed shall be binding on such
Canadian Borrower.

72



--------------------------------------------------------------------------------



 



     (e) Escrowed Funds. Upon the occurrence of an Event of Default and an
acceleration of the Canadian Committed Loans under Section 9.02, each Canadian
Borrower shall forthwith pay to the Administrative Agent for deposit into an
escrow account maintained by and in the name of Administrative Agent for the
benefit of Canadian Lenders in accordance with their Pro Rata Shares an amount
equal to the Canadian Lenders’ maximum potential liability (as determined by
Administrative Agent) under then outstanding Bankers’ Acceptances for such
Canadian Borrower (together with amounts paid pursuant to the following
sentence, the “Canadian Escrow Funds”). If such Event of Default is either
waived or cured in compliance with the terms of this Agreement, then the
Canadian Escrow Funds, together with any accrued interest to the date of
release, shall be forthwith released to the applicable Canadian Borrower. Upon a
prepayment permitted under Section 3.06 in respect of outstanding Bankers’
Acceptances for a Canadian Borrower, such Canadian Borrower shall pay the amount
of such prepayment to the Administrative Agent for deposit into an escrow
account maintained by and in the name of Administrative Agent for the benefit of
Canadian Lenders in accordance with their Pro Rata Shares of such Bankers’
Acceptances. The Canadian Escrow Funds shall be held by Administrative Agent for
set-off against future amounts owing by such Canadian Borrower in respect of
such Bankers’ Acceptances and pending such application shall bear interest at
the rate declared by Administrative Agent from time to time as that payable by
it in respect of deposits for such amount and for such period relative to the
maturity date of the Bankers’ Acceptances, as applicable.

     3.09 Currency Fluctuations. Notwithstanding any other provision of this
Agreement, the Administrative Agent shall have the right at any time and from
time to time to calculate the Total Canadian Outstandings at the US Dollar
Equivalent thereof in US Dollars for any purposes, including making a
determination from time to time of the available undrawn portion of the
Aggregate Canadian Commitments. If, following such calculation, the
Administrative Agent determines that the Total Canadian Outstandings have been
greater than 105% of the Aggregate Canadian Commitments at such time for a
period of three consecutive Business Days, then the Administrative Agent shall
so advise each Canadian Facility Borrower and one or more of such Canadian
Facility Borrowers shall, no later than the seventh Business Day following such
advice, repay outstanding Loans and Cash Collateralize Canadian Letters of
Credit or Bankers’ Acceptances, in an amount equal to the amount by which the
Total Canadian Outstandings then exceeds the Aggregate Canadian Commitments,
together with all accrued interest on the amount so prepaid in respect of any
Loan. Such cash collateral shall be released to the applicable Canadian Borrower
from time to time in minimum amounts of US $100,000 to the extent such releases
will not result in the non-Cash Collateralized Total Canadian Outstandings
exceeding the Aggregate Canadian Commitments.

     3.10 Currency Conversion and Currency Indemnity.

     (a) Each applicable Canadian Facility Borrower shall make payment relative
to any Canadian Borrowings (other than Canadian Base Rate Committed Loans or
Canadian US$ Eurodollar Rate Committed Loans) or Canadian Letters of Credit in
Canadian Dollars and shall make payment relative to Canadian US Base Rate
Committed Loans and Canadian US$ Eurodollar Rate Committed Loans in US Dollars.
If any payment is received on account of any such Canadian Borrowings or Letter
of Credit in any currency (the “Other Currency”) other than the Applicable
Currency (whether voluntarily, pursuant to any conversion of a Canadian

73



--------------------------------------------------------------------------------



 



Borrowing or pursuant to an order or judgment or the enforcement thereof or the
realization of any security or the liquidation of a Canadian Facility Borrower
or otherwise howsoever), such payment shall constitute a discharge of the
liability of such Canadian Facility Borrower hereunder and under the other
Financing Documents in respect thereof only to the extent of the amount of the
Applicable Currency that the Administrative Agent or relevant Canadian Lenders
are able to purchase with the amount of the Other Currency received by it on the
Business Day next following such receipt in accordance with its normal
procedures and after deducting any premium and costs of exchange.

     (b) If, for the purpose of obtaining or enforcing judgment in any court in
any jurisdiction, it becomes necessary to convert into a particular currency
(the “Judgment Currency”) any amount due in Canadian Dollars, then the
conversion shall be made on the basis of the rate of exchange prevailing on the
next Business Day following the date such judgment is given and in any event
each Canadian Facility Borrower obligated in respect of the amount due and
payable shall be obligated to pay the Administrative Agent or Canadian Lenders
any deficiency in accordance with Section 3.10(a). For the foregoing purposes
“rate of exchange” means the rate at which the Administrative Agent or relevant
Canadian Lenders, as applicable, in accordance with their normal banking
procedures are able on the relevant date to purchase Canadian Dollars with the
Judgment Currency after deducting any premium and costs of exchange.

     (c) If the Administrative Agent or any Canadian Lender receives any payment
or payments on account of the liability of a Canadian Facility Borrower
hereunder pursuant to any judgment or order in any Other Currency, and the
amount of Canadian Dollars that the Administrative Agent or relevant Canadian
Lender is able to purchase on the Business Day next following such receipt with
the proceeds of such payment or payments in accordance with its normal
procedures and after deducting any premiums and costs of exchange is less than
the amount of Canadian Dollars due in respect of such liabilities immediately
prior to such judgment or order, then such Canadian Facility Borrower shall,
within five Business Days after demand, and such Canadian Facility Borrower
hereby agrees to, indemnify and save Administrative Agent or such Canadian
Lender harmless from and against any loss, cost or expense arising out of or in
connection with such deficiency. The agreement of indemnity provided for in this
Section 3.10(c) shall constitute an obligation separate and independent from all
other obligations contained in this Agreement, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by the Administrative Agent or the Lenders or any of them from time to time, and
shall continue in full force and effect notwithstanding any judgment or order
for a liquidated sum in respect of an amount due hereunder or under any judgment
or order.

ARTICLE IV.
GENERAL PROVISIONS APPLICABLE TO BOTH FACILITIES

     4.01 Interest on Loans.

     (a) Subject to the provisions of subsection (c) below, until paid in full
(i) each US Eurodollar Rate Committed Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the US Dollar Eurodollar Rate for such

74



--------------------------------------------------------------------------------



 



Interest Period plus the Applicable Margin; (ii) each US Base Rate Committed
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the US Base Rate;
(iii) each US Bid Loan shall bear interest on the outstanding principal amount
thereof for the Interest Period therefor at a rate per annum equal to the US
Dollar Eurodollar Rate for such Interest Period plus (or minus) the US
Eurodollar Bid Margin, or at the Absolute Rate for such Interest Period, as the
case may be; and (iv) each US Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the US Swing Line Rate.

     (b) Subject to the provisions of subsection (c) below, until paid in full
(i) each Canadian C$ Eurodollar Rate Committed Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Canadian Dollar Eurodollar Rate for such Interest Period plus
the Applicable Margin; (ii) each Canadian US$ Eurodollar Rate Committed Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the US Dollar Eurodollar Rate for
such Interest Period plus the Applicable Margin; (iii) each Canadian Prime Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Canadian
Prime Rate; (iv) each Canadian Base Rate Committed Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the US Base Rate; (v) each Canadian Bid Loan shall bear
interest on the outstanding principal amount thereof for the Interest Period
therefor at a rate per annum equal to the Canadian Dollar Eurodollar Rate or US
Dollar Eurodollar Rate, as applicable, for such Interest Period plus (or minus)
the Canadian Eurodollar Bid Margin, or at the Absolute Rate for such Interest
Period, as the case may be; and (vi) each Canadian Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Canadian Swing Line Rate.

     (c) Interest on past due amounts shall be payable as follows:

     (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the rate one percent
(1%) above the rate that was applicable to such Loan before a principal payment
on such Loan became past due (provided that, in the case of a Loan that bears
interest at a rate based on the US Dollar Eurodollar Rate or Canadian Dollar
Eurodollar Rate, from and after the last day of the then existing Interest
Period therefor, such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to, in the case of US Loans, the US
Base Rate plus one percent (1%) and, in the case of Canadian Loans, the lesser
of (A) the Canadian Prime Rate plus two percent (2%) and (B) the rate reasonably
determined by the Administrative Agent to be the Canadian Lenders’ average cost
of funds for such amount), to the fullest extent permitted by applicable Laws.

     (ii) In the case of any other past due US Obligation or Canadian
Obligation, such past due amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to, in the case of a past due US

75



--------------------------------------------------------------------------------



 



Obligation, the US Base Rate plus one percent (1%), and, in the case of a past
due Canadian Obligation, the lesser of (A) the Canadian Prime Rate plus two
percent (2%) and (B) the rate reasonably determined by the Administrative Agent
to be the Canadian Lenders’ average cost of funds for such amount, to the
fullest extent permitted by applicable Laws.

     (iii) Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

     (d) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

     (e) For the purposes of the Interest Act (Canada), whenever interest
payable pursuant to this Agreement with respect to the Canadian Borrowings,
Canadian L/C Obligations and other amounts payable hereunder or under the other
Financing Documents with respect thereto is calculated on the basis of a period
other than a calendar year (the “Relevant Period”), each rate of interest
determined pursuant to such calculation expressed as an annual rate is
equivalent to such rate as so determined multiplied by the actual number of days
in the calendar year in which the same is to be ascertained and divided by the
number of days in the Relevant Period.

     (f) To the extent permitted by law, the provisions of the Judgment Interest
Act (Alberta) R.S.A. 2000 C.J-1 shall not apply to the Financing Documents and
are hereby expressly waived by Canadian Facility Borrowers.

     (g) The principle of deemed reinvestment of interest shall not apply to any
interest calculation under the Financing Documents with respect to the Canadian
Borrowings, Canadian L/C Obligations, Bankers’ Acceptances and other amounts
payable hereunder or under the other Financing Documents with respect thereto,
and the rates of interest stipulated in this Agreement are intended to be
nominal rates and not effective rates or yields.

     4.02 Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.04 and subsections (i) and (j) of Section 3.04:

     (a) Facility Fees.

     (i) The US Facility Borrower shall pay to the Administrative Agent, for the
account of each US Lender in accordance with its Pro Rata Share, a facility fee
(the “US Facility Fee”) at a rate per annum, calculated on the daily aggregate
amount of the US Commitments, irrespective of usage, and after termination of
the US Commitments on the daily aggregate Outstanding Amount of US Loans and US
L/C Obligations (without duplication), until paid in full, equal to the number
of Basis Points per annum based upon the applicable Debt Rating set forth on the
row designated “Facility Fee Percentage” on Schedule 1.01.

76



--------------------------------------------------------------------------------



 



     (ii) The Canadian Facility Borrowers shall pay, or cause to be paid, (based
upon allocations among themselves determined by them in their sole discretion)
to the Administrative Agent (in the US, in the case of Parent, and in Canada, in
the case of the Canadian Borrowers), for the account of each Canadian Lender in
accordance with its Pro Rata Share, a facility fee (the “Canadian Facility Fee”)
at a rate per annum, calculated on the daily aggregate amount of the Canadian
Commitments, irrespective of usage, and after termination of the Canadian
Commitments on the daily aggregate Outstanding Amount of Canadian Loans and
Canadian L/C Obligations (without duplication), until paid in full, equal to the
number of Basis Points per annum based upon the applicable Debt Rating set forth
on the row designated “Facility Fee Percentage” on Schedule 1.01.

     (iii) The Facility Fees shall accrue at all times during the Availability
Period (and thereafter so long as any applicable Committed Loans, Swing Line
Loans or L/C Obligations remain outstanding), including at any time during which
one or more of the conditions in Article VI is not met, and shall be due and
payable quarterly in arrears on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the Effective Date, and on the Maturity Date (and, if applicable,
thereafter on demand). The Facility Fees shall be calculated quarterly in
arrears, and if there is any change in the applicable rate for determining
Facility Fees as a result of a change in the Debt Rating during any quarter, the
actual daily amount shall be computed and multiplied by the applicable rate
separately for each period during such quarter, determined with reference to the
applicable Debt Rating in effect for such period.

     (b) Utilization Fees.

     (i) The Borrowers shall pay to the Administrative Agent, for the account of
each Lender in accordance with its Pro Rata Share, a utilization fee (the
“Utilization Fee”) equal to 12.5 Basis Points times the Total Outstandings
(A) on each day that the Total Outstandings exceed 50% of the actual daily
amount of the Aggregate Commitments then in effect and (B) on each day after the
termination of the Commitments. It is agreed that (i) payments being made to the
Canadian Lenders in respect of Canadian Credit Extensions made to the Canadian
Borrowers will be made from an establishment within Canada and (ii) payments
being made to the US Lenders in respect of US Credit Extensions to the US
Facility Borrower, and payments being made to US branches or US Affiliates of
the Canadian Lenders in respect of Canadian Credit Extensions to the Parent,
will be made from an establishment within the United States; provided that the
foregoing shall not affect or limit the Borrowers’ ability to allocate the
Utilization Fee among themselves in their sole discretion.

     (ii) The Utilization Fees shall accrue at all times during the Availability
Period (and thereafter so long as any Committed Loans, Swing Line Loans or L/C
Obligations remain outstanding), including at any time during

77



--------------------------------------------------------------------------------



 



which one or more of the conditions in Article VI is not met, and shall be due
and payable quarterly in arrears on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the Effective Date, and on the Maturity Date (and, if applicable,
thereafter on demand). The Utilization Fee shall be calculated quarterly in
arrears.

     (c) Canadian Stamping Fee. In consideration of each Canadian Lender’s
commitment to accept Bankers’ Acceptances under this Agreement, the applicable
Canadian Borrower will pay to Administrative Agent for the account of each
Canadian Lender a stamping fee in an amount equal to the Canadian Stamping Fee
Rate multiplied by the face amount of each Bankers’ Acceptance accepted by such
Canadian Lender under this Agreement calculated for the number of days in the
term of such Bankers’ Acceptance. Such fee shall be due and payable on the date
on which such Bankers’ Acceptances are accepted and if such Canadian Lender is
purchasing such Bankers’ Acceptance, such fee shall be deducted from the
Canadian Discount Proceeds paid to the applicable Canadian Borrower.

     (d) Other Fees. The Borrowers shall pay to the Joint Lead Arrangers and the
Administrative Agent for their own respective accounts (based upon allocations
among themselves determined by them in their sole discretion) fees in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

     4.03 Computation of Interest and Fees. All computations of interest for
Loans interest on which is determined by reference to the Canadian Dollar
Eurodollar Rate or the US Dollar Eurodollar Rate shall be made on the basis of a
year of 360 days and actual days elapsed. All other computations of interest on
Loans and all computations of stamping fees for Bankers’ Acceptances, Facility
Fees, Utilization Fees and other fees, and of all other amounts computed based
on a per annum rate, payable under this Agreement or the Fee Letter, shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 4.05(a), bear
interest for one day. Fees shall accrue from the first day of the applicable
computation period to the last day of such period.

     4.04 Evidence of Debt.

     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained with respect to each applicable Borrower by
such Lender and by the Administrative Agent in the ordinary course of business.
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lenders to the Borrowers and the interest and payments thereon. Any
failure so to record or any error in doing so shall not, however, limit or
otherwise affect the obligation of each Borrower hereunder to pay any amount
owing by it with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence

78



--------------------------------------------------------------------------------



 



of manifest error. Upon the request of any Lender made through the
Administrative Agent, the applicable Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

     4.05 Payments Generally.

     (a) All payments to be made by any Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by any Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
the Applicable Currency, and in immediately available funds, not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each applicable Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

     (b) If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

     (c) Unless any Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that such Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that
such Borrower or such Lender, as the case may be, has timely made such payment
and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

     (i) if any Borrower failed to make such payment, each applicable Lender
shall forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate (or in the case of the

79



--------------------------------------------------------------------------------



 



Canadian Loans or Canadian Letters of Credit, the rate per annum reasonably
determined by the Administrative Agent to be the cost to it of funding such
amount); and

     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the applicable
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to (A) in the case of payments
under the US Facility, the Federal Funds Rate from time to time in effect and
(B) in the case of payments under the Canadian Facility, the rate per annum
reasonably determined by the Administrative Agent to be the cost to it of
funding such amount. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Committed Loan or Bid
Loan, as the case may be, included in the applicable Borrowing. If such Lender
does not pay such amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the
applicable Borrower, and such Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or any Borrower may have against any Lender as a result of
any default by such Lender hereunder.

     A notice of the Administrative Agent to any Lender or any Borrower with
respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.

     (d) If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article IV, and such funds are not made available to the applicable Borrower by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article VI are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

     (e) The obligations of the US Lenders hereunder to make US Committed Loans
and to fund participations in US Letters of Credit and US Swing Line Loans are
several and not joint. The failure of any Lender to make any US Committed Loan
or to fund any such participation on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its US Committed Loan or purchase its participation.

     (f) The obligations of the Canadian Lenders hereunder to make Canadian
Committed Loans (including the obligations to accept or purchase Bankers’
Acceptances) and to fund participations in Canadian Letters of Credit and
Canadian Swing Line Loans are several and not joint. The failure of any Canadian
Lender to make any Canadian Committed Loan (including by

80



--------------------------------------------------------------------------------



 



accepting or purchasing any Bankers’ Acceptance) or to fund any such
participation on any date required hereunder shall not relieve any other
Canadian Lender of its corresponding obligation to do so on such date, and no
Canadian Lender shall be responsible for the failure of any other Canadian
Lender to so make its Canadian Committed Loan or purchase its participation.

     (g) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

     4.06 Sharing of Payments.

     (a) If, other than as expressly provided elsewhere herein, any US Lender
shall obtain on account of the US Committed Loans made by it, or the
participations in US L/C Obligations or in US Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (i) notify the
Administrative Agent of such fact and (ii) purchase from the other US Lenders
such participations in the US Committed Loans made by them and/or such
subparticipations in the participations in US L/C Obligations or US Swing Line
Loans held by them, as the case may be, as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such US Committed
Loans or such participations, as the case may be, pro rata with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from the applicable purchasing Lender under any of the
circumstances described in Section 12.07 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other applicable Lender shall repay to the
purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon. The US Facility Borrower agrees that any US
Lender so purchasing a participation from the other US Lenders may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off, but subject to Section 12.05) with respect to such
participation as fully as if such Lender were the direct creditor of the US
Facility Borrower in the amount of such participation. The Administrative Agent
will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this subsection and will in
each case notify the applicable Lenders following any such purchases or
repayments. Each US Lender that purchases a participation pursuant to this
subsection shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the US Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the US
Obligations purchased.

     (b) If, other than as expressly provided elsewhere herein, any Canadian
Lender shall obtain on account of the Canadian Committed Loans (including
Canadian Committed Loans by way of Bankers’ Acceptances) made by it or the
participations in Canadian L/C Obligations or in Canadian Swing Line Loans held
by it, any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) in excess of its ratable share (or other share

81



--------------------------------------------------------------------------------



 



contemplated hereunder) thereof, such Canadian Lender shall immediately
(i) notify the Administrative Agent of such fact and (ii) purchase from the
other Canadian Lenders such participations in the Canadian Committed Loans
(including Bankers Acceptances) made by them and/or such subparticipations in
the participations in Canadian L/C Obligations or Canadian Swing Line Loans held
by them, as the case may be, as shall be necessary to cause such purchasing
Canadian Lender to share the excess payment in respect of such Canadian
Committed Loans or such participations, as the case may be, pro rata with each
of them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the applicable purchasing Canadian Lender under any of
the circumstances described in Section 12.07 (including pursuant to any
settlement entered into by the purchasing Canadian Lender in its discretion),
such purchase shall to that extent be rescinded and each other applicable
Canadian Lender shall repay to the purchasing Canadian Lender the purchase price
paid therefor, together with an amount equal to such paying Canadian Lender’s
ratable share (according to the proportion of (i) the amount of such paying
Canadian Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Canadian Lender) of any interest or other amount paid or payable
by the purchasing Canadian Lender in respect of the total amount so recovered,
without further interest thereon. The Canadian Facility Borrowers agree that any
Canadian Lender so purchasing a participation from another Canadian Lender may,
to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 12.05) with respect to
such participation as fully as if such Canadian Lender were the direct creditor
of the applicable Canadian Facility Borrower in the amount of such
participation. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this subsection and will in each case notify the applicable
Canadian Lenders following any such purchases or repayments. Each Canadian
Lender that purchases a participation pursuant to this subsection shall from and
after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Canadian Obligations purchased to the same extent as though the
purchasing Canadian Lender were the original owner of the Canadian Obligations
purchased.

     4.07 Extension of Maturity Date.

     (a) The US Facility Borrower may, at any time and from time to time, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
request, for itself and the Canadian Borrowers, a one-year extension of the
Maturity Date then in effect. Within 30 days of delivery of such notice, each
Lender shall notify the Administrative Agent whether or not it consents to such
extension (which consent may be given or withheld in such Lender’s sole and
absolute discretion). The US Facility Borrower may not request more than two
such extensions. Any Lender not responding within the above time period shall be
deemed not to have consented to such extension. The Administrative Agent shall
promptly notify the US Facility Borrower and the Lenders of the Lenders’
responses.

     (b) The Maturity Date shall be extended only if Lenders constituting the
Extension Required Lenders (the “Consenting Lenders”) have consented thereto. If
so extended, the Maturity Date, as to the Consenting Lenders, shall be extended
to the same date in the following year, effective as of the Maturity Date then
in effect (such existing Maturity Date being the “Extension Effective Date”).
The Administrative Agent and the US Facility Borrower shall

82



--------------------------------------------------------------------------------



 



promptly confirm to the Lenders such extension and the Extension Effective Date.
As a condition precedent to such extension, the US Facility Borrower shall
deliver to the Administrative Agent a certificate of each Loan Party dated as of
the Extension Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party certifying that, (A) before and after
giving effect to such extension, any representations and warranties contained in
Article VII made by it are true and correct in all material respects on and as
of the Extension Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, (B) immediately before and
immediately after giving effect to such extension no Default will exist, and
(C) from the date of the most recent financial statements of Parent delivered
pursuant to Section 8.03 to and including the proposed Extension Effective Date
there has been no material adverse change in the consolidated financial
condition, or in the consolidated results of operations, of Parent and its
consolidated Subsidiaries from that shown on such most recent financial
statements. The US Facility Borrower shall prepay any US Committed Loans
outstanding on the Extension Effective Date (and pay any additional amounts
required pursuant to Section 5.05) to the extent necessary to keep outstanding
US Committed Loans ratable with any revised and new Pro Rata Shares of all the
US Lenders effective as of the Extension Effective Date. Each Canadian Facility
Borrower shall prepay any Canadian Committed Loans owing by it outstanding on
the Extension Effective Date (and pay any additional amounts required pursuant
to Section 5.05) to the extent necessary to keep outstanding Canadian Committed
Loans ratable with any revised and new Pro Rata Shares of all the Canadian
Lenders effective as of the Extension Effective Date.

     (c) If any Lender does not consent to the extension of the Maturity Date as
provided in this Section 4.07, the US Facility Borrower shall have the right to
replace such Lender in accordance with Section 12.11.

     (d) This Section shall supersede any provisions in Section 4.06 or 12.01 to
the contrary.

     4.08 Increase in Commitments.

     (a)      (i) So long as at the time such notice is given there exists no
Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), Parent may, from time to time, request of the Lenders generally an
increase in the US Commitments and/or the Canadian Commitments, provided that
(A) the Aggregate Commitments shall not exceed US $2,250,000,000 and (B) unless
otherwise agreed to by Parent and the Administrative Agent, any such request for
an increase shall be in a minimum aggregate amount of US $50,000,000. In
connection therewith, Parent may, from time to time, request an increase in any
of the US Letter of Credit Sublimit, the US Swing Line Sublimit, the Canadian
Letter of Credit Sublimit and the Canadian Swing Line Sublimit. At the time of
sending such notice, the US Facility Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders). Any increase in the US
Letter of Credit Sublimit or the Canadian Letter of Credit Sublimit shall
require the prior written consent of each US L/C Issuer and each Canadian L/C
Issuer, respectively, and any increase in the US Swing Line Sublimit or the
Canadian Swing Line Sublimit shall

83



--------------------------------------------------------------------------------



 



require the prior written consent of the US Swing Line Lender and the Canadian
Swing Line Lender, respectively. Each Lender shall notify the Administrative
Agent within the time period specified by the US Facility Borrower whether or
not it agrees (i) to increase its Commitment and, if so, whether by an amount
equal to, greater than, or less than its Pro Rata Share of such requested
increase and (ii) if applicable, to increase the US Letter of Credit Sublimit,
the US Swing Line Sublimit, the Canadian Letter of Credit Sublimit and the
Canadian Swing Line Sublimit. Any Lender not responding within such time period
shall be deemed to have declined to increase its Commitment (or, if applicable,
to increase the US Letter of Credit Sublimit, the US Swing Line Sublimit, the
Canadian Letter of Credit Sublimit and the Canadian Swing Line Sublimit, as the
case may be). The Administrative Agent shall notify the US Facility Borrower and
each Lender of the Lenders’ responses to each request made hereunder.

            (ii) As an alternative to the procedure set forth in paragraph (i)
above, but subject to the proviso set forth therein, to achieve the desired
increase in the US Commitments and/or the Canadian Commitments, Parent may
invite one or more existing Lenders and/or one or more Eligible Assignees (who
will become Lenders pursuant to a joinder agreement (a “Joinder Agreement”) in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel) to increase their existing, or provide new, US Commitments or Canadian
Commitments, as applicable, all without the consent of any Person other than the
existing Lender or Eligible Assignee that is the recipient of such invitation
(and each Lender hereby agrees, subject to satisfaction of the conditions set
forth in Section 4.08(b), to execute and deliver to the Administrative Agent and
each Borrower and each other party hereto an amendment to this Agreement giving
effect to any increase in the US Commitments and/or the Canadian Commitments in
accordance with this Section 4.08).

     (b) If the US Commitments or the Canadian Commitments (and, if applicable,
the US Letter of Credit Sublimit, the US Swing Line Sublimit, the Canadian
Letter of Credit Sublimit and the Canadian Swing Line Sublimit) are increased in
accordance with this Section, the Administrative Agent and Parent shall
determine, and the Administrative Agent shall promptly notify the Lenders of,
the effective date (the “Increase Effective Date”) of such increase and, with
respect to any increase in the Commitments, the final allocation of such
increase. As a condition precedent to any increase pursuant to this Section, the
US Facility Borrower shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of each Borrower,
certifying that, immediately before and immediately after giving effect to such
increase, (A) the representations and warranties contained in Article VII and
the other Financing Documents made by it are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date and (B) no Default exists. The US Facility Borrower shall prepay any US
Committed Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 5.05) to the extent necessary to
keep the outstanding US Committed Loans ratable with any revised Pro Rata Shares
arising from any nonratable increase in the US Commitments under this Section.
Each Canadian

84



--------------------------------------------------------------------------------



 



Borrower shall prepay any Canadian Committed Loans owing by it and outstanding
on the Increase Effective Date (and pay any additional amounts required pursuant
to Section 5.05) to the extent necessary to keep the outstanding Canadian
Committed Loans ratable with any revised Pro Rata Shares arising from any
nonratable increase in the Canadian Commitments under this Section.

     (c) This Section shall supersede any provisions in Sections 4.06 or 12.01
to the contrary.

     4.09 Termination or Reduction of Commitments. The US Facility Borrower may,
upon notice to the Administrative Agent, terminate the Aggregate Commitments
(including the Aggregate Canadian Commitments), or from time to time permanently
reduce the Aggregate Commitments (and to the extent specified in such notice
reduce the Aggregate Canadian Commitments); provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. two
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of US $10,000,000 or any whole
multiple of US $1,000,000 in excess thereof, (iii) the US Facility Borrower
shall not terminate or reduce the Aggregate Commitments (and the Aggregate
Canadian Commitments, if applicable) if, after giving effect thereto and to any
concurrent prepayments hereunder, (1) the Total Outstandings would exceed the
Aggregate Commitments, (2) the Total US Outstandings would exceed the Aggregate
US Commitments, or (3) the Total Canadian Outstandings would exceed the
Aggregate Canadian Commitments, and (iv) if, after giving effect to any
reduction of the Aggregate Commitments, the US Letter of Credit Sublimit or the
US Swing Line Sublimit exceeds the amount of the Aggregate US Commitments or the
Canadian Letter of Credit Sublimit or the Canadian Swing Line Sublimit exceeds
the Aggregate Canadian Commitments, such Sublimits shall be automatically
reduced by the amount of such excess. The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the US Commitment of each Lender according to such Lender’s Pro Rata
Share. All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

ARTICLE V.
TAXES, YIELD PROTECTION AND ILLEGALITY

     5.01 Taxes.

     (a) Subject to Section 5.01(f), any and all payments by any Borrower to or
for the account of the Administrative Agent or any Lender under any Financing
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto
(“Charges”), excluding, in the case of the Administrative Agent and each Lender,
(i) Charges imposed on or measured by its net income or profits, and franchise
taxes imposed on it (in lieu of net income or profits taxes), and any other
Charges, in each case imposed by the jurisdiction (or any political subdivision
thereof) under the Laws of which the Administrative Agent or such Lender, as the
case may be, is organized, domiciled, resident, doing business, maintains a
lending office or otherwise extends credit from and (ii) any other

85



--------------------------------------------------------------------------------



 



Charges in effect at the time such Administrative Agent or Lender executed or
otherwise first became entitled to the benefits of this Agreement (all such
non-excluded Charges being hereinafter referred to as “Taxes”). If any Borrower
shall be required by any Laws to deduct any Taxes from or in respect of any sum
payable under any Financing Document to the Administrative Agent or any Lender,
(i) subject to compliance in full by such Lender with Sections 5.01(f) and
5.01(g), as applicable, the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section), each of the Administrative Agent
and such Lender receives an amount equal to the sum it would have received had
no such deductions been made, (ii) such Borrower shall make such deductions,
(iii) such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) within
30 days after the date of such payment, such Borrower shall furnish to the
Administrative Agent (which shall forward the same to such Lender) the original
or a certified copy of a receipt evidencing payment thereof.

     (b) In addition, the Borrowers agree to pay any and all present or future
stamp, or documentary taxes and any other excise or property taxes or similar
levies which arise from any payment made under any Financing Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Financing Document (hereinafter referred to as
"Other Taxes”).

     (c) Subject to compliance in full by such Lender with Sections 5.01(f) and
5.01(g), as applicable, each Borrower agrees to indemnify the Administrative
Agent and each Lender for (i) the full amount of Taxes and Other Taxes
(including any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section) paid by the Administrative Agent and such
Lender and (ii) any liability (including additions to tax, penalties, interest
and expenses) arising therefrom or with respect thereto, in each case whether or
not such Taxes or Other Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority; provided that the Borrowers shall not be
obligated to indemnify the Administrative Agent or any Lender pursuant to this
Section 5.01(c) in respect of penalties, interest or expenses arising from or
with respect to such Taxes or Other Taxes if such penalties, interest or
expenses are attributable to the gross negligence or willful misconduct of the
Person seeking indemnification. Any payment required to be made under this
Section 5.01(c) shall be made within 30 days after the date such Lender or the
Administrative Agent makes a demand therefor.

     (d) In the event that any Lender or the Administrative Agent receives a
refund in respect of Taxes or Other Taxes as to which it has been paid
additional amounts by any Borrower pursuant to clause (a) or (b) above or
indemnified by any Borrower pursuant to clause (c) and such refund is
attributable to such additional amounts or indemnification, then such Lender or
Administrative Agent, as applicable, shall promptly notify the Administrative
Agent and the applicable Borrower and shall within 30 Business Days remit to
such Borrower an amount as such Lender or Administrative Agent, as applicable,
reasonably determines, in good faith, to be the proportion of the refunded
amount as will leave it, after such remittance, in no better or worse position
than it would have been if the Taxes or Other Taxes had not been imposed and the
corresponding additional amounts or indemnification payment not been made;
provided, that such Borrower, upon request by the Administrative Agent or such
Lender, shall promptly return such refund to the Administrative Agent or such
Lender, as the case may be, in

86



--------------------------------------------------------------------------------



 



the event that the Administrative Agent or such Lender is required to repay such
refund to the relevant Governmental Authority. Nothing contained in this
Section 5.01(d) shall require the Administrative Agent or any Lender to make
available to any Borrower any of its tax returns or any other information
relating to its taxes that it deems to be confidential.

     (e) If requested by any Borrower, any Lender claiming any indemnity or
additional amounts payable pursuant to this Section 5.01 shall use its best
reasonable efforts (consistent with its reasonable internal policy and legal and
regulatory restrictions) to change the jurisdiction of its designated Lending
Office if the making of such a change would avoid the need for, or reduce the
amount of, any such indemnity or additional amounts which would be payable or
may thereafter accrue; provided, that such designation would not, in the sole
judgment of such Lender exercised in good faith, be otherwise disadvantageous to
such Lender; provided, further, that nothing in this Section 5.01(e) shall
adversely affect or postpone any of the obligations of any Borrower or the
rights of any Lender under this Agreement.

     (f) Each Canadian Lender that is not a Canadian Resident Lender shall
deliver, or have its applicable lending office deliver, to the Canadian
Borrowers and the Administrative Agent on the date on which such Canadian Lender
or such applicable lending office becomes a Canadian Lender hereunder (whether
by way of becoming a successor Canadian Lender or otherwise), notice that the
Canadian Lender is not a Canadian Resident Lender. In addition, if there is any
change in such status, the applicable Canadian Lender shall provide notice of
such change promptly to the Canadian Borrowers and the Administrative Agent.
Notwithstanding any provision hereof to the contrary and for the avoidance of
doubt, it is acknowledged by the parties that there may be Canadian tax imposed
under Part XIII of the Income Tax Act (Canada) (“Canadian Withholding Tax”) on
any payments as, on account or in lieu of payment of, or in satisfaction of,
interest and other fees paid by the Canadian Borrowers or the Administrative
Agent under the Canadian Facility (but, for greater certainty, excluding any
payments under the Guaranties) to persons who are not Canadian Resident Lenders
(such payments a “Taxable Payment”). The Canadian Borrowers shall have no
obligation to make any additional or increased payment under clause (a) or
clause (b) above, or to indemnify the Administrative Agent or a Canadian Lender
under clause (c) above, in respect of any Canadian Withholding Tax on a Taxable
Payment, and the Canadian Borrowers shall be entitled to deduct and remit to the
proper Canadian taxing authorities any such Canadian Withholding Tax from any
such Taxable Payments.

     (g) On or prior to the date on which the Administrative Agent and each
Lender that is not a United States person (as such term is defined in Section
7701(a)(30) of the Internal Revenue Code) executes this Agreement or otherwise
first becomes entitled to the benefits of this Agreement, such party shall
provide the US Facility Borrower and the Administrative Agent with U.S. Internal
Revenue Service form W-8BEN, W-8IMY or W-8ECI, as appropriate, or any successor
form prescribed by the U.S. Internal Revenue Service, certifying that such party
is fully exempt from United States withholding taxes with respect to all
payments to be made to such party hereunder, or other documents satisfactory to
the US Facility Borrower indicating that all payments to be made to such party
hereunder are fully exempt from such taxes. Thereafter and from time to time,
each such party shall submit to the US Facility Borrower and the Administrative
Agent such additional duly completed and signed copies of one or the other of
such forms (or such successor forms as shall be adopted from time to time by the
relevant United

87



--------------------------------------------------------------------------------



 



States taxing authorities) as may be (i) notified by the US Facility Borrower to
such party and (ii) required under then-current United States law or regulations
to avoid United States withholding taxes on payments in respect of all amounts
to be received by such party pursuant to this Agreement, including fees. Upon
the request of the US Facility Borrower from time to time, the Administrative
Agent and each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) shall submit to the US
Facility Borrower a certificate to the effect that it is such a United States
person, in such form as the US Facility Borrower shall reasonably request. If
any of the Administrative Agent or any Lender determines, as a result of any
change in applicable law, regulation or treaty, or in any official application
or interpretation thereof, that it is unable to submit to the US Facility
Borrower any form or certificate that such party is obligated to submit pursuant
to this subsection (g), or that such party is required to withdraw or cancel any
such form or certificate previously submitted, such party shall promptly notify
the US Facility Borrower and the Administrative Agent of such fact. With respect
to the Administrative Agent and any Lender, other than as a result of any change
in applicable law which first becomes effective after the Administrative Agent
or such Lender executes or otherwise first becomes entitled to the benefits of
this Agreement, no Borrower shall have any obligation to make any additional
payment under clause (a) or clause (b) above, or to indemnify the Administrative
Agent or any such Lender under clause (c) above, to the extent that such
Administrative Agent or Lender is not entitled under applicable law to provide
the US Facility Borrower with the forms required by this Section 5.01(g), and in
any such case the Borrower shall be entitled to deduct and remit to the
applicable Tax authorities any Taxes required to be so deducted and remitted
under applicable law. If any Governmental Authority asserts that the
Administrative Agent did not properly withhold or backup withhold, as the case
may be, any tax or other amount from payments made to or for the account of any
Lender, such Lender shall indemnify the Administrative Agent therefor, including
all penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section, and costs and expenses
(including Attorney Costs) of the Administrative Agent. The obligation of the
Lenders under this Section shall survive the termination of the Aggregate
Commitments, repayment of all other Obligations hereunder and the resignation of
the Administrative Agent.

     5.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund US
Dollar Eurodollar Rate Loans, Canadian C$ Eurodollar Rate Loans or Canadian US$
Eurodollar Rate Loans, as applicable, or to determine or charge interest rates
based upon the US Dollar Eurodollar Rate or the Canadian Dollar Eurodollar Rate,
then, on notice thereof by such Lender to each applicable Borrower through the
Administrative Agent, any obligation of such Lender (a) to make or continue US
Dollar Eurodollar Rate Loans, Canadian C$ Eurodollar Rate Loans or Canadian US$
Eurodollar Rate Loans, as applicable, or (b) to convert (i) US Base Rate
Committed Loans to US Eurodollar Rate Committed Loans or (ii) Canadian Prime
Rate Committed Loans or Canadian Base Rate Committed Loans to Canadian C$
Eurodollar Rate Committed Loans or Canadian US$ Eurodollar Rate Committed Loans,
as applicable, shall be suspended until such Lender notifies the Administrative
Agent and each applicable Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, each applicable
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, (a) convert all US Dollar Eurodollar Rate
Loans or Canadian US$ Eurodollar Rate

88



--------------------------------------------------------------------------------



 



Loans of such Lender to US Base Rate Loans or Canadian Base Rate Committed
Loans, as the case may be, and (b) convert all Canadian C$ Eurodollar Rate Loans
of such Lender to Canadian Prime Rate Committed Loans, either on the last day of
the Interest Period therefor or, if later, the first day on which such affected
Loans can be prepaid without any requirement for payment of amounts pursuant to
Section 5.05, if such Lender may lawfully continue to maintain such US Dollar
Eurodollar Rate Loans, Canadian C$ Eurodollar Rate Loans or Canadian US$
Eurodollar Rate Loans, as the case may be, to such day, or immediately, if such
Lender may not lawfully continue to maintain such US Dollar Eurodollar Rate
Loans, Canadian C$ Eurodollar Rate Loans or Canadian US$ Eurodollar Rate Loans,
as the case may be. Upon any such prepayment or conversion, each applicable
Borrower shall also pay accrued interest on the amount so prepaid or converted.
Each Lender agrees to designate a different Lending Office if such designation
will avoid the need for such notice and will not, in the good faith judgment of
such Lender, otherwise be disadvantageous to such Lender.

     5.03 Inability to Determine Rates.

     (a) If the US Required Lenders determine that for any reason adequate and
reasonable means do not exist for determining the US Dollar Eurodollar Rate for
any requested Interest Period with respect to a proposed US Eurodollar Rate
Committed Loan, or that the US Dollar Eurodollar Rate for any requested Interest
Period with respect to a proposed US Eurodollar Rate Committed Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the US Facility Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain US Dollar
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the US Required Lenders) revokes such notice. Upon receipt of
such notice, the US Facility Borrower may revoke any pending request for a US
Borrowing of, conversion to or continuation of US Eurodollar Rate Committed
Loans or, failing that, will be deemed to have converted such request into a
request for a US Committed Borrowing of US Base Rate Loans in the amount
specified therein.

     (b) If the Canadian Required Lenders determine that for any reason adequate
and reasonable means do not exist for determining the US Dollar Eurodollar Rate
or the Canadian Dollar Eurodollar Rate for any requested Interest Period with
respect to a proposed Canadian Eurodollar Rate Committed Loan, or that the US
Dollar Eurodollar Rate or the Canadian Dollar Eurodollar Rate for any requested
Interest Period with respect to a proposed Canadian Committed Loan does not
adequately and fairly reflect the cost to such Canadian Lenders of funding such
Loan, the Administrative Agent will promptly so notify each Canadian Borrower
and each Canadian Lender. Thereafter, the obligation of the Canadian Lenders to
make or maintain Canadian C$ Eurodollar Rate Committed Loans and Canadian US$
Eurodollar Rate Committed Loans shall be suspended until the Administrative
Agent (upon the instruction of the Canadian Required Lenders) revokes such
notice. Upon receipt of such notice, any Canadian Borrower may revoke any
pending request for a Canadian Borrowing of, conversion to or continuation of
such Canadian Committed Loans or, failing that, will be deemed to have converted
such request into a request for a Canadian Committed Borrowing of Canadian Base
Rate Committed Loans or Canadian Prime Rate Committed Loans in the amount
specified therein.

89



--------------------------------------------------------------------------------



 



     5.04 Increased Cost And Reduced Return; Capital Adequacy; Reserves On US
Dollar Eurodollar Rate Loans, Canadian C$ Eurodollar Rate Loans, and Canadian
US$ Eurodollar Rate Committed Loans.

     (a) If any Lender determines that as a result of a Change in Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining US Dollar
Eurodollar Rate Loans, Canadian C$ Eurodollar Rate Loans or Canadian US$
Eurodollar Rate Loans or (as the case may be) issuing or participating in
Letters of Credit, or accepting or purchasing Bankers’ Acceptances, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this subsection (a) any such
increased costs or reduction in amount resulting from (i) Taxes or Other Taxes
(as to which Section 5.01 shall govern), (ii) changes in the basis of taxation
of, or in the rate or amount of taxes imposed on or measured by reference to,
net or gross income or profits or franchise taxes (in lieu of net income taxes),
by the United States or Canada or any other foreign jurisdiction or any
political subdivision of either thereof under the Laws of which such Lender (or
its Lender Funding Affiliate) is organized, domiciled, resident or doing
business or maintains a Lending Office or effects any Credit Extension
hereunder, and (iii) reserve requirements contemplated by Section 5.04(c)), then
from time to time within 20 days following delivery by such Lender (or its
Lender Funding Affiliate) of a certificate described in Section 5.06 (with a
copy of such demand to the Administrative Agent), each applicable Borrower shall
pay to such Lender (or its Lender Funding Affiliate) such additional amounts as
will compensate such Lender (or its Lender Funding Affiliate) for such increased
cost or reduction.

     (b) If any Lender determines that a Change in Law regarding capital
adequacy or compliance by such Lender (or its Lending Office) therewith, has the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), each applicable Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such reduction.

     (c) The US Facility Borrower shall pay to each US Lender, and the
applicable Canadian Facility Borrower shall pay to each Canadian Lender (or its
Lender Funding Affiliate, if applicable), as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each US
Dollar Eurodollar Rate Loan, Canadian C$ Eurodollar Rate Loan or Canadian US$
Eurodollar Rate Loan, as applicable, equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan, provided the applicable
Borrower shall have received at least 15 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 15 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 15 days from receipt of such
notice.

90



--------------------------------------------------------------------------------



 



     5.05 Compensation for Losses. Within 20 days following delivery by any
Lender of a certificate described in Section 5.06, upon demand of such Lender
(with a copy to the Administrative Agent) from time to time, each applicable
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:

     (a) any continuation, conversion, payment or prepayment of any Loan (other
than a US Base Rate Loan, a Canadian Prime Rate Committed Loan, a Canadian Base
Rate Committed Loan or a Swing Line Loan) on a day other than the last day of
the Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise); or

     (b) any failure by the applicable Borrower (for a reason other than the
failure of such Lender to make a Loan or in the circumstances contemplated by
Section 5.03(a) or(b)) to prepay, borrow, continue or convert any Loan other
than a US Base Rate Loan, a Canadian Prime Rate Committed Loan or a Canadian
Base Rate Committed Loan, as the case may be, on the date or in the amount
notified by the applicable Borrower; or

     (c) any assignment of a US Dollar Eurodollar Rate Loan or a Canadian C$
Eurodollar Rate Loan or a Canadian US$ Eurodollar Rate Loan, as the case may be,
on a day other than the last day of the Interest Period therefor as a result of
a request by the applicable Borrower pursuant to Section 12.11;

excluding any loss of anticipated profits but including any actual loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained.

     5.06 Matters Applicable to All Requests for Compensation.

     A certificate of the Administrative Agent or any Lender claiming
compensation under this Article V and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods. The applicable
Borrower may reasonably request copies of documentation supporting such methods.

     Upon any Lender’s making a claim for compensation under Section 5.01 or
5.04, the US Facility Borrower may replace such Lender in accordance with
Section 12.11.

     Notwithstanding any other provision of this Agreement to the contrary, no
Borrower shall be under any obligation to compensate the Administrative Agent or
any Lender under Sections 5.01, 5.04 or 5.05 with respect to any request to be
compensated for any losses, costs, expenses or other amounts relating or
attributable to any period prior to the date that is 90 days prior to such
request if such Lender or the Administrative Agent, as the case may be, knew of
the circumstances giving rise to such losses, costs, expenses or amounts.

     5.07 Survival. All of the Borrowers’ obligations under this Article V shall
survive termination of this Agreement and the Aggregate Commitments and
repayment of all other Obligations hereunder.

91



--------------------------------------------------------------------------------



 



ARTICLE VI.
CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

     6.01 Conditions Precedent to Effectiveness of this Agreement. This
Agreement, and the amendment and restatement of the Existing US Short-Term
Revolving Credit Agreement by this Agreement, and termination of commitments
under the Existing US Long-Term Revolving Credit Agreement and the Existing
Canadian Credit Agreement, shall become effective as of the Effective Date when
(i) this Agreement shall have been executed by each Loan Party and the
Administrative Agent, (ii) the Administrative Agent and the Borrowers shall have
received a counterpart of this Agreement executed by each Lender or written
evidence satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page of this Agreement) that such Lender has
signed a counterpart of this Agreement, (iii) the Administrative Agent, the
Lenders and the Joint Lead Arrangers shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all legal fees and other
out-of-pocket expenses required to be reimbursed or paid by the Borrowers
hereunder, and (iv) the Administrative Agent shall have received the following,
each dated the date of delivery thereof unless otherwise specified below (which
date shall be selected by the US Facility Borrower and be the same for all
documents and all Lenders), in form and substance satisfactory to the
Administrative Agent and (except for the Notes, if any) in sufficient copies for
each Lender:

     (a) [Reserved];

     (b) Certified copies of (i) the resolutions of the directors of the
Borrowers, approving (as appropriate) the Borrowings contemplated hereby and
authorizing the execution of this Agreement and the other Financing Documents,
including the Notes, if any, (ii) all documents evidencing other necessary
Business Entity action and governmental approvals, if any, with respect to this
Agreement and any other Financing Documents and (iii) the Organizational
Documents of each Borrower;

     (c) A certificate of the Secretary or an Assistant Secretary of the
Borrowers (i) certifying names and true signatures of officers of such Person
authorized to sign this Agreement, the Notes, if any, and any other Financing
Documents to which it is a party and (ii) certifying that the representations
and warranties contained in Section 7.01 are true and correct as of the
Effective Date;

     (d) Notice from Parent terminating the commitments under the Existing US
Long-Term Revolving Credit Agreement and from Parent and the Canadian Borrowers
terminating the commitments under the Existing Canadian Credit Agreement, and
evidence of payment of all loans, interest, fees and other amounts outstanding,
if any, under the Existing US Long-Term Revolving Credit Agreement, the Existing
US Short-Term Revolving Credit Agreement and the Existing Canadian Credit
Agreement immediately prior to the effectiveness of the amendment and
restatement of the Existing Short-Term Revolving Credit Agreement by this
Agreement;

     (e) A favorable opinion of Parent’s Vice President and General Counsel, in
substantially the form of Exhibit G-1;

92



--------------------------------------------------------------------------------



 



     (f) A favorable opinion of Joanne Alexander, counsel for BRCL and Canadian
Hunter, in substantially the form of Exhibit G-2;

     (g) A favorable opinion of Jones Day, New York counsel to the Borrowers, in
substantially the form of Exhibit G-3; and

     (h) A favorable opinion of Bennett Jones LLP, Alberta counsel to the
Canadian Facility Borrowers, in substantially the form of Exhibit G-4.

     Notwithstanding anything else herein to the contrary, the Commitment of
each Lender and the obligation of each L/C Issuer to issue Letters of Credit
hereunder shall automatically terminate at 5:00 p.m. on August 31, 2004, if the
amendment and restatement of the Existing US Short-Term Revolving Credit
Agreement by this Agreement shall not have become effective by such time.

     6.02 Conditions Precedent to Each Credit Extension. The obligations of each
Lender to honor any Request for Credit Extension (other than a Committed
Borrowing Notice requesting only a conversion of Committed Loans to another Type
or a continuation of Loans) shall be subject to the conditions precedent that on
or before the date of such Credit Extension this Agreement shall have become
effective pursuant to Section 6.01 and that on the date of such Credit
Extension, before and immediately after giving effect to such Credit Extension
and to the application of any proceeds therefrom, the following statements shall
be true and correct:

     (a) each representation and warranty contained in Section 7.01 is correct
in all material respects as though made on and as of such date (or, if such
representation and warranty is stated to be made as at a specific date or for a
specific period, as at the original specified date or with respect to the
original specified period);

     (b) no Default has occurred and is continuing, or would result from such
Credit Extension;

     (c) the Administrative Agent and the applicable L/C Issuer or US Swing Line
Lender or Canadian Swing Line Lender (as applicable) shall have received a
Request for US Credit Extension or Request for Canadian Credit Extension, as the
case may be, in accordance with the requirements hereof; and

     (d) the aggregate amount of Credit Extensions under this Agreement
(including such Credit Extension) and of borrowings under other agreements or
facilities or evidenced by other instruments or documents is not in excess of
the aggregate amount of such Credit Extensions and other borrowings approved as
of such date (to the extent any such limit on aggregate borrowings exists from
time to time) by the Boards of Directors of Parent and of each Canadian
Borrower.

     Each Request for US Credit Extension and Request for Canadian Credit
Extension (other than (i) a US Committed Borrowing Notice requesting only a
conversion of US Committed Loans to another Type or a continuation of US
Eurodollar Rate Committed Loans or (ii) a Canadian Committed Borrowing Notice
requesting only a conversion of Canadian Committed Loans to another Type or a
continuation of Canadian Eurodollar Rate Committed Loans) submitted by any
Borrower shall be deemed to be a representation and warranty that the

93



--------------------------------------------------------------------------------



 



conditions specified in Sections 6.02(a), (b) and (d) have been satisfied on the
date of the applicable Credit Extension.

ARTICLE VII.
REPRESENTATIONS AND WARRANTIES

     7.01 Representations and Warranties of the Borrowers. Each of Parent and
the other Borrowers represents and warrants as follows:

     (a) Each Loan Party is a Business Entity duly formed, validly existing and
in good standing under the laws of the jurisdiction of its organization. Each
Material Subsidiary is duly organized, validly existing and in good standing in
the jurisdiction of its formation. Each Loan Party and each Material Subsidiary
possess all applicable Business Entity powers and all other authorizations and
licenses necessary to engage in its business and operations as now conducted,
the failure to obtain or maintain which would have a Material Adverse Effect.
Each Subsidiary of Parent that is, on and as of the Effective Date, a Material
Subsidiary is listed on Schedule 7.01 hereto.

     (b) The Transactions are within the Business Entity powers of each
applicable Loan Party, have been duly authorized by all necessary applicable
Business Entity action on the part of each applicable Loan Party, and do not
contravene (i) the Organization Documents of any applicable Loan Party or (ii)
any Laws or any contractual restriction binding on or affecting any applicable
Loan Party. This Agreement, the Notes, if any, and the other Financing Documents
have been duly executed and delivered by each Loan Party party thereto.

     (c) The Transactions do not require any authorization or approval or other
action by, nor any notice to or filing with, any Governmental Authority for the
due execution, delivery and performance by each Loan Party party thereto of this
Agreement, the Notes, if any, or the other Financing Documents, as applicable,
that has not been duly made or obtained, except those (i) required in the
ordinary course to comply with ongoing covenant obligations of the Borrowers
hereunder, the performance of which is not yet due, and (ii) that will, in the
ordinary course of business in accordance with this Agreement, be duly made or
obtained on or prior to the time or times the performance of such obligations
shall be due.

     (d) This Agreement constitutes, and the Notes (if and when delivered
hereunder) and the other Financing Documents, when delivered hereunder shall
constitute, legal, valid and binding obligations of the Loan Parties party
thereto, enforceable against each such Person in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally or by general principles of equity.

     (e) The consolidated balance sheet of Parent and its consolidated
Subsidiaries as at December 31, 2003, and the related consolidated statements of
income and cash flow for the fiscal year then ended, reported on by
PricewaterhouseCoopers LLC, independent public accountants, and the consolidated
balance sheet of Parent and its consolidated subsidiaries as at March 31, 2004,
and the related consolidated statements of income and cash flow for the
three-month period then ended, certified by the chief financial officer of
Parent, copies of each of

94



--------------------------------------------------------------------------------



 



which have been furnished to the Administrative Agent and the initial Lenders,
fairly present the consolidated financial condition of Parent and such
Subsidiaries as at December 31, 2003, and March 31, 2004, respectively, and the
consolidated results of their operations for such fiscal periods, subject in the
case of the March 31, 2004 statements, to normal year-end adjustments, all in
accordance with GAAP consistently applied (except as disclosed therein). From
March 31, 2004 to and including the Effective Date there has been no material
adverse change in such condition or results of operations.

     (f) As at the Effective Date, there is no action, suit or proceeding
pending, or to the knowledge of Parent and the other Borrowers overtly
threatened, against or involving Parent or any Material Subsidiary in any court,
or before any arbitrator of any kind, or before or by any Governmental
Authority, that in the reasonable judgment of Parent (taking into account the
exhaustion of all appeals) would have a material adverse effect on the
consolidated financial condition of Parent and its consolidated Subsidiaries
taken as a whole, or that purports to affect the legality, validity, binding
effect or enforceability of this Agreement, the Notes, if any, or the other
Financing Documents.

     (g) Parent and each of its consolidated Subsidiaries has duly filed all tax
returns required to be filed, and duly paid and discharged all taxes,
assessments and governmental charges upon it or against its properties now due
and payable, the failure to file or pay which, as applicable, would have a
Material Adverse Effect, unless and to the extent only that the same is being
contested in good faith and by appropriate proceedings by Parent or the
appropriate Subsidiary.

     (h) Except to the extent permitted pursuant to Section 8.02(e), neither
Parent nor any Material Subsidiary is subject to any Contractual Obligations
that limit the amount of dividends payable by any Subsidiary.

     (i) No Termination Event has occurred or is reasonably expected to occur
with respect to any Plan that, with the giving of notice or lapse of time, or
both, would constitute an Event of Default under Section 9.01(g).

     (j) Neither Parent nor any ERISA Affiliate has incurred, or is reasonably
expected to incur, any Withdrawal Liability to any Multiemployer Plan that, when
aggregated with all other amounts required to be paid to Multiemployer Plans in
connection with Withdrawal Liability (as of the date of determination), exceeds
5% of the Consolidated Tangible Net Worth of Parent.

     (k) Neither Parent nor any ERISA Affiliate has received any notification
that any Multiemployer Plan is in reorganization or has been terminated, within
the meaning of Title IV of ERISA, and no Multiemployer Plan is reasonably
expected to be in reorganization or to be terminated within the meaning of Title
IV of ERISA the effect of which reorganization or termination would be the
occurrence of an Event of Default under Section 9.01(i).

     (l) No Borrower is an “investment company” or a “company” controlled by an
“investment company” within the meaning of the United States Investment Company
Act of 1940, as amended.

95



--------------------------------------------------------------------------------



 



     (m) No Borrower is a “holding company” or a “subsidiary company” of a
“holding company”, or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company”, or a “public utility” within the meaning of the
United States Public Utility Holding Company Act of 1935, as amended.

     (n) The proceeds of the Credit Extensions will be used for general
corporate purposes of Parent, Canadian Borrowers and the other Subsidiaries of
Parent, including acquisitions and payment of commercial paper, and will not be
used in any way that would violate the provisions of Regulation U or X of the
Board of Governors of the Federal Reserve System.

     All representations and warranties made by the Canadian Borrowers and/or
Parent herein or made in any certificate delivered pursuant hereto shall survive
the making of the Credit Extensions and the execution and delivery to the
Lenders of this Agreement, the Notes and each other Financing Document.

ARTICLE VIII.
COVENANTS

     8.01 Affirmative Covenants. So long as any Obligation payable by any
Borrower hereunder shall remain unpaid or any Lender shall have any Commitment
hereunder, Parent will, unless the Required Lenders shall otherwise consent in
writing:

     (a) Preservation of Existence, Etc. Preserve and maintain, and cause each
Material Subsidiary to preserve and maintain, its existence, rights
(organizational and statutory) and material franchises, except as otherwise
contemplated or permitted by Section 8.02(c) or 8.02(d); provided, that any
Material Subsidiary may change its form of organization to a partnership or
other form of Business Entity and may change its jurisdiction of organization;
provided further that in the case of any such change by a Canadian Borrower, its
jurisdiction of organization remains in Canada, and in connection with any such
change by a Canadian Borrower, the Parent shall cause such Canadian Borrower to
cause to be delivered to the Administrative Agent a legal opinion of counsel
acceptable to the Administrative Agent to the effect that the successor entity
to such Canadian Borrower continues to be bound by, or has assumed by instrument
or by operation of law, all of such Canadian Borrower’s obligations under this
Agreement and the Notes.

     (b) Compliance with Laws, Etc. Comply, and cause each Subsidiary to comply,
in all material respects, with all applicable Laws (including all environmental
laws and laws requiring payment of all taxes, assessments and governmental
charges imposed upon it or upon its property, except to the extent contested in
good faith by appropriate proceedings) the failure to comply with which would
have a Material Adverse Effect.

     (c) Visitation Rights. At such reasonable times and intervals as the
Administrative Agent or any of the Lenders may desire, permit the Administrative
Agent or any of the Lenders to visit each Borrower and to discuss the affairs,
finances, accounts and mineral or hydrocarbon reserve performance of Parent and
any of its Subsidiaries with officers of Parent and the other Borrowers and the
independent certified public accountants of Parent and any of its Subsidiaries,
provided that if a Default or an Event of Default has occurred and is
continuing, the

96



--------------------------------------------------------------------------------



 



Administrative Agent or any Lender may, in addition to the other provisions of
this subsection (c) and at such reasonable times and intervals as the
Administrative Agent or any of the Lenders may desire, visit and inspect, under
guidance of officers of Parent (or, in the case of properties of the Canadian
Borrowers or their Subsidiaries, of the Canadian Borrowers), as the case may be,
any properties significant to the consolidated operations of Parent and its
Subsidiaries, and to examine the books and records of account (other than with
respect to any mineral or hydrocarbon reserve information that Parent determines
to be confidential, except, during the continuation of an Event of Default, if
such Lenders shall have entered into a confidentiality agreement with respect to
such information satisfactory in form and substance to Parent) of Parent and any
of its Subsidiaries and to discuss the affairs, finances and accounts of any of
the Subsidiaries of Parent with any of the officers of such Subsidiary.

     (d) Books and Records. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of Parent and
each Subsidiary of Parent in accordance with GAAP.

     (e) Maintenance of Properties, Etc. Maintain and preserve, and cause each
Material Subsidiary to maintain and preserve, all of its properties which are
used in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, to the extent that any failure to do so would
have a Material Adverse Effect.

     (f) Maintenance of Insurance. Maintain, and cause each Material Subsidiary
to maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which Parent or such Subsidiary operates.

     8.02 Negative Covenants. So long as any Obligation payable by any Borrower
hereunder shall remain unpaid or any Lender shall have any Commitment hereunder,
Parent will not, unless the Required Lenders shall otherwise consent in writing:

     (a) Liens, Etc. (i) Create, assume or suffer to exist, or permit any
Material Subsidiary to create, assume or suffer to exist, any Liens upon or with
respect to any of the Equity Interests in any Material Subsidiary, whether now
owned or hereafter acquired, or (ii) create or assume, or permit any Material
Subsidiary to create or assume, any Liens upon or with respect to any other
assets material to the consolidated operations of Parent and its consolidated
Subsidiaries, taken as a whole, securing the payment of Debt and Guaranties in
an aggregate amount (determined without duplication of amount (so that the
amount of a Guaranty will be excluded to the extent the Debt Guaranteed thereby
is included in computing such aggregate amount)) exceeding the greater of (x) US
$250,000,000 and (y) 10% of Consolidated Tangible Net Worth, determined based on
the most recent consolidated balance sheet of Parent delivered prior to such
creation or assumption pursuant to Section 8.03 (or, prior to the first delivery
of any consolidated balance sheet of Parent pursuant to Section 8.03, based on
the most recent consolidated balance sheet of Parent referred to in
Section 7.01(e)); provided, however, that this subsection (a) shall not apply
to:

97



--------------------------------------------------------------------------------



 



(A) Liens on assets acquired by Parent or any of its Subsidiaries after the
Original Effective Date to the extent that such Liens existed at the time of
such acquisition and were not placed thereon by or with the consent of Parent in
contemplation of such acquisition;

(B) Liens on Equity Interests acquired after the Original Effective Date in a
Business Entity that has become or becomes a Subsidiary of Parent, or on assets
of any such Business Entity, to the extent that such Liens existed at the time
of such acquisition and were not placed thereon by or with the consent of Parent
in contemplation of such acquisition;

(C) Liens on Margin Stock;

(D) Liens on the Equity Interests in, or Debt or other obligations of, or assets
of, any Project Financing Subsidiary (or any Equity Interests in, or Debt or
other obligations of, any Business Entity that are owned by any Project
Financing Subsidiary) securing the payment of a Project Financing and related
obligations;

(E) Permitted Liens;

(F) Liens arising out of the refinancing, extension, renewal or refunding of any
Debt or Guaranty secured by any Lien permitted by any of the foregoing clauses
of this Section, provided that the principal amount of such Debt or Guaranty is
not increased (except by the amount of costs reasonably incurred in connection
with the issuance thereof) and such Debt or Guaranty is not secured by any
additional assets that would not have been permitted by this subsection (a) to
secure the Debt or Guaranty refinanced, extended, renewed or refunded; and

(G) Liens on products and proceeds (including dividend, interest and like
payments on, and insurance and condemnation proceeds and rental, lease,
licensing and similar proceeds) of, and property evidencing or embodying, or
constituting rights or other general intangibles relating to, and accessions and
improvements to, collateral subject to Liens permitted by this subsection (a).

     (b) Debt, Etc. Create, assume or suffer to exist, or permit any of its
consolidated Subsidiaries to create, assume or suffer to exist, any Debt or any
Guaranty unless, immediately after giving effect to such Debt or Guaranty and
the receipt and application of any proceeds thereof or value received in
connection therewith,

     (1) the sum (without duplication) of (i) consolidated Debt of Parent and
its consolidated Subsidiaries plus (ii) the aggregate amount (determined on a
consolidated basis) of Guaranties by Parent and its consolidated Subsidiaries is
less than 60% of Capitalization, provided that Debt for borrowed money maturing
within one year and evidenced by instruments commonly known as commercial paper
or Canadian variable demand notes (other than Debt incurred pursuant to this
Agreement or any other liquidity, working capital or acquisition

98



--------------------------------------------------------------------------------



 



financing facility with banks or other financial institutions or any replacement
therefor), shall not exceed the sum of unused Commitments under this Agreement
and the aggregate of Parent’s and the other Borrowers’ respective unused bank
lines of credit and unused credit available to Parent or any other Borrower
under financing arrangements with banks or other financial institutions; and

     (2) with respect to any such Debt created or assumed by a consolidated
Subsidiary that is either a Subsidiary of Parent as of the Original Effective
Date or a Subsidiary of Parent acquired or created after the Original Effective
Date and owning a material portion of the consolidated operating assets existing
at the Original Effective Date of Parent and its Subsidiaries, the aggregate
amount of Debt of the consolidated Subsidiaries of Parent referred to above in
this paragraph (2) owing to Persons other than Parent and its consolidated
Subsidiaries is less than the greater of (A) US $500,000,000 (exclusive of
public Debt of LL&E existing at the time LL&E became a Subsidiary, the principal
amount of which at such time was approximately US $400,000,000, and any
refinancing of such Debt, in a principal amount not to exceed the principal
amount refinanced) and (B) 30% of Consolidated Tangible Net Worth, determined
based on the most recent consolidated balance sheet of Parent delivered prior to
such creation or assumption pursuant to Section 8.03 (or, prior to the first
delivery of any consolidated balance sheet of Parent pursuant to Section 8.03,
based on the most recent consolidated balance sheet of Parent referred to in
Section 7.01(e)).

     (c) Sale, Etc. of Assets. Sell, lease or otherwise transfer, or permit any
Material Subsidiary to sell, lease or otherwise transfer (in either case,
whether in one transaction or in a series of transactions, and except, in either
case, to Parent or any other Borrower or an entity that after giving effect to
such transfer will be or become a Material Subsidiary in which Parent’s direct
or indirect Equity Interests will be at least as great as its direct or indirect
Equity Interests in the transferor immediately prior thereto, and except as
permitted by Section 8.02(d)), assets constituting all or substantially all of
the consolidated assets of Parent and its Material Subsidiaries; provided that,
notwithstanding the foregoing, Parent or any Material Subsidiary may sell, lease
or otherwise transfer any Permitted Assets constituting all or substantially all
of the consolidated assets of Parent and its Material Subsidiaries, so long as
(A) such Permitted Assets are sold, leased or otherwise transferred in exchange
for other Permitted Assets and/or (B) the proceeds from such sale, lease or
other transfer, or an amount equal to the proceeds thereof, are (x) reinvested
within one year from the date of receipt thereof in Permitted Assets and/or the
development of Permitted Assets and/or (y) used to repay Debt the proceeds of
which were or are being used for investment in, and/or the development of,
Permitted Assets; provided further that, no such sale, lease or other transfer
shall be permitted by the foregoing proviso unless either (1) after giving
effect to such sale, lease or other transfer, no Default or Event of Default
shall have occurred and be continuing or (2) Parent or the relevant Material
Subsidiary, as the case may be, was contractually obligated, prior to the
occurrence of such Default or Event of Default, to consummate such sale, lease
or other transfer.

     (d) Mergers, Etc. Merge, amalgamate or consolidate with any Person, or
permit any Material Subsidiary to merge, amalgamate or consolidate with any
Person, except that:

     (i) any Subsidiary may merge, amalgamate or consolidate with (or liquidate
into) any other Subsidiary or may merge, amalgamate or consolidate

99



--------------------------------------------------------------------------------



 



with (or liquidate into) Parent, provided that (A) if such Subsidiary merges,
amalgamates or consolidates with (or liquidates into) Parent or any other
Borrower, either (i) the survivor or successor is Parent or any other Borrower,
as applicable, or (ii) in the case of any of the foregoing actions involving
either Canadian Borrower under the laws of Canada or any province thereof, the
continuing Business Entity resulting therefrom is organized and existing under
the laws of Canada or a province thereof and continues by operation of law to be
liable for all obligations of such Canadian Borrower under this Agreement and
under the other Financing Documents to which it is a party, and provided that
notice thereof and a copy of the merger, amalgamation, consolidation or
liquidation documents are provided to the Administrative Agent, or (iii) each
successor or surviving Business Entity is organized and existing under the laws
of Canada or a province thereof or the United States or a state thereof, and, to
the extent not already a party thereto, expressly assumes the obligations of
such Borrower or Parent, as applicable, hereunder and under the other Financing
Documents to which such Borrower or Parent, as applicable, is a party, (B) if
any such Subsidiary merges, amalgamates or consolidates with (or liquidates
into) any other Subsidiary of Parent, one or more Business Entities that are
Subsidiaries of Parent are the surviving or successor Business Entity(ies) and,
if either such Subsidiary is not directly or indirectly wholly-owned by Parent
or any other Borrower, such merger, amalgamation or consolidation is on an arm’s
length basis and (C) as a result of such merger, amalgamation or consolidation
(or liquidation), no Default or Event of Default shall have occurred and be
continuing, and

     (ii) Parent or any other Borrower or any Material Subsidiary may merge,
amalgamate or consolidate with any other Business Entity (that is, in addition
to Parent or any other Borrower or any other Subsidiary of Parent), provided
that (A) if either Canadian Borrower or Parent merges, amalgamates or
consolidates with any such other Business Entity(ies), either the survivor or
successor Business Entity is a Canadian Borrower or Parent, as applicable,
(B) if any Material Subsidiary merges, amalgamates or consolidates with any such
other Business Entity, each surviving or successor Business Entity is a directly
or indirectly wholly-owned Subsidiary of Parent, and (C) if a Canadian Borrower,
Parent or any Material Subsidiary merges, amalgamates or consolidates with any
such other Business Entity, after giving effect to such merger, amalgamation or
consolidation no Default or Event of Default shall have occurred and be
continuing.

     (e) Dividend Restrictions. Create, or consent or agree to, or permit any of
its Material Subsidiaries existing on the Original Effective Date or any of its
Subsidiaries thereafter created or acquired and owning a material portion of the
consolidated operating assets existing at the Original Effective Date of Parent
and its Subsidiaries, to create, or consent or agree to, any restrictions,
contained in any agreement or instrument relating to or evidencing Debt, on any
such Subsidiary’s ability to pay dividends or to make advances to Parent or any
Subsidiary of Parent; provided, however, that this subsection (e) shall not
apply to any such restrictions (including any extensions of the term of any
thereof (by amendment, or continuation thereof in any refinancing of the Debt to
which such restriction relates, or otherwise)) applicable to the

100



--------------------------------------------------------------------------------



 



Equity Interests in any Subsidiary of Parent, the Equity Interests in which are
acquired by Parent after the Original Effective Date and which restrictions are
existing at the time such Subsidiary first becomes a Subsidiary of Parent and
are not placed thereon by or with the consent of Parent in contemplation of such
acquisition by Parent.

     8.03 Reporting Requirements. So long as any Credit Extension shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrowers will
furnish to each Lender in such reasonable quantities as shall from time to time
be requested by such Lender:

     (a) within 60 days after the end of each of the first three quarters of
each fiscal year of Parent, a consolidated balance sheet of Parent and its
consolidated Subsidiaries as of the end of such quarter, consolidated statements
of income of Parent and its consolidated subsidiaries for such quarter and the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, and consolidated statements of cash flow of Parent and its
consolidated Subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, certified (subject to
normal year-end adjustments) as to fairness and utilization of GAAP then in
effect by the chief financial officer of Parent and accompanied by a certificate
of such officer stating (i) that such statements of income and cash flow and
such balance sheet have been prepared in accordance with GAAP then in effect,
(ii) whether or not such officer has knowledge of the occurrence of any Default
or Event of Default that is continuing hereunder and, if so, stating in
reasonable detail the facts with respect thereto, (iii) all relevant facts in
reasonable detail to evidence, and the computations as to, whether or not Parent
is in compliance with the requirements set forth in subsection (b) of
Section 8.02, (iv) a listing of all Material Subsidiaries and consolidated
Subsidiaries of Parent showing the extent of its direct and indirect holdings of
their Equity Interests and (v) if the financial statements for such quarter
shall reflect any change in GAAP from GAAP as in effect at December 31, 2003,
which changes have the effect of changing the information presented in the
financial statements accompanying such certificate from what such information
would have been if presented in accordance with GAAP as in effect at
December 31, 2003, a statement describing the nature of such change, provided
that, in the case of this clause (v), no such statement shall be required to the
extent (A) such description is set forth in such financial statements or the
notes thereto or (B) a statement with respect to such change shall have been
delivered in connection with the delivery of, or disclosed in, financial
statements under Section 8.03 (a), (b) or (e) for any prior fiscal period;

     (b) within 120 days after the end of each fiscal year of Parent, a copy of
the annual report for such year for Parent and its consolidated Subsidiaries
containing financial statements for such year reported on by nationally
recognized independent public accountants acceptable to the Lenders, accompanied
by (i) a report signed by said accountants stating that such financial
statements have been prepared in accordance with GAAP then in effect and (ii) a
letter from such accountants stating that in making the investigations necessary
for such report they obtained no knowledge, except as specifically stated
therein, of any Default or Event of Default that is continuing hereunder (which
letter may be limited in form, scope and substance to the extent required by
applicable accounting rules or guidelines in effect from time to time);

     (c) within 120 days after the end of each fiscal year of Parent, a
certificate of the chief financial officer of Parent stating (i) whether or not
such officer has knowledge of the occurrence of any Default or Event of Default
that is continuing hereunder and, if so, stating in

101



--------------------------------------------------------------------------------



 



reasonable detail the facts with respect thereto, (ii) all relevant facts in
reasonable detail to evidence, and the computations as to, whether or not Parent
is in compliance with the requirements set forth in subsection (b) of
Section 8.02, (iii) a listing of all Material Subsidiaries and consolidated
Subsidiaries of Parent showing the extent of its direct and indirect holdings of
their Equity Interests and (iv) if the financial statements for such fiscal year
shall reflect any change in GAAP from GAAP as in effect at December 31, 2003,
which changes have the effect of changing the information presented in the
financial statements accompanying such certificate from what such information
would have been if presented in accordance with GAAP as in effect at
December 31, 2003, a statement describing the nature of such change, provided
that, in the case of this clause (iv), no such statement shall be required to
the extent (A) such description is set forth in such financial statements or the
notes thereto or (B) a statement with respect to such change shall have been
delivered in connection with the delivery of, or disclosed in, financial
statements under Section 8.03 (a), (b) or (e) for any prior fiscal period;

     (d) promptly upon their distribution, copies of all financial statements,
reports and proxy statements which Parent or any Material Subsidiary shall have
sent to its public Equity Interest holders;

     (e) promptly upon their becoming publicly available, all regular and
periodic financial reports and registration statements which Parent or any
Material Subsidiary shall file with the Securities and Exchange Commission or
any national securities exchange, other than registration statements relating to
employee benefit plans and to registration statements of securities for selling
security holders;

     (f) promptly after Parent has had a reasonable opportunity to preliminarily
evaluate the same, written notice of all litigation and of all proceedings
before any Governmental Authority against or involving Parent or any Material
Subsidiary, except any litigation or proceeding that in the reasonable judgment
of Parent (taking into account the exhaustion of all appeals) is not likely to
have a material adverse effect on the consolidated financial condition of Parent
and its consolidated Subsidiaries taken as a whole, which notice may be effected
by delivery, in accordance with applicable securities laws, of reports and
statements referred to in clause (a), (b) or (e) above;

     (g) within three Business Days after a Responsible Officer of either
Canadian Borrower or Parent obtains knowledge of the occurrence of any Default
or Event of Default that is continuing, notice of such occurrence together with
a detailed statement by a Responsible Officer of such Canadian Borrower or
Parent of the steps being taken by such Canadian Borrower, Parent or the
appropriate Subsidiary to cure the effect of such event;

     (h) as soon as practicable and in any event (i) within 30 days after Parent
or any ERISA Affiliate knows or has reason to know that any Termination Event
described in clause (i) of the definition of Termination Event with respect to
any Plan has occurred and (ii) within 10 days after Parent or any ERISA
Affiliate knows or has reason to know that any other Termination Event with
respect to any Plan has occurred, a statement of the chief financial officer of
Parent describing such Termination Event and the action, if any, which Parent or
such ERISA Affiliate proposes to take with respect thereto;

102



--------------------------------------------------------------------------------



 



     (i) promptly and in any event within two Business Days after receipt
thereof by Parent or any ERISA Affiliate, copies of each notice received by
Parent or any ERISA Affiliate from the PBGC stating its intention to terminate
any Plan or to have a trustee appointed to administer any Plan;

     (j) promptly and in any event within 30 days after the filing thereof with
the Internal Revenue Service, copies of each Schedule B (Actuarial Information)
to the annual report (Form 5500 Series) with respect to each Plan;

     (k) promptly and in any event within five Business Days after receipt
thereof by Parent or any ERISA Affiliate from the sponsor of a Multiemployer
Plan, a copy of each notice received by Parent or any ERISA Affiliate concerning
(i) the imposition of Withdrawal Liability by a Multiemployer Plan, (ii) the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization within the meaning of Title IV of ERISA, (iii) the termination of
a Multiemployer Plan within the meaning of Title IV of ERISA, or (iv) the amount
of liability incurred, or expected to be incurred, by Parent or any ERISA
Affiliate in connection with any event described in clause (i), (ii) or
(iii) above; and

     (l) as soon as practicable but in any event within 60 days of any notice of
request therefor, such other information respecting the financial condition and
results of operations of Parent or any Subsidiary as any Lender through the
Administrative Agent may from time to time reasonably request.

     8.04 Financial Statement Comparative Information. Each balance sheet and
other financial statement furnished pursuant to subsections (a) and (b) of
Section 8.03 shall contain comparative information which conforms to the
presentation required in Form 10-Q and Form 10-K, as appropriate, under the
Securities Exchange Act of 1934, as amended.

ARTICLE IX.
EVENTS OF DEFAULT

     9.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

     (a) Any Borrower shall fail to pay any principal of any Loan within two
Business Days after the same shall be due, or any interest on any Loan or any
other amount payable hereunder within five Business Days after the same shall be
due; or

     (b) Any representation or warranty made or deemed made by Parent or any
other Borrower herein or by Parent or any other Borrower (or any of its
officers) in connection with this Agreement shall prove to have been incorrect
in any material respect when made or deemed made; or

     (c) Parent or any other Borrower shall fail to perform or observe any other
term, covenant or agreement contained in this Agreement on its part to be
performed or observed and any such failure shall remain unremedied for 30 days
after written notice thereof shall have been given to Parent and the other
Borrowers by the Administrative Agent or by any Lender with a copy to the
Administrative Agent; or

103



--------------------------------------------------------------------------------



 



     (d) Parent or any Material Subsidiary shall fail to pay any Debt or
Guaranty (excluding any Loans) of Parent or such Material Subsidiary (as the
case may be) in an aggregate principal amount in excess of the greater of (i) US
$100,000,000 and (ii) 3% of Consolidated Tangible Net Worth, determined based on
the most recent consolidated balance sheet of Parent delivered prior to such
failure to pay pursuant to Section 8.03 (or, prior to the first delivery of any
consolidated balance sheet of Parent pursuant to Section 8.03, based on the most
recent consolidated balance sheet of Parent referred to in Section 7.01(e)), or
any installment of principal thereof or interest or premium thereon, when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure shall continue after the applicable grace period, if
any, specified in the agreement or instrument relating to such Debt or Guaranty;
or any other default under any agreement or instrument relating to any such
Debt, or any other event, shall occur and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such default or event is to accelerate the maturity of such Debt; provided
that, notwithstanding any provision contained in this subsection (d) to the
contrary, to the extent that pursuant to the terms of any agreement or
instrument relating to any Debt referred to in this subsection (d), any sale,
pledge or disposal of Margin Stock, or utilization of the proceeds thereof,
would result in a breach of any covenant contained therein or otherwise give
rise to a default or event of default thereunder and/or acceleration of the
maturity of the Debt extended pursuant thereto and as a result of such terms or
of such sale, pledge, disposal, utilization, breach, default, event of default
or acceleration, or the provisions hereof relating thereto, this Agreement or
any Loan hereunder would violate Regulation U issued by the Board of Governors
of the United States Federal Reserve System, then such breach, default, event of
default or acceleration shall not constitute a Default or Event of Default under
this subsection (d); or

     (e) (i) Parent or any Material Subsidiary shall (A) generally not pay its
debts as such debts become due; or (B) admit in writing its inability to pay its
debts generally; or (C) make a general assignment for the benefit of creditors;
or (ii) any proceeding shall be instituted or consented to by Parent or any
Material Subsidiary seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law Debtor Relief Laws, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property under any Debtor Relief Laws; or (iii) any such proceeding shall have
been instituted against Parent or any Material Subsidiary and either such
proceeding shall not be stayed or dismissed for 60 consecutive days or any of
the actions referred to above sought in such proceeding (including the entry of
an order for relief against it or the appointment of a receiver, trustee,
custodian or other similar official for it or any substantial part of its
property) shall occur; or (iv) Parent or any Material Subsidiary shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e); or

     (f) Any judgment or order for the payment of money in excess of the greater
of (i) US $100,000,000 and (ii) 3% of Consolidated Tangible Net Worth,
determined based on the most recent consolidated balance sheet of Parent
delivered prior to such judgment or order pursuant to Section 8.03 (or, prior to
the first delivery of any consolidated balance sheet of Parent pursuant to
Section 8.03, based on the most recent consolidated balance sheet of Parent
referred to in Section 7.01(e)), shall be rendered against Parent or any
Material Subsidiary and either (i) enforcement proceedings shall have been
commenced and are continuing or have been

104



--------------------------------------------------------------------------------



 



completed by any creditor upon such judgment or order (other than any
enforcement proceedings consisting of the mere obtaining and filing of a
judgment lien or obtaining of a garnishment or similar order so long as no
foreclosure, levy or similar process in respect of such lien, or payment over in
respect of such garnishment or similar order, has commenced and is continuing or
has been completed) or (ii) there shall be any period of 30 consecutive days
during which a stay of execution or enforcement proceedings (other than those
referred to in the parenthesis in clause (i) above) in respect of such judgment
or order, by reason of a pending appeal, bonding or otherwise, shall not be in
effect; or

     (g) Any Termination Event with respect to a Material Plan shall have
occurred and, 30 days after notice thereof shall have been given to Parent by
the Administrative Agent or any Lender, (i) such Termination Event shall still
exist and (ii) the sum (determined as of the date of occurrence of such
Termination Event) of the Insufficiency of such Plan and the Insufficiency of
any and all other Plans with respect to which a Termination Event shall have
occurred and then exist (or in the case of a Plan with respect to which a
Termination Event described in clause (ii) of the definition of Termination
Event shall have occurred and then exist, the liability related thereto), in
each case in respect of which Parent or any ERISA Affiliate has liability, is
equal to or greater than US$100,000,000; or

     (h) Parent or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that it has incurred Withdrawal Liability to such
Multiemployer Plan in an amount which, when aggregated with all other amounts
required to be paid to Multiemployer Plans in connection with Withdrawal
Liabilities (determined as of the date of such notification), exceeds
US$100,000,000; or

     (i) Parent or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that such Multiemployer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, if as a result of
such reorganization or termination the aggregate annual contributions of Parent
and its ERISA Affiliates to all Multiemployer Plans which are then in
reorganization or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the respective plan years
that include the Original Effective Date by an amount exceeding US$100,000,000;
or

     (j) Upon completion of, and pursuant to, a transaction, or a series of
transactions (which may include prior acquisitions of capital stock of Parent in
the open market or otherwise), involving a tender offer (i) a “person” (within
the meaning of Section 13(d) of the Securities Exchange Act of 1934) other than
Parent, a Subsidiary of Parent or any employee benefit plan maintained for
employees of Parent and/or any of its respective Subsidiaries or the trustee
therefor, shall have acquired direct or indirect ownership of and paid for in
excess of 50% of the outstanding capital stock of Parent entitled to vote in
elections for directors of Parent and (ii) at any time before the later of
(x) six months after the completion of such tender offer and (y) the next annual
meeting of the shareholders of Parent following the completion of such tender
offer more than half of the directors of Parent consists of individuals who
(a) were not directors before the completion of such tender offer and (b) were
not appointed, elected or nominated by the Board of Directors in office prior to
the completion of such tender offer (other than any such appointment, election
or nomination required or agreed to in connection with, or as a result of, the
completion of such tender offer); or

105



--------------------------------------------------------------------------------



 



     (k) Either Canadian Borrower ceases to be a direct or indirect wholly-owned
Subsidiary of Parent; or

     (l) The guarantee of Parent or a Canadian Borrower under Article X shall
not be (or shall be claimed by Parent, either Canadian Borrower or any
Subsidiary of Parent not to be) valid or in full force and effect; provided that
if within one Business Day after the Canadian Borrowers or Parent receive notice
from the Administrative Agent or otherwise becomes aware that such guarantee is
not valid or in full force and effect, Parent or the applicable Canadian
Borrower, as the case may be, delivers written notice to the Administrative
Agent that it intends to deliver a valid and effective guarantee, or to
reinstate such guarantee, as soon as possible, then neither a Default nor an
Event of Default shall exist pursuant this Section 9.01(l) unless Parent or the
applicable Canadian Borrower, as the case may be, shall fail to deliver or
reinstate a guarantee having substantially the same effect as the guarantee set
forth in Article X within four Business Days after the delivery of such written
notice of intent.

     9.02 Remedies Upon an Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

     (a) declare the commitment of each Lender to make Loans or accept Bankers’
Acceptances and any obligation of any L/C Issuer to make L/C Credit Extensions
to be terminated, whereupon such commitments and obligation shall be terminated;

     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Financing Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by each Borrower;

     (c) require that the applicable Borrower Cash Collateralize the L/C
Obligations owing by it and Bankers’ Acceptances issued by it (in an amount
equal to the then Outstanding Amount thereof); and

     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Financing Documents or applicable Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the US Facility Borrower under the Bankruptcy
Code of the United States, the obligation of each Lender to make Loans or accept
Bankers’ Acceptances and any obligation of the L/C Issuers to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the applicable
Borrower to Cash Collateralize the L/C Obligations and Bankers’ Acceptances
issued or owing by it as aforesaid shall automatically become effective, in each
case without further act of the Administrative Agent or any Lender; and provided
further that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Canadian Borrower under the applicable Debtor Relief
Laws, the obligation of each Canadian Lender to make Canadian Loans to such
Canadian Borrower (including by way of accepting Bankers’ Acceptances in respect
of such Canadian

106



--------------------------------------------------------------------------------



 



Borrower) and any obligation of the Canadian L/C Issuers to make Canadian L/C
Credit Extensions to such Canadian Borrower shall automatically terminate, the
unpaid principal amount of all outstanding Canadian Borrowings owing by such
Canadian Borrower and all interest and other amounts as aforesaid owing by such
Canadian Borrower shall automatically become due and payable, and the obligation
of such Canadian Borrower to Cash Collateralize the Canadian L/C Obligations and
Bankers’ Acceptances issued or owing by it as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Canadian Lender.

     9.03 Application of Funds Received from the Canadian Facility Borrowers on
Account of Canadian Obligations. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the Canadian L/C Obligations and Bankers’ Acceptances have
automatically been required to be Cash Collateralized as set forth in the second
proviso to Section 9.02), any amounts received on account of the Canadian
Obligations shall be applied by the Administrative Agent in the following order:

     First, to payment of that portion of the Canadian Obligations constituting
fees, indemnities, expenses and other amounts (including Attorney Costs and
amounts payable under Article V) payable to the Administrative Agent in its
capacity as such;

     Second, to payment of that portion of the Canadian Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Canadian Lenders (including Attorney Costs and amounts payable under
Article V), ratably among them in proportion to the amounts described in this
clause Second payable to them;

     Third, to payment of that portion of the Canadian Obligations constituting
accrued and unpaid interest on the Canadian Loans and Canadian L/C Borrowings,
ratably among the Canadian Lenders in proportion to the respective amounts
described in this clause Third payable to them;

     Fourth, (a) to payment of that portion of the Canadian Obligations
constituting unpaid principal of the Canadian Loans and Canadian L/C Borrowings,
(b) to Cash Collateralize the outstanding Bankers’ Acceptances and (c) to Cash
Collateralize that portion of Canadian L/C Obligations comprised of the
aggregate undrawn amount of Canadian Letters of Credit ratably among the
Canadian Lenders and the Canadian L/C Issuers in accordance with their
respective portions of the Canadian Obligations described in this clause Fourth;

     Last, the balance, if any, after all of the Canadian Obligations have been
paid in full, to the Canadian Facility Borrowers as their interests may appear
or as otherwise required by Law, provided that to the extent any portion of such
balance is repayable to, and constitutes property of, the US Facility Borrower
and at such time any US Obligations are due and payable, such portion shall be
applied as provided in Section 9.04.

     Subject to Section 2.04(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Canadian Letters of Credit and the outstanding
Bankers’ Acceptances pursuant to clause Fifth and Sixth above shall be applied
to satisfy drawings under such Canadian Letters of

107



--------------------------------------------------------------------------------



 



Credit and payments made upon presentation of Bankers’ Acceptances as they
occur. If any amount remains on deposit as cash collateral after all Canadian
Letters of Credit and Bankers’ Acceptances have been paid, fully drawn or
expired, such remaining amount shall be applied to the other Canadian
Obligations, if any, in the order set forth above, and thereafter as provided in
clause Last above.

     9.04 Application of Funds Received from the US Facility Borrower. After the
exercise of remedies provided for in Section 9.02 (or after the Loans have
automatically become immediately due and payable and the US L/C Obligations have
automatically been required to be Cash Collateralized as set forth in the first
proviso to Section 9.02), any amounts received from the US Facility Borrower or
pursuant to Section 9.03 for application on account of the US Obligations shall
be applied by the Administrative Agent in the following order:

     First, to payment of that portion of the US Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article V) payable to the Administrative Agent in its capacity as
such;

     Second, to payment of that portion of the US Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article V), ratably
among them in proportion to the amounts described in this clause Second payable
to them;

     Third, to payment of that portion of the US Obligations constituting
accrued and unpaid interest on the US Loans and US L/C Borrowings, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;

     Fourth, to payment of that portion of the US Obligations constituting
unpaid principal of the US Loans and US L/C Borrowings, ratably among the
Lenders in proportion to the respective amounts described in this clause Fourth
held by them;

     Fifth, to the Administrative Agent for the ratable account of the US L/C
Issuers, to Cash Collateralize that portion of US L/C Obligations comprised of
the aggregate undrawn amount of Letters of Credit;

     Sixth, to amounts payable by Parent as Guarantor of the Obligations of the
Canadian Borrowers pursuant to Article X to be applied as provided in Section
9.03; and

     Last, the balance, if any, after all of the US Obligations and all
obligations of Parent under Article X have been paid in full, to the US Facility
Borrower or as otherwise required by Law.

     Subject to Section 2.04(c), amounts used to Cash Collateralize the
aggregate undrawn amount of US Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such US Letters of Credit as they
occur. If any amount remains on deposit as cash collateral after all US Letters
of Credit have either been fully drawn or expired, such remaining amount shall
be applied to the other US Obligations, if any, in the order set forth above,
and thereafter as provided in clause Last above.

108



--------------------------------------------------------------------------------



 



     9.05 Separate Obligations. Except as expressly set forth in Section 4.02
and in Article X, (i) all obligations of BRCL and Canadian Hunter under this
Agreement and the other Financing Documents are separate and individual
obligations of BRCL and Canadian Hunter, respectively, and (ii) BRCL and
Canadian Hunter shall not have any liabilities in respect of US Obligations or
Canadian Obligations owing by Parent.

ARTICLE X.
GUARANTEE

     In order to induce the Lenders to extend credit hereunder, (i) each of
Parent and BRCL hereby irrevocably and unconditionally guarantees the
Obligations of Canadian Hunter, and (ii) each of Parent and Canadian Hunter
hereby irrevocably and unconditionally guarantees the Obligations of BRCL. Each
Guarantor agrees that the Guaranteed Parties may make a claim under its
guarantee hereunder immediately upon the occurrence of an Event of Default or at
any time thereafter, but (other than in the case of an Event of Default in
respect of either Canadian Borrower under Section 9.01(e) (except clause (i)(A)
thereof)) following the making of a demand on the applicable Canadian Borrower
for payment or performance, as applicable, without any obligation to first seek
any other remedy or take any other action against such Canadian Borrower. Each
Guarantor further agrees that the due and punctual payment of the Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any Obligation. Each and every
default in payment of the principal of or interest on any Obligation shall give
rise to a separate cause of action hereunder, and separate suits may be brought
hereunder as each cause of action arises.

     Each Guarantor waives presentment to, demand of payment from and protest to
the applicable Canadian Borrower of any of the Obligations of such Canadian
Borrower, and also waives notice of acceptance of its obligations and notice of
protest for nonpayment, subject to the requirement for demand upon a defaulting
Canadian Borrower as provided in the preceding paragraph. The obligations of
each Guarantor hereunder shall not be affected by (a) the failure of any
Guaranteed Party to assert any claim or demand or to enforce any right or remedy
against any Canadian Borrower or Parent under the provisions of this Agreement,
any other Financing Document or otherwise; (b) any extension or renewal of any
of the Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement or any other
Financing Document or agreement; (d) the failure or delay of any Guaranteed
Party to exercise any right or remedy against any other guarantor of the
Obligations; (e) the failure of any Guaranteed Party to assert any claim or
demand or to enforce any remedy under any Financing Document, any guarantee or
any other agreement or instrument; (f) any default, failure or delay, wilful or
otherwise, in the performance of the Obligations; or (g) any other act, omission
or delay to do any other act that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity or which would impair or eliminate any
right of any Guarantor to subrogation.

     Each Guarantor further agrees that its agreement hereunder constitutes a
promise of payment when due (including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are

109



--------------------------------------------------------------------------------



 



allowed claims in such proceeding) and not merely of collection, and waives any
right to require that any resort be had by any Guaranteed Party to any balance
of any deposit account or credit on the books of any Guaranteed Party in favor
of the applicable Canadian Borrower or any other Person.

     The obligations of the Guarantors hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Obligations, any impossibility in the performance of the Obligations or
otherwise.

     Each Guarantor further agrees that its obligations hereunder shall continue
to be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Obligation is rescinded or must otherwise be restored
by any Guaranteed Party upon the bankruptcy or reorganization of the applicable
Canadian Borrower or otherwise.

     In furtherance of the foregoing and not in limitation of any other right
that any Guaranteed Party may have at law or in equity against any Guarantor by
virtue hereof, upon the failure of the applicable Canadian Borrower to pay any
Obligation owing by it when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, subject to
the provisions of the first paragraph of this Article, Parent and (a) BRCL (in
the event such Obligation is due and payable by Canadian Hunter) or (b) Canadian
Hunter (in the event such Obligation is due and payable by BRCL), hereby, in
their respective capacity as Guarantor, promise to and will, upon receipt of
written demand by the Administrative Agent, forthwith pay, or cause to be paid,
to the Administrative Agent for distribution to the Guaranteed Parties in cash
an amount equal to the sum of (i) the unpaid principal amount of such
Obligations then due, (ii) accrued and unpaid interest and fees on such
Obligations and (iii) all other monetary Obligations then due and payable from
the defaulting Canadian Borrower.

     Upon payment in full by a Guarantor of any Obligation of the applicable
Canadian Borrower, each Lender shall, in a reasonable manner, assign the amount
of such Obligation owed to it and so paid to such Guarantor, such assignment to
be pro tanto to the extent to which the Obligation in question was discharged by
such Guarantor, or make such disposition thereof as such Guarantor, as
applicable, shall direct (all without recourse to any Guaranteed Party and
without any representation or warranty by any Guaranteed Party).

     Upon payment by any Guarantor of any sums as provided above, all rights of
such Guarantor against the applicable Canadian Borrower arising as a result
thereof by way of right of subrogation or otherwise shall in all respects be
subordinated and junior in right of payment to the prior indefeasible payment in
full of all the Obligations owed by such Canadian Borrower to the Guaranteed
Parties.

     Nothing shall discharge or satisfy the liability of any Guarantor hereunder
except the full performance and payment of the Obligations guaranteed by this
guarantee.

     Each reference herein to any Guaranteed Party shall be deemed to include
their or its successors and assigns, in whose favor the provisions of this
Guaranty shall also inure.

110



--------------------------------------------------------------------------------



 



ARTICLE XI.
ADMINISTRATIVE AGENT

     11.01 Authorization and Action. Each Lender hereby appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement and the other Financing Documents as
are delegated to the Administrative Agent by the terms hereof, together with
such powers as are reasonably incidental thereto. As to any matters not
expressly provided for by this Agreement (including enforcement of this
Agreement or collection of the Notes), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement or applicable law. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by Parent, a Canadian Borrower or a
Lender, and, in the absence of its gross negligence or wilful misconduct, shall
not be responsible for making funds relating to any Credit Extension available
to any Borrower during the continuance of a Default or despite failure of any of
the conditions precedent to such Credit Extension. The Administrative Agent
agrees to give to each Lender prompt notice of each notice given to it by the
Borrowers pursuant to the terms of this Agreement. Nothing in this Agreement
shall impose upon any Person named as co-syndication agent or co-documentation
agent in connection with the syndication of the Facilities, in its capacity as
such, any duty or liability whatsoever.

     11.02 Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its Related Persons shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Administrative Agent: (i) may
treat the payee of any Note as the holder thereof until the Administrative Agent
receives and accepts an Assignment and Assumption entered into by the Lender
which is the payee of such Note, as assignor, and an Eligible Assignee, as
assignee, as provided in Section 12.07; (ii) may consult with legal counsel
(including counsel for Parent and the other Borrowers), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (iv) shall not have any duty to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of Parent and the other Borrowers or to
inspect the property (including the books and records) of Parent and the other
Borrowers; (v) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto; and
(vi) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by facsimile, electronic mail, telegram, telecopy, cable or telex) believed
by it to be genuine and signed or sent by the proper party or parties.

111



--------------------------------------------------------------------------------



 



     11.03 Administrative Agent and Affiliates; Agents. (a) With respect to its
Commitments, the Credit Extensions made by it and the Notes issued to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any other Lender and may exercise the same as though it were not the
Administrative Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include the Administrative Agent in its individual
capacity. The Administrative Agent and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, and generally engage in any
kind of business with, Parent, the other Borrowers, any of their Subsidiaries,
and any Person who may do business with or own securities of Parent, the other
Borrowers or any of their Subsidiaries, all as if the Administrative Agent were
not the Administrative Agent and without any duty to account therefor to the
other Lenders.

     (b) The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent, including, with respect to Canadian
Credit Extensions, JPMCB Canada, so long as JPMCB is the Administrative Agent,
and with respect to any successor Administrative Agent, such Administrative
Agent’s Canadian Affiliate or branch. The exculpatory provisions of this Article
shall apply to any such sub-agent and to its activities as Administrative Agent.

     11.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 7.01 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

     11.05 Indemnification. THE LENDERS AGREE TO INDEMNIFY THE ADMINISTRATIVE
AGENT (TO THE EXTENT NOT REIMBURSED BY PARENT OR THE OTHER BORROWERS), RATABLY
ACCORDING TO THEIR RESPECTIVE PRO RATA SHARES (DETERMINED AS OF THE TIME THAT
THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY IS SOUGHT), FROM AND AGAINST
ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND OR NATURE
WHATSOEVER THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT,
ANY OF THE NOTES OR ANY OTHER FINANCING DOCUMENT OR OTHER INSTRUMENT OR DOCUMENT
FURNISHED PURSUANT HERETO OR IN CONNECTION HEREWITH, OR ANY ACTION TAKEN OR
OMITTED BY THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT, OR ANY OF THE NOTES OR
ANY OTHER FINANCING DOCUMENT OR OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT
HERETO OR IN CONNECTION HEREWITH; PROVIDED THAT NO LENDER SHALL BE LIABLE FOR
ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM THE
ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR WILFUL MISCONDUCT.

112



--------------------------------------------------------------------------------



 



     Without limitation of the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for such Lender’s ratable share
(determined as provided above) of any reasonable out-of-pocket expenses
(including counsel fees) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings, in bankruptcy or
insolvency proceedings, or otherwise) of, or legal advice in respect of rights
or responsibilities under, this Agreement, any of the Notes or any other
Financing Document or other instrument or document furnished pursuant hereto or
in connection herewith to the extent that the Administrative Agent acts in its
capacity as Administrative Agent and is not reimbursed for such expenses by
Parent or the other Borrowers.

     11.06 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent upon 30 days’ notice to the Lenders and the Borrowers;
provided that any such resignation by JPMCB shall also constitute its
resignation as US Swing Line Lender and Canadian Swing Line Lender. If the
Administrative Agent resigns under this Agreement, (a) the Required Lenders
shall appoint from among the Lenders a successor administrative agent (the
“successor Administrative Agent”) for the Lenders, appointment of such successor
Administrative Agent being subject to the prior written consent of the US
Facility Borrower at all times other than during the existence of an Event of
Default (which consent of the US Facility Borrower shall not be unreasonably
withheld or delayed). If no successor Administrative Agent is appointed, prior
to the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the US
Facility Borrower, a successor Administrative Agent from among the Lenders (that
are also Canadian Lenders). Upon the acceptance of its appointment as successor
Administrative Agent hereunder, the Persons acting as such successor
Administrative Agent shall succeed to all the respective rights, powers and
duties of the retiring Person acting as Administrative Agent, the US Swing Line
Lender and the Canadian Swing Line Lender and the respective terms
“Administrative Agent,” “US Swing Line Lender,” and “Canadian Swing Line
Lender,” shall mean such successor as the Administrative Agent, the US Swing
Line Lender and the Canadian Swing Line Lender, as applicable, the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated, and the retiring Person’s rights, powers and duties as the
US Swing Line Lender and the Canadian Swing Line Lender shall be terminated,
except with respect to Swing Line Loans made by it as US Swing Line Lender or
Canadian Swing Line Lender prior to the effective date of its resignation. All
of the provisions of this Agreement that apply to such Swing Line Loans shall
continue in full force and effect, without any other or further act or deed on
the part of such retiring Person as a Swing Line Lender or on the part of the
successor Administrative Agent or any other Lender. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XI and Section 12.04 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement. If no successor Administrative Agent has accepted
appointment as Administrative Agent by the date that is 30 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.

113



--------------------------------------------------------------------------------



 



ARTICLE XII.
MISCELLANEOUS

     12.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Financing Document (other than the Fee Letters and the
Issuer Documents), and no consent to any departure by any Borrower or any other
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders (or with respect to Article II of this Agreement and the
definitions in Section 1.01 relating only to Article II, by the US Required
Lenders, or with respect to Article III of this Agreement and the definitions in
Section 1.01 relating only to Article III, by the Canadian Required Lenders) and
the Borrowers and acknowledged by the Administrative Agent. Each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

     (a) waive any condition set forth in Article VI without the written consent
of each Lender directly affected thereby;

     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment of any Lender terminated pursuant to Section 9.02) without the
written consent of such Lender;

     (c) postpone any date fixed by this Agreement or any other Financing
Document for any payment or mandatory prepayment of principal, interest or fees
due to the Lenders (or any of them) or any scheduled or mandatory reduction of
the Aggregate Commitments hereunder or under any other Financing Document
without the written consent of each Lender directly affected thereby, except as
contemplated by, and subject to the limitations set forth in, Section 4.07;

     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 12.01) any fees payable hereunder or under any other Financing
Document without the written consent of each Lender or L/C Issuer affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to waive or amend any obligation of any Borrower to pay interest at
the rate provided herein for past due Obligations;

     (e) change Section 4.06, Section 9.03 or Section 9.04 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender;

     (f) change any provision of this Section or the definition of “Required
Lenders”, “US Required Lenders” or “Canadian Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender, or
in the case of the definition of “US Required Lenders”, all US Lenders; or in
the case of the definition of “Canadian Required Lenders”, all Canadian Lenders;
or

     (g) change any provision of Article X without the written consent of each
Lender;

114



--------------------------------------------------------------------------------



 



and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by any applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the US Swing Line Lender or Canadian Swing Line Lender in addition
to the Lenders required above, affect the rights or duties of the US Swing Line
Lender or Canadian Swing Line Lender, as applicable, under this Agreement
relating to US Swing Line Loans or Canadian Swing Line Loans, respectively;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Financing Document; and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except any amendment, waiver or consent affecting such Lender described in
clause (b), (c), (d), (e) or (g) of the first proviso to this Section 12.01.

     12.02 Notices, Etc.

     (a) Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing and mailed by
certified or registered mail, return receipt requested and postage prepaid, or
telecopied, sent by facsimile or otherwise teletransmitted, or delivered: if to
any Loan Party, any initial Lender, the Administrative Agent, or any other party
hereto, at its address or office specified on Schedule 12.02; if to any Person
becoming a Lender, an L/C Issuer, the US Swing Line Lender, the Canadian Swing
Line Lender or the Administrative Agent after the Effective Date, at its
Applicable Lending Office specified in the Assignment and Assumption or the
Joinder Agreement pursuant to which it became a Lender or as otherwise specified
by it by written notice to the other parties; and as to each party from time to
time, at such other address as shall be designated by such party in a written
notice to the other parties (or in the case of a Lender, to the Parent and the
Administrative Agent).

     (b) All such notices and communications shall be effective, (i) in the case
of any notice or communication given by certified mail, when receipted for,
(ii) in the case of any notice or communication given by telecopy, telefax or
other teletransmission, when confirmed by appropriate answerback, in each case
addressed as aforesaid, (iii) in the case of any notice or communication
delivered by hand or courier, when so delivered and (iv) in the case of any
report, notice or information referred to in Section 12.02(c), when posted with
posting confirmed by electronic correspondence, or otherwise deemed delivered
pursuant to procedures approved by the Administrative Agent, except that notices
and communications to the Administrative Agent pursuant to Article II, III, or
XI shall not be effective until received by the Administrative Agent. A notice
received by the Administrative Agent or a Lender by telephone pursuant to and in
accordance with this Agreement shall be effective if the Administrative Agent or
Lender believes in good faith that it was given by an authorized representative
of the Borrower and acts pursuant thereto, notwithstanding the absence of
written confirmation or any contradictory provision thereof.

     (c) Reports, notices, and information required to be delivered pursuant to
Section 8.03 shall be deemed to have been delivered if such reports, notices,
and information (or,

115



--------------------------------------------------------------------------------



 



in the case of any information, one or more annual or quarterly reports
containing such information) shall have been posted by the Administrative Agent
on an IntraLinks or similar site to which the Lenders have been granted access
or shall be available on the website of the Securities and Exchange Commission
at http://www.sec.gov (and, in each case, a confirming electronic correspondence
shall have been delivered or caused to be delivered providing notice of such
posting or availability); provided that Parent or the other Borrowers shall
deliver paper copies of such information to any Lender that requests such
delivery. Reports, notices and information required to be delivered pursuant to
Section 8.03 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent. Categories of reports, notices
and information approved by the Administrative Agent may be given by e-mail
pursuant to procedures approved by the Administrative Agent.

     12.03 No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any other Financing Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder or
under any other Financing Document preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

     12.04 Costs and Expenses; Indemnity.

     (a) Each Borrower agrees to pay on demand (i) all reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent and the Joint
Lead Arrangers in connection with the preparation, execution and delivery of
this Agreement, the Notes and the other Financing Documents to be delivered
hereunder and with respect to advising the Administrative Agent and the Joint
Lead Arrangers as to their respective rights and responsibilities under this
Agreement, (ii) all reasonable costs and expenses incurred by the Administrative
Agent and its Affiliates and the Joint Lead Arrangers and their respective
Affiliates in initially syndicating all or any portion of the Commitments
hereunder, including the related reasonable fees and out-of-pocket expenses of
counsel for the Administrative Agent or its Affiliates and the Joint Lead
Arrangers and their respective Affiliates, travel expenses, duplication and
printing costs and courier and postage fees, and excluding any syndication fees
paid to other parties joining the syndicate and (iii) all out-of-pocket costs
and expenses, if any, of the Administrative Agent and the Joint Lead Arrangers
and the Lenders (including reasonable counsel fees and expenses and the
allocated costs of in-house counsel), in connection with the enforcement
(whether through negotiations, legal proceedings, in bankruptcy or insolvency
proceedings, or otherwise) of this Agreement, the Notes and the other Financing
Documents to be delivered hereunder and thereunder.

     (b) EACH OF BRCL, CANADIAN HUNTER AND PARENT AGREES TO INDEMNIFY AND HOLD
HARMLESS THE ADMINISTRATIVE AGENT AND EACH LENDER AND THEIR RESPECTIVE RELATED
PERSONS (COLLECTIVELY, THE “INDEMNIFIED PARTIES”) FROM AND AGAINST ANY AND ALL
CLAIMS, DAMAGES, LIABILITIES AND EXPENSES (INCLUDING FEES AND DISBURSEMENTS OF
COUNSEL) THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED PARTY IN
CONNECTION WITH OR ARISING OUT OF ANY INVESTIGATION, LITIGATION, OR PROCEEDING
(WHETHER OR NOT SUCH

116



--------------------------------------------------------------------------------



 



INDEMNIFIED PARTY IS PARTY THERETO) RELATED TO ANY ACQUISITION OR PROPOSED
ACQUISITION BY ANY BORROWER, OR BY ANY SUBSIDIARY OF ANY BORROWER, OF ALL OR ANY
PORTION OF THE EQUITY INTERESTS IN, OR SUBSTANTIALLY ALL THE ASSETS OF, ANY
PERSON OR ANY USE OR PROPOSED USE OF THE LOANS OR OTHER EXTENSIONS OF CREDIT BY
ANY BORROWER (EXCEPT TO THE EXTENT SUCH CLAIMS, DAMAGES, LIABILITIES OR EXPENSES
RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY
OR ANY OF ITS RELATED PERSONS OR FROM ANY USE OR DISCLOSURE BY SUCH INDEMNIFIED
PARTY OR ANY OF ITS RELATED PERSONS OF INFORMATION RELATING TO ANY SUCH
ACQUISITION OR PROPOSED ACQUISITION OR ANY SUCH USE OR PROPOSED USE OF THE
LOANS).

     12.05 Right of Set-off. Upon the Loans becoming due and payable pursuant to
the provisions of Section 9.02, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of any Borrower against any and all of the
obligations of such Borrower now or hereafter existing under this Agreement and
any other Financing Document held by such Lender, irrespective of whether or not
such Lender shall have made any demand under this Agreement or such other
Financing Document and although such obligations may be unmatured. Each Lender
agrees promptly to notify the applicable Borrower after any such set-off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender under this Section 12.05 are in addition to other rights and
remedies (including other rights of set-off) that such Lender may have.

     12.06 Binding Effect. This Agreement shall become effective in accordance
with the provisions of Section 6.01, and thereafter shall be binding upon and
inure to the benefit of Parent, the other Borrowers, the Administrative Agent
and each Lender, and their respective successors and assigns, except that none
of Parent or the other Borrowers shall have the right to assign their rights and
obligations hereunder or any interest herein without the prior written consent
of all of the Lenders; provided that notwithstanding the foregoing either
Canadian Borrower shall be permitted to transfer its rights and obligations
hereunder to a wholly-owned Subsidiary of Parent (i) if such Subsidiary is
organized and existing under the laws of Canada or any political subdivision
thereof and (ii) the Borrowers guarantee the obligations of any new Borrower on
substantially the terms set forth in Article X, at which time BRCL and/or
Canadian Hunter, as applicable, shall cease to be a Borrower hereunder and shall
cease to have any liability under this Agreement, the Notes, if any, or any
other Financing Document except under such guarantee and Article X. Any merger,
amalgamation or consolidation in compliance with Section 8.02(d) of (i) either
Canadian Borrower with Parent or a wholly-owned Subsidiary of Parent organized
under the laws of Canada or any political subdivision thereof, or (ii) Parent
shall not constitute an assignment for purposes of this Section 12.06.

     12.07 Assignments and Participations.

     (a) Each Lender may (or in the circumstances specified in Section 12.11
shall) assign to one or more banks or other entities all or a portion of its
rights and obligations under this

117



--------------------------------------------------------------------------------



 



Agreement (including all or a portion of its US Commitment, its Canadian
Commitment, the Obligations owing to it and the Note or Notes, if any, held by
it); provided, however, that each such assignment shall be to an Eligible
Assignee and the parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Assumption, together with any Note or Notes subject to such
assignment and, except in the case of an assignment to a Lender Affiliate, a
processing and recordation fee of US$3,500 and shall send to the Borrowers an
executed counterpart of such Assignment and Assumption, and provided further,
however, that (i) except in the case of an assignment to a Lender Affiliate,
each such assignment shall be of a constant, and not a varying, percentage of
all such Lender’s rights and obligations under this Agreement, (ii) the amount
of the US Commitment and Canadian Commitment, if applicable, of the assigning
Lender being assigned to the assignee pursuant to each such assignment
(determined as of the date of the Assignment and Assumption with respect to such
assignment) must be equal to or greater than US $25,000,000, or if less, the
entire amount of such assigning Lender’s US Commitment or Canadian Commitment,
as applicable, (unless the Borrowers and the Administrative Agent shall
otherwise consent, which consent may be withheld for any reason) and must be an
integral multiple of US $1,000,000, and (iii) except in the case of an
assignment by a Lender that is a Schedule II chartered bank under the Bank Act
(Canada) to a Lender Affiliate thereof that is a bank listed on Schedule III
under the Bank Act (Canada), any assignment to a Lender Affiliate will not
relieve the assigning Lender of its obligation to make Credit Extensions
hereunder timely in accordance with the terms hereof in the event such Lender
Affiliate shall fail to do so. Upon the execution, delivery, acceptance and
recording of each Assignment and Assumption by the parties thereto, from and
after the effective date specified in such Assignment and Assumption, (x) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Assumption, have the rights and obligations of a Lender hereunder and (y) except
in the circumstances contemplated in clause (iii) above, the Lender assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Assumption covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall relinquish its rights and be released from its
obligations hereunder, provided, however, such assigning Lender shall retain any
claim with respect to any fee, interest, cost, expense or indemnity that
accrues, or relates to an event that occurs, prior to the date of such
assignments pursuant to Section 2.04(i) or (j), 3.04(i) or (j), 4.01, 4.02,
5.01, 5.04, 5.05, or 12.04.

     (b) By executing and delivering an Assignment and Assumption, each Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Assumption, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Financing Document or other instrument or
document furnished pursuant hereto; (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Canadian Borrowers or Parent or the performance or
observance by the Canadian Borrowers or Parent of any of their respective
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of

118



--------------------------------------------------------------------------------



 



the financial statements referred to in Section 7.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is (subject to obtaining requisite approvals to the extent required in
the definition of such term) an Eligible Assignee; (vi) such assignee appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

     (c) The Administrative Agent shall maintain at its address referred to in
Section 12.02 a copy of each Assignment and Assumption, and each document
relevant to an increase in Commitments, or admission of a new Lender, pursuant
to Section 4.08 delivered to and accepted by it and a register (which register
may be in electronic form) for the recordation of the names and addresses of the
Lenders and the Commitment and Canadian Commitment, if applicable, of, and
principal amount of the Loans and L/C Obligations owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by any Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

     (d) Upon its receipt of an Assignment and Assumption executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note or Notes subject to such assignment, the Administrative
Agent shall, if such Assignment and Assumption has been completed and is in
substantially the form of Exhibit F hereto, (i) accept such Assignment and
Assumption, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrowers. Within five Business Days
after its receipt of such notice and its receipt of an executed counterpart of
such Assignment and Assumption, the applicable Borrower, at its own expense,
shall, if requested by the applicable Eligible Assignee, execute and deliver to
the Administrative Agent in exchange for any surrendered Note or Notes new Notes
evidencing Loans made to such Borrower to the order of such Eligible Assignee
and, if the assigning Lender has retained a Commitment hereunder, new Notes to
the order of the assigning Lender. Any such new Note or Notes shall be dated the
effective date of such Assignment and Assumption and shall otherwise be in
substantially the form of Exhibit D-1 or D-2, as applicable.

     (e) Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and Canadian Commitment,
if applicable, and the Obligations owing to it and the Note or Notes held by
it); provided, however, that (i) such Lender’s obligations under this Agreement
(including its Commitment and Canadian Commitment, if applicable, to the
Borrowers hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible

119



--------------------------------------------------------------------------------



 



to the other parties hereto for the performance of such obligations, (iii) such
Lender shall remain the holder of any such Note for all purposes of this
Agreement, (iv) Parent, the other Borrowers, the Administrative Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
(v) such Lender shall continue to be able to agree to any modification or
amendment of this Agreement or any waiver hereunder without the consent,
approval or vote of any such participant or group of participants, other than
modifications, amendments and waivers that (A) postpone any date fixed for any
payment of, or reduce any payment of, principal of or interest on such Lender’s
Loans or other Credit Extensions hereunder or any Facility Fees or Utilization
Fees payable under this Agreement, or (B) increase the amount of such Lender’s
Commitment or Canadian Commitment, if applicable, in a manner which would have
the effect of increasing the amount of a participant’s participation, or
(C) reduce the interest rate or other applicable rate payable under this
Agreement in connection with such Lender’s Loans and other Credit Extensions
hereunder, or (D) consent to the assignment or the transfer by the Borrowers or
Parent of their respective rights and obligations under the Agreement, and
(vi) except as contemplated by the immediately preceding clause (v), no
participant shall be deemed to be or to have any of the rights or obligations of
a “Lender” hereunder.

     (f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 12.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to Parent or the other Borrowers furnished to such Lender by or on
behalf of Parent or the other Borrowers; provided that, prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree in writing for the benefit of Parent and the other Borrowers to
preserve the confidentiality of any confidential information relating to Parent
and the other Borrowers received by it from such Lender in a manner consistent
with Section 12.08.

     (g) Anything in this Agreement to the contrary notwithstanding, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including the Loans and other Credit Extensions repayment
of which is owing to it) and the Notes, if any, issued to it hereunder in favor
of any United States Federal Reserve Bank in accordance with Regulation A of the
Board of Governors of the Federal Reserve System of the United States (or any
successor regulation) and the applicable operating circular of such Federal
Reserve Bank.

     (h) Notwithstanding anything to the contrary contained herein, if at any
time JPMCB assigns all of its Commitment and Loans pursuant to subsection (a)
above, JPMCB may, (i) upon 30 days’ notice to the Borrowers and the Lenders,
and, so long as one or more financial institutions reasonably acceptable to the
Borrowers have accepted their appointment as a successor L/C Issuer, resign as
L/C Issuer and/or (ii) upon 30 days’ notice to the Borrowers, resign as US Swing
Line Lender and Canadian Swing Line Lender. In the event of any such resignation
as an L/C Issuer, or as US Swing Line Lender or Canadian Swing Line Lender, the
US Facility Borrower shall be entitled to appoint from among the Lenders a
successor US L/C Issuer or US Swing Line Lender, as applicable, hereunder, and
the Canadian Facility Borrowers shall be entitled to appoint from among the
Canadian Lenders a successor Canadian L/C Issuer or Canadian Swing Line Lender,
as applicable, hereunder, in each case with the consent of the Lender so
appointed; provided, however, that no failure by any Borrower to appoint any
such

120



--------------------------------------------------------------------------------



 



successor shall affect the resignation of JPMCB as (except as provided above) an
L/C Issuer, or as US Swing Line Lender or Canadian Swing Line Lender, as the
case may be. If JPMCB resigns as an L/C Issuer, it shall retain all the rights
and obligations of the L/C Issuer hereunder with respect to all Letters of
Credit issued by it and outstanding as of the effective date of its resignation
as an L/C Issuer and all L/C Obligations with respect thereto (including the
right to require the Lenders to make US Base Rate Committed Loans or fund risk
participations in US Unreimbursed Amounts pursuant to Section 2.04(c) and to
require the Canadian Lenders to make Canadian Prime Rate Committed Loans or fund
risk participations in Canadian Unreimbursed Amounts pursuant to
Section 3.04(c). If JPMCB resigns as US Swing Line Lender or Canadian Swing Line
Lender, it shall retain all the rights of the US Swing Line Lender or Canadian
Swing Line Lender, as applicable, provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation (including the right to require the Lenders to make US Base Rate
Committed Loans or fund risk participations in outstanding US Swing Line Loans
pursuant to Section 2.05(c) or to make Canadian Prime Rate Committed Loans or
fund risk participations in outstanding Canadian Swing Line Loans pursuant to
Section 3.05(c)).

     12.08 Confidentiality. Each Lender and the Administrative Agent (each, a
“party”) agrees that it will use its best reasonable efforts not to disclose,
without the prior consent of the Loan Parties (other than to its, or its
Affiliates, employees, auditors, accountants, counsel or other representatives,
whether existing at the Effective Date or any subsequent time), any information
with respect to the Loan Parties that is furnished pursuant to this Agreement,
provided that any party may disclose any such information (i) as has become
generally available to the public, (ii) as may be required or appropriate in any
report, statement or testimony submitted to, or as may be requested by, any
Governmental Authority having or claiming to have jurisdiction over such party
or any self-regulatory body having or claiming to have authority to regulate or
oversee any aspect of such party’s or its Affiliates’ businesses, (iii) as may
be required or appropriate in response to any summons or subpoena or in
connection with any litigation or regulatory proceeding, (iv) in order to comply
with any Law applicable to such party, or (v) to any prospective assignee or
participant in connection with any contemplated assignment of any rights or
obligations hereunder or any sale of any participation therein, by such party
pursuant to Section 12.07, if such prospective assignee or participant, as the
case may be, executes an agreement with the Loan Parties containing provisions
substantially similar to those contained in this Section 12.08; provided,
however, that the Loan Parties acknowledge that the Administrative Agent has
disclosed and may continue to disclose such information as the Administrative
Agent in its sole discretion determines is appropriate to the Lenders from time
to time.

     12.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude

121



--------------------------------------------------------------------------------



 



voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. In no event shall
the aggregate “interest” (as defined in section 347 of the Criminal Code
(Canada)) payable with respect to any Canadian Obligations exceed the maximum
effective annual rate of interest on the “credit advanced” (as defined in that
section) permitted under that section and, if any payment, collection or demand
pursuant to this Agreement in respect of “interest” (as defined in that section)
is determined to be contrary to the provisions of that section, such payment,
collection or demand shall be deemed to have been made by mutual mistake of
Canadian Facility Borrowers, the Administrative Agent and Lenders and the amount
of such excess payment or collection shall be refunded to the applicable
Canadian Facility Borrowers. For purposes of the Canadian Obligations, the
effective annual rate of interest shall be determined in accordance with
generally accepted actuarial practices and principles over the term applicable
to the Canadian Obligations on the basis of annual compounding of the lawfully
permitted rate of interest and, in the event of dispute, a certificate of a
Fellow of the Canadian Institute of Actuaries appointed by the Administrative
Agent shall be prima facie evidence, for the purposes of such determination.

     12.10 Consent to Jurisdiction.

     (a) Each Loan Party hereby irrevocably and unconditionally submit itself
and its property to the non-exclusive jurisdiction of the Courts of the State of
New York and of the United States District Court of the Southern District of New
York and any appellate court from any thereof in any action or proceeding by the
Administrative Agent, the Joint Lead Arrangers, any Lender or the holder of any
Note in respect of, but only in respect of, any claims or causes of action
arising out of or relating to this Agreement, the Notes or the other Financing
Documents (such claims and causes of action, collectively, being “Permitted
Claims”), and each Loan Party hereby irrevocably agrees that all Permitted
Claims may be heard and determined in the State of New York or, to the extent
permitted by law, in such Federal Court. Each Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent it may effectively do so, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any aforementioned court in respect of Permitted Claims. Service of the
statement of claim and any other process which may be served by the
Administrative Agent, the Joint Lead Arrangers, any Lender or the holder of any
Note on any Loan Party in any such action or proceeding in any aforementioned
court in respect of Permitted Claims may be made by delivering separate copies
of such process to each Loan Party by courier and by registered mail (return
receipt requested), fees and postage prepaid at the address of such Loan Party
specified pursuant to Section 12.02, to the attention of each of the Treasurer
and the Vice President and General Counsel of Parent, or each of the General
Counsel and Assistant Treasurer in the case of the other Borrowers. Each Loan
Party agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law.

     (b) Nothing in this Section 12.10 (i) shall affect the right of the Joint
Lead Arrangers, the Loan Parties, any Lender, the holder of any Note or the
Administrative Agent to serve legal process in any other manner permitted by Law
or affect any right otherwise existing of the Loan Parties, any Lender, the
Joint Lead Arrangers, the holder of any Note or the Administrative Agent to
bring any action or proceeding in the courts of other jurisdictions or (ii)
shall be deemed to be a general consent to jurisdiction in any particular court
or a general waiver of any

122



--------------------------------------------------------------------------------



 



defense or a consent to jurisdiction of the courts expressly referred to in
subsection (a) above in any action or proceeding in respect of any claim or
cause of action other than Permitted Claims.

     12.11 Replacement of Lenders. In the event that any Lender shall (i) claim
payment of any amount pursuant to Section 5.01; (ii) claim any increased cost
pursuant to Section 5.04 or the benefit of Section 5.02 or 5.03; (iii) fail to
agree to extend the Maturity Date pursuant to Section 4.07, if the Extension
Required Lenders have agreed to do so; (iv) become and continue to be a
Defaulting Lender; or (v) fail to consent to an election, consent, amendment,
waiver or other modification to this Agreement or any other Loan Document that
requires the consent of a greater percentage of the Lenders than the Required
Lenders, the US Required Lenders or the Canadian Required Lenders, as the case
may be, and such election, consent, amendment, waiver or other modification is
otherwise consented to by the Required Lenders, the US Required Lenders or the
Canadian Required Lenders, as the case may be, (a) the US Facility Borrower may,
upon notice to such Lender and the Administrative Agent, replace such Lender by
causing such Lender to assign at the US Facility Borrower’s expense for direct,
out-of-pocket expenses, including the processing and recordation fee under
Section 12.07(a), and upon such notice by the US Facility Borrower such Lender
shall assign, its rights and obligations hereunder (with the assignment fee to
be paid by the US Facility Borrower in such instance) pursuant to Section 12.07
to one or more Eligible Assignees that are or have an affiliate that is a
Canadian Resident Lender, if applicable, procured by the US Facility Borrower,
each of which shall assume a pro rata portion of the Commitment (including the
Canadian Commitment, if applicable) and the Credit Extensions of such replaced
Lender or (b) the applicable Borrower may, upon three Business Days’ notice to
such Lender through the Administrative Agent, prepay in full all of the
outstanding Loans and Bankers’ Acceptances (as applicable) of such Lender and
all other Obligations owing to such Lender, or its assignee, together with
accrued interest thereon to the date of prepayment and all other amounts owed by
the Borrowers to such Lender accrued to the date of prepayment, and concurrently
therewith the US Facility Borrower may terminate this Agreement with respect to
such Lender by giving notice of such termination to Administrative Agent and
such Lender. Upon satisfaction of the requirements set forth above in clause
(a) of the preceding sentence, payment to the Lender to be replaced of the
purchase price in immediately available funds, and the payment by the Borrowers
of all requested costs accruing to the date of purchase that the Borrowers are
obligated to pay under Sections 5.01, 5.03 and 5.04 and all other amounts owed
by the Borrowers to such Lender (other than the principal of and interest on the
Credit Extension of such Lender, and accrued facility and utilization fees,
purchased by the Eligible Assignee) such Eligible Assignee shall constitute a
“Lender”, and if applicable, a “Canadian Lender”, hereunder, as the case may be,
and the Lender being so replaced shall no longer constitute a “Lender” or
“Canadian Lender” hereunder, as the case may be, and its Commitment, and if
applicable, its Canadian Commitment, shall be deemed terminated. If, however,
(x) the Eligible Assignee fails to purchase such rights and interest on such
specified date in accordance with the terms of such offer, the Borrowers shall
continue to be obligated to pay amounts to such Lender or Canadian Lender
pursuant to Section 5.01 or increased costs pursuant to Section 5.04, as the
case may be, or (y) the Lender proposed to be replaced fails to consummate such
purchase offer, (i) if such Lender has claimed any payment or increased cost
pursuant to Section 5.01 or 5.04, as applicable, the Borrowers shall not be
obligated to pay to such Lender or Canadian Lender such increased costs or
additional amounts incurred or accrued from and after the date of such purchase
offer and (ii) if such Lender has failed to agree to extend the Maturity Date
pursuant to Section 4.07, such Lender shall,

123



--------------------------------------------------------------------------------



 



notwithstanding any prior failure to agree to a request to extend the Maturity
Date, be deemed to have agreed to such extension request, and to be a Consenting
Lender with respect thereto, for all purposes of this Agreement.

     12.12 Governing Law. This Agreement and the Notes shall be governed by, and
construed in accordance with, the laws of the State of New York.

     12.13 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery to
the Administrative Agent of a counterpart executed by a Lender shall constitute
delivery of such counterpart to all of the Lenders. Delivery of an executed
counterpart by facsimile shall be as effective as delivery of a manually
executed original counterpart.

     12.14 Waiver of Jury Trial. EACH OF THE LOAN PARTIES, THE ADMINISTRATIVE
AGENT, THE LENDERS AND THE OTHER PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OF THE NOTES OR ANY
OTHER FINANCING DOCUMENT OR OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT
HERETO OR IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY.

     12.15 USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of such Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Borrower in accordance with the Act.

     12.16 Amendment and Restatement; Certain Waivers. In the event any lender
under the Existing Short-Term Revolving Credit Agreement whose consent is
required for the amendment and restatement of the Existing Short-Term Revolving
Credit Agreement by this Agreement shall have failed to provide such consent,
this Agreement shall be deemed to be a new credit agreement entered into by the
parties hereto independently of the Existing Short-Term Revolving Credit
Agreement, and the commitments under the Existing Short-Term Revolving Credit
Agreement shall be deemed to have terminated as of the Effective Date. Each of
the Lenders hereby waives any notice it might be entitled to under the Existing
Long-Term Revolving Credit Agreement, the Existing Canadian Credit Agreement
and, in the circumstances referred to in the immediately preceding sentence, the
Existing Short-Term Revolving Credit Agreement in connection with termination of
commitments, and prepayment of loans and other amounts, thereunder.

     12.17 Entire Agreement, Etc. This Agreement, together with any other
documents executed in connection herewith, express the entire understanding of
the parties with respect to

124



--------------------------------------------------------------------------------



 



the transactions contemplated hereby. Neither this Agreement nor any term hereof
may be changed, waived, discharged or terminated, except as provided in
Section 12.01.

     12.18 Waiver of Notice of Termination. Immediately prior to, but
substantially simultaneously with, the effectiveness of this Agreement, the
commitments under each of the Existing Canadian Credit Agreement and the
Existing US Long-Term Revolving Credit Agreement will be terminated and any
loans outstanding thereunder will be prepaid. Each Lender that is party to
either of such Agreements consents to such termination and prepayment and waives
any notice it might be entitled to under Section 2.04 or 2.10, as applicable, of
each of the Existing US Long-Term Credit Agreement and the Existing Canadian
Credit Agreement to which it is a party in connection with such termination or
prepayment. The foregoing does not constitute, and shall not be construed as,
waiver by the Lenders of any compensation they might be entitled to under
Section 8.04(b) of the Existing US Long-Term Revolving Credit Agreement or
Section 9.04(b) of the Existing Canadian Credit Agreement, as applicable, as a
result of any such prepayment.

[SIGNATURE PAGES FOLLOW]

125



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            BURLINGTON RESOURCES INC.
      By:           Name:           Title:        

            BURLINGTON RESOURCES CANADA LTD.
      By:           Name:           Title:        

           

BURLINGTON RESOURCES CANADA (HUNTER) LTD.
      By:           Name:           Title:        

            JPMORGAN CHASE BANK,
individually and as Administrative Agent, US
Swing Line Lender and US L/C Issuer,
      By:           Name:           Title:        

           

JPMORGAN CHASE BANK, TORONTO
BRANCH, individually and as Canadian Swing
Line Lender and Canadian L/C Issuer,
      By:           Name:           Title:      

S-1



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., individually and as
US L/C Issuer,
      By:           Name:           Title:        

            BANK OF AMERICA, N.A., CANADA
BRANCH, individually and as Canadian L/C
Issuer,
      By:           Name:           Title:      

S-2



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO BURLINGTON RESOURCES
INC. CREDIT AGREEMENT DATED AS OF JULY
29, 2004


Name of Lender:

--------------------------------------------------------------------------------

  By:  


--------------------------------------------------------------------------------

      Name:           Title:      

S-3



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO BURLINGTON
RESOURCES INC. CREDIT AGREEMENT
DATED AS OF JULY 29, 2004

Name of Lender:

--------------------------------------------------------------------------------

  By:  


--------------------------------------------------------------------------------

      Name:           Title:                   Name of Lender:

--------------------------------------------------------------------------------

  By:  


--------------------------------------------------------------------------------

      Name:           Title:      

S-4



--------------------------------------------------------------------------------



 



         

Schedule 1.01

PRICING

                              LEVEL I

--------------------------------------------------------------------------------

  LEVEL II

--------------------------------------------------------------------------------

  LEVEL III

--------------------------------------------------------------------------------

  LEVEL IV

--------------------------------------------------------------------------------

  LEVEL V

--------------------------------------------------------------------------------

  LEVEL VI

--------------------------------------------------------------------------------

Basis for Pricing
  A or higher by S&P/A2 or higher by Moody’s   A- by S&P/A3 by Moody’s   BBB+ by
S&P/ Baa1 by Moody’s   BBB by S&P/Baa2 by Moody’s   BBB- by S&P/ Baa3 by Moody’s
  Lower than BBB- by S&P/ Baa3 by Moody’s
Facility Fee
Percentage
  8 bps   9 bps   11 bps   12.5 bps   15 bps   20 bps
Applicable Margin
  22 bps   28.5 bps   34 bps   42.5 bps   52.5 bps   67.5 bps

The applicable pricing level shall change on the date of any relevant change in
the rating by S&P or Moody’s of any public long term senior unsecured debt
securities of the Parent. In the case of split ratings from S&P and Moody’s, the
rating to be used to determine the applicable pricing level is the higher of the
two (e.g., A-/Baa1 results in Level II pricing), provided that in the event the
split is more than one full category, the average (or the higher of two
intermediate ratings) shall be used (e.g., A-/Baa2 results in Level III pricing,
as does A-/Baa3).

 



--------------------------------------------------------------------------------



 



Schedule 2.01

COMMITMENTS

                                      Canadian         U.S. Commitment  
Commitment   Total Commitment Lender

--------------------------------------------------------------------------------

  Allocation

--------------------------------------------------------------------------------

  Allocation1

--------------------------------------------------------------------------------

  Allocation

--------------------------------------------------------------------------------

JPMorgan Chase Bank
  $ 25,000,000     $ 75,000,000     $ 100,000,000  
Bank of America, N.A.
  $ 25,000,000     $ 75,000,000     $ 100,000,000  
Bank of Tokyo-Mitsubishi, Ltd.
  $ 50,000,000     $ 30,000,000     $ 80,000,000  
Barclays Bank plc
  $ 80,000,000     $ 0     $ 80,000,000  
Citibank, N.A.
  $ 30,000,000     $ 50,000,000     $ 80,000,000  
BNP Paribas
  $ 30,000,000     $ 30,000,000     $ 60,000,000  
Credit Suisse First Boston, acting through its Cayman Islands Branch
  $ 30,000,000     $ 30,000,000     $ 60,000,000  
Harris Nesbitt Financing, Inc.
  $ 30,000,000     $ 30,000,000     $ 60,000,000  
Merrill Lynch Bank USA
  $ 60,000,000     $ 0     $ 60,000,000  
Morgan Stanley Bank
  $ 30,000,000     $ 30,000,000     $ 60,000,000  
The Royal Bank of Scotland plc
  $ 60,000,000     $ 0     $ 60,000,000  
Sumitomo Mitsui Banking Corporation
  $ 30,000,000     $ 30,000,000     $ 60,000,000  
SunTrust Bank
  $ 60,000,000     $ 0     $ 60,000,000  
UBS Loan Finance LLC
  $ 30,000,000     $ 30,000,000     $ 60,000,000  
Wachovia Bank, National Association
  $ 60,000,000     $ 0     $ 60,000,000  
The Bank of New York
  $ 45,000,000     $ 0     $ 45,000,000  
Bayerische Landesbank, Cayman Islands Branch
  $ 45,000,000     $ 0     $ 45,000,000  
Deutsche Bank AG New York Branch
  $ 25,000,000     $ 20,000,000     $ 45,000,000  
Mellon Bank, N.A.
  $ 25,000,000     $ 20,000,000     $ 45,000,000  
Societe Generale
  $ 25,000,000     $ 20,000,000     $ 45,000,000  
Toronto Dominion (Texas), Inc.
  $ 25,000,000     $ 20,000,000     $ 45,000,000  
Wells Fargo Bank, NA
  $ 45,000,000     $ 0     $ 45,000,000  



--------------------------------------------------------------------------------

1   Canadian Commitment allocated to Lender’s Canadian Affiliate or branch as
reflected in such Lender’s signature page for such Canadian Affiliate of branch,
as applicable.      

 



--------------------------------------------------------------------------------



 



                                      Canadian         U.S. Commitment  
Commitment   Total Commitment Lender

--------------------------------------------------------------------------------

  Allocation

--------------------------------------------------------------------------------

  Allocation1

--------------------------------------------------------------------------------

  Allocation

--------------------------------------------------------------------------------

William Street Commitment Corp.
  $ 45,000,000     $ 0     $ 45,000,000  
Banca di Roma – Chicago Branch
  $ 20,000,000     $ 0     $ 20,000,000  
Bayerische Hypo-und Vereinsbank AG, New York Branch
  $ 20,000,000     $ 0     $ 20,000,000  
The Northern Trust Company
  $ 20,000,000     $ 0     $ 20,000,000  
Royal Bank of Canada
  $ 10,000,000     $ 10,000,000     $ 20,000,000  
Southwest Bank of Texas
  $ 20,000,000     $ 0     $ 20,000,000  
 
   

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

   
Total:
  $ 1,000,000,000     $ 500,000,000     $ 1,500,000,000  
 
   

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

   

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.01
MATERIAL SUBSIDIARIES

     Burlington Resources Canada Ltd.

     Burlington Resources Canada (Hunter) Ltd.

     The Louisiana Land and Exploration Company

     Burlington Resources Oil & Gas Company LP

     BROG GP Inc.

     BROG LP Inc.

     Burlington Resources Canada Partnership

Schedule 7.01-1



--------------------------------------------------------------------------------



 



SCHEDULE 12.02
ADMINISTRATIVE AGENT’S OFFICE
AND CERTAIN ADDRESSES FOR NOTICES



    If to BRCL:



    c/o Burlington Resources Inc.
717 Texas Avenue, Suite 2100
Houston, Texas 77002-2712
Attention: Treasurer
Facsimile: (713) 624-9627
with a copy to       Burlington Resources Canada Ltd.
3700, 250 6th Avenue S.W.
Calgary, Alberta, Canada T2P3H7
Attention: Dave Belcher
Facsimile: (403) 263-2708       If to Canadian Hunter:       c/o Burlington
Resources Inc.
717 Texas Avenue, Suite 2100
Houston, Texas 77002-2712
Attention: Treasurer
Facsimile: (713) 624-9627
with a copy to       Burlington Resources Canada (Hunter) Ltd.
3700, 250 6th Avenue S.W.
Calgary, Alberta, Canada T2P3H7
Attention: Dave Belcher
Facsimile: (403) 263-2708       If to Parent:       Burlington Resources Inc.
717 Texas Avenue, Suite 2100
Houston, Texas 77002-2712
Attention: Treasurer
Facsimile: (713) 624-9627

     If to any Lender, at its Applicable Lending Office set forth in such
Lender’s Administrative Questionnaire.

Schedule 12.02-1



--------------------------------------------------------------------------------



 



    If to the Administrative Agent:       JPMorgan Chase Bank
Loan and Agency Services Group
1111 Fannin Street, 10th Floor
Houston, TX 77002
Attention: Claudette Reid
Fax: (713) 427-6307




    or, in the case of any matters relating to the Canadian Facility,



    JPMorgan Chase Bank, Toronto Branch
200 Bay Street, Suite 1800
Royal Bank Plaza, South Tower
Toronto, Ontario M5J 2J2
Attention: Amanda Staff
Fax: (416) 981-9128
      with a copy to, in each case,       JPMorgan Chase Bank
600 Travis Street, 20th Floor
Houston, TX 77002
Attention: Robert Mertensotto
Fax: (713) 216-8870

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties.

Schedule 12.02-2